Execution Version


AMENDMENT NO. 2 TO AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT
AGREEMENT


This AMENDMENT NO. 2 TO AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT
AGREEMENT (this “Agreement”), dated as of May 6, 2020, is made with respect to
the Amended and Restated Senior Secured Revolving Credit Agreement, dated as of
February 25, 2019 (as amended by that certain Amendment No. 1 to Amended and
Restated Senior Secured Revolving Credit Agreement dated as of December 13,
2019, and as further amended, restated, supplemented or otherwise modified from
time to time prior to the date hereof, the “Credit Agreement”), among OAKTREE
SPECIALTY LENDING CORPORATION, a Delaware corporation (the “Borrower”), the
lenders party to the Credit Agreement from time to time (the “Lenders”), and ING
CAPITAL LLC, as administrative agent for the Lenders under the Credit Agreement
(in such capacity, together with its successors in such capacity, the
“Administrative Agent”). Capitalized terms not otherwise defined herein shall
have the meanings ascribed to them in the Credit Agreement (as amended hereby).
W I T N E S S E T H:
WHEREAS, pursuant to the Credit Agreement, the Lenders have made certain loans
and other extensions of credit to the Borrower;
WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement; and
WHEREAS, the Lenders signatory hereto and the Administrative Agent have agreed
to do so on the terms and subject to the conditions contained in this Agreement.
NOW THEREFORE, in consideration of the promises and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
SECTION I AMENDMENTS TO CREDIT AGREEMENT
1.1.     Effective as of the Effective Date (as defined below), and subject to
the terms and conditions set forth below, the Credit Agreement is hereby amended
as follows:
(a)    The Credit Agreement is amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: doubled-underlined text) as set forth in the Credit Agreement
attached hereto as Annex A.
(b)    Exhibit B to the Credit Agreement is hereby amended and restated with
Annex B hereto.
(c)    Exhibit D to the Credit Agreement is hereby amended and restated with
Annex C hereto.




26662735.10.BUSINESS

--------------------------------------------------------------------------------

    


                SECTION II     MISCELLANEOUS
2.1.     Conditions to Effectiveness of Agreement. This Agreement shall become
effective as of the date (the “Effective Date”) on which the Borrower has
satisfied each of the following conditions precedent (unless a condition shall
have been waived in accordance with Section 9.02 of the Credit Agreement):
(a)    Executed Counterparts. The Administrative Agent shall have received from
each party hereto either (1) a counterpart of this Agreement signed on behalf of
such party or (2) written evidence satisfactory to the Administrative Agent
(which may include telecopy or e-mail transmission of a signed signature page to
this Agreement) that such party has signed a counterpart of this Agreement.
(b)    Consents. Each Obligor shall have obtained and delivered to the
Administrative Agent certified copies of all consents, approvals,
authorizations, registrations, or filings (other than any filing required under
the Exchange Act or the rules or regulations promulgated thereunder, including,
without limitation, any filing required on Form 8-K) required to be made or
obtained by the Borrower and all guarantors in connection with this Agreement,
and such consents, approvals, authorizations, registrations, filings and orders
shall be in full force and effect and all applicable waiting periods shall have
expired and no investigation or inquiry by any Governmental Authority regarding
this Agreement or any transaction being financed with the proceeds of the Loans
shall be ongoing.
(c)    No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments pending or,
to the knowledge of a Financial Officer of the Borrower, threatened in any court
or before any arbitrator or Governmental Authority that relates to this
Agreement or that could have a Material Adverse Effect.
(d)    Default. No Default or Event of Default shall have occurred and be
continuing under the Credit Agreement or any other Loan Document (including this
Agreement) after giving effect to this Agreement.
(e)    Opinion of Counsel to the Borrower and the Subsidiary Guarantor. A
favorable written opinion (addressed to the Administrative Agent and the Lenders
and dated the Effective Date) of Latham & Watkins LLP, special counsel for the
Borrower and the Subsidiary Guarantor, in form and substance reasonably
acceptable to the Administrative Agent and covering such matters as the
Administrative Agent may reasonably request (and each of the Borrower and the
Subsidiary Guarantor hereby instructs such counsel to deliver such opinion to
the Administrative Agent and the Lenders).
(f)    Fees and Expenses. The Administrative Agent and the Lenders shall have
received all fees and expenses (including the legal fees of Dechert LLP, special
New York counsel to the Administrative Agent to the extent invoiced) related to
this Agreement and the Credit Agreement owing as of the Effective Date.


2
26662735.10.BUSINESS

--------------------------------------------------------------------------------

    


(g)    Other Documents. The Administrative Agent shall have received such other
documents, instruments, certificates and information as the Administrative Agent
may reasonably request in form and substance satisfactory to the Administrative
Agent.
2.2.     Representations and Warranties. To induce the other parties hereto to
enter into this Agreement, each Obligor represents and warrants to the
Administrative Agent and each of the Lenders that, as of the Effective Date and
after giving effect to this Agreement:
(a)    This Agreement has been duly authorized, executed and delivered by the
Borrower and the Subsidiary Guarantors and each of the Credit Agreement, as
amended by this Agreement, and this Agreement constitutes a legal, valid and
binding obligation of the Borrower and the Subsidiary Guarantors, enforceable in
accordance with its respective terms, except as such enforceability may be
limited by (a) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(b) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
(b)    The representations and warranties set forth in Article III of the Credit
Agreement and the representations and warranties in each other Loan Document are
true and correct in all material respects (other than any representation or
warranty already qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) on and as of the Effective Date, or,
as to any such representations and warranties that refer to a specific date, as
of such specific date.
2.3.     Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement constitutes the entire contract between and
among the parties relating to the subject matter hereof and supersedes any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. This Agreement shall become effective as provided in
Section 2.1, and thereafter shall be binding upon and inure to the benefit of
the parties thereto and the respective successors and assigns as permitted under
the Credit Agreement. Delivery of an executed counterpart of a signature page to
this Agreement by telecopy or electronic mail shall be effective as delivery of
a manually executed counterpart of this Agreement.
2.4.     Payment of Expenses. The Borrower agrees to pay and reimburse the
Administrative Agent for all of its reasonable and documented out-of-pocket
costs and expenses incurred in connection with this Agreement, including,
without limitation, the reasonable fees, charges and disbursements of legal
counsel to the Administrative Agent.
2.5.     GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
2.6.     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,


3
26662735.10.BUSINESS

--------------------------------------------------------------------------------

    


TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
2.7.     Incorporation of Certain Provisions. The provisions of Sections 9.01,
9.07, 9.09 and 9.12 of the Credit Agreement are hereby incorporated by reference
mutatis mutandis as if fully set forth herein.
2.8.     Effect of Agreement. Except as expressly set forth herein, this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, the Collateral Agent, the Borrower or the Subsidiary
Guarantors under the Credit Agreement or any other Loan Document, and, except as
expressly set forth herein, shall not alter, modify, amend or in any way affect
any of the other terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect. Nothing herein shall be deemed to entitle any Person to a consent to, or
a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. This
Agreement shall apply and be effective only with respect to the provisions
amended herein of the Credit Agreement. Upon the effectiveness of this
Agreement, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of similar import shall mean and be a
reference to the Credit Agreement as amended by this Agreement and each
reference in any other Loan Document shall mean the Credit Agreement as amended
hereby. This Agreement shall constitute a Loan Document.
2.9.     Electronic Execution of Documents. The words “execution,” “execute”,
“signed,” “signature,” and words of like import in or related to any document to
be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include electronic signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act, and the parties hereto consent
to conduct the transactions contemplated hereunder by electronic means.
2.10.     Consent and Affirmation. Without limiting the generality of the
foregoing, by its execution hereof, the Borrower and each Subsidiary Guarantor,
to the extent applicable, hereby, as of the date hereof, (i) consents to this
Agreement and the transactions contemplated hereby, (ii) agrees that the
Guarantee and Security Agreement and each of the other Security Documents is in
full force and effect, (iii) affirms its obligations under the Guarantee and
Security Agreement, confirms its guarantee (solely in the case of the Subsidiary
Guarantors) and confirms its grant of a security interest in its assets as
Collateral for the Secured Obligations (as defined in the Guarantee and Security
Agreement), and (iv) acknowledges and affirms that such guarantee and/or grant,
as


4
26662735.10.BUSINESS

--------------------------------------------------------------------------------

    


applicable, is in full force and effect in respect of, and to secure, the
Secured Obligations (as defined in the Guarantee and Security Agreement).


[Signature pages follow]


5
26662735.10.BUSINESS

--------------------------------------------------------------------------------


    


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.




OAKTREE SPECIALTY LENDING CORPORATION, as Borrower


By:    /s/ Mary Gallegly    
Name: Mary Gallegly
Title: General Counsel and Secretary




OCSL SRNE, LLC, as Subsidiary Guarantor


By:    Oaktree Specialty Lending Corporation
Its:    Managing Member




By:    /s/ Mary Gallegly    
Name: Mary Gallegly
Title: General Counsel and Secretary




FSFC HOLDINGS, INC., as Subsidiary Guarantor


    
By:     /s/ Mary Gallegly    
Name: Mary Gallegly
Title: Secretary




[Signature Page to Amendment No. 2 to Amended and Restated Senior Secured
Revolving Credit Agreement]
26662735.10.BUSINESS

--------------------------------------------------------------------------------

    


ING CAPITAL LLC, as Administrative Agent
and as a Lender




By:     /s/ Patrick Frisch    
Name: Patrick Frisch
Title: Managing Director




By:     /s/ Dominik Breuer    
Name: Dominik Breuer
Title: Director


[Signature Page to Amendment No. 2 to Amended and Restated Senior Secured
Revolving Credit Agreement]
26662735.10.BUSINESS

--------------------------------------------------------------------------------

    


J.P. MORGAN CHASE BANK N.A., as a Lender




By:     /s/ Diego E Nunes    
Name: Diego E Nunes
Title: Executive Director


[Signature Page to Amendment No. 2 to Amended and Restated Senior Secured
Revolving Credit Agreement]
26662735.10.BUSINESS

--------------------------------------------------------------------------------

    


BANK OF AMERICA, N.A., as a Lender




By:     /s/ Chris Choi     
Name: Chris Choi    
Title: Director


[Signature Page to Amendment No. 2 to Amended and Restated Senior Secured
Revolving Credit Agreement]
26662735.10.BUSINESS

--------------------------------------------------------------------------------

    


ROYAL BANK OF CANADA, as a Lender




By:     /s/ Glenn Van Allen    
Name: Glenn Van Allen
Title: Authorized Signatory


[Signature Page to Amendment No. 2 to Amended and Restated Senior Secured
Revolving Credit Agreement]
26662735.10.BUSINESS

--------------------------------------------------------------------------------

    


CITY NATIONAL BANK, as a Lender




By:     /s/ Jennifer Velez    
Name: Jennifer Velez
Title: Senior Vice President


[Signature Page to Amendment No. 2 to Amended and Restated Senior Secured
Revolving Credit Agreement]
26662735.10.BUSINESS

--------------------------------------------------------------------------------

    


KEYBANK N.A., as a Lender




By:     /s/ Richard Andersen    
Name: Richard Andersen    
Title: Senior Vice President


[Signature Page to Amendment No. 2 to Amended and Restated Senior Secured
Revolving Credit Agreement]
26662735.10.BUSINESS

--------------------------------------------------------------------------------

    


BARCLAYS BANK PLC, as a Lender




By:     /s/ Ronnie Glenn    
Name: Ronnie Glenn
Title: Director


[Signature Page to Amendment No. 2 to Amended and Restated Senior Secured
Revolving Credit Agreement]
26662735.10.BUSINESS

--------------------------------------------------------------------------------

    


CITIBANK, N.A., as a Lender




By:     /s/ Eros Marshall    
Name: Eros Marshall
Title: Vice President


[Signature Page to Amendment No. 2 to Amended and Restated Senior Secured
Revolving Credit Agreement]
26662735.10.BUSINESS

--------------------------------------------------------------------------------

    


DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender




By:     /s/ Annie Chung    
Name: Annie Chung
Title: Director




By:     /s/ Ming K. Chu    
Name: Ming K. Chu
Title: Director


[Signature Page to Amendment No. 2 to Amended and Restated Senior Secured
Revolving Credit Agreement]
26662735.10.BUSINESS

--------------------------------------------------------------------------------

    


GOLDMAN SACHS BANK USA, as a Lender




By:     /s/ Jamie Minieri    
Name: Jamie Minieri
Title: Authorized Signatory


[Signature Page to Amendment No. 2 to Amended and Restated Senior Secured
Revolving Credit Agreement]
26662735.10.BUSINESS

--------------------------------------------------------------------------------

    


HSBC BANK USA, N.A., as a Lender




By:     /s/ Myles Bae     
Name: Myles Bae    
Title: Senior Vice President




[Signature Page to Amendment No. 2 to Amended and Restated Senior Secured
Revolving Credit Agreement]
26662735.10.BUSINESS

--------------------------------------------------------------------------------

    


MORGAN STANLEY BANK, N.A., as a Lender




By:     /s/ David White    
Name: David White
Title: Authorized Signatory


[Signature Page to Amendment No. 2 to Amended and Restated Senior Secured
Revolving Credit Agreement]
26662735.10.BUSINESS

--------------------------------------------------------------------------------

    


CIT BANK, N.A., as a Lender




By:     /s/ Robert L. Klein    
Name: Robert L. Klein
Title: Director


[Signature Page to Amendment No. 2 to Amended and Restated Senior Secured
Revolving Credit Agreement]
26662735.10.BUSINESS

--------------------------------------------------------------------------------

    


LIBERTY BANK, as a Lender




By:     /s/ Donald Peruta    
Name: Donald Peruta
Title: Senior Vice President


[Signature Page to Amendment No. 2 to Amended and Restated Senior Secured
Revolving Credit Agreement]
26662735.10.BUSINESS

--------------------------------------------------------------------------------

    


STATE STREET BANK AND TRUST COMPANY, as a Lender




By:     /s/ Pallo Blum - Tucker    
Name: Pallo Blum- Tucker
Title: Managing Director


[Signature Page to Amendment No. 2 to Amended and Restated Senior Secured
Revolving Credit Agreement]
26662735.10.BUSINESS

--------------------------------------------------------------------------------

    


MUFG UNION BANK, N.A., as a Lender




By:     /s/ Jacob Ulevich    
Name: Jacob Ulevich
Title: Director




[Signature Page to Amendment No. 2 to Amended and Restated Senior Secured
Revolving Credit Agreement]
26662735.10.BUSINESS

--------------------------------------------------------------------------------


                


Annex A


Conformed Credit Agreement


[Attached]








25479353.1026661682.10.BUSINESS

--------------------------------------------------------------------------------


                


Annex A



--------------------------------------------------------------------------------











AMENDED AND RESTATED SENIOR SECURED
REVOLVING CREDIT AGREEMENT


dated as of


February 25, 2019,


as amended by
Amendment No. 1, dated as of December 13, 2019, and
Amendment No. 2, dated as of May 6, 2020,


among


OAKTREE SPECIALTY LENDING CORPORATION
as Borrower


The LENDERS Party Hereto


ING CAPITAL LLC
as Administrative Agent


ING CAPITAL LLC,
JPMORGAN CHASE BANK, N.A. and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
as Joint Lead Arrangers and Joint Bookrunners


and


JPMORGAN CHASE BANK, N.A. and
BANK OF AMERICA, N.A.
as Syndication Agents







--------------------------------------------------------------------------------









25479353.1026661682.10.BUSINESS

--------------------------------------------------------------------------------


                


TABLE OF CONTENTS
Page
ARTICLE I

DEFINITIONS
SECTION 1.01.
Defined Terms 1

SECTION 1.02.
Classification of Loans and Borrowings 3536

SECTION 1.03.
Terms Generally 3536

SECTION 1.04.
Accounting Terms; GAAP 3637

SECTION 1.05.
Times of Day; Interest Rates 3637

SECTION 1.06.
Issuers 3638

ARTICLE II
THE CREDITS
SECTION 2.01.
The Commitments 3738

SECTION 2.02.
Loans and Borrowings 3738

SECTION 2.03.
Requests for Borrowings 3839

SECTION 2.04.
Letters of Credit 3940

SECTION 2.05.
Funding of Borrowings 4445

SECTION 2.06.
Interest Elections 4446

SECTION 2.07.
Termination, Reduction or Increase of the Commitments 4647

SECTION 2.08.
Repayment of Loans; Evidence of Debt 4950

SECTION 2.09.
Prepayment of Loans 5051

SECTION 2.10.
Fees 5253

SECTION 2.11.
Interest 5455

SECTION 2.12.
Eurocurrency Borrowing Provisions 5456

SECTION 2.13.
Increased Costs 5658

SECTION 2.14.
Break Funding Payments 5859

SECTION 2.15.
Taxes 5860

SECTION 2.16.
Payments Generally; Pro Rata Treatment: Sharing of Set-offs 6364

SECTION 2.17.
Defaulting Lenders 6566

SECTION 2.18.
Mitigation Obligations; Replacement of Lenders 6768

SECTION 2.19.
German Bank Separation Act 6869

ARTICLE III
REPRESENTATIONS AND WARRANTIES
SECTION 3.01.
Organization; Powers 6971

SECTION 3.02.
Authorization; Enforceability 7071

SECTION 3.03.
Governmental Approvals; No Conflicts 7071

SECTION 3.04.
Financial Condition; No Material Adverse Effect 7071





(i)
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------







SECTION 3.05.
Litigation. 7072

SECTION 3.06.
Compliance with Laws and Agreements. 7172

SECTION 3.07.
Taxes. 7172

SECTION 3.08.
ERISA. 7172

SECTION 3.09.
Disclosure. 7173

SECTION 3.10.
Investment Company Act; Margin Regulations. 7273

SECTION 3.11.
Material Agreements and Liens 7374

SECTION 3.12.
Subsidiaries and Investments 7374

SECTION 3.13.
Properties 7375

SECTION 3.14.
Solvency 7475

SECTION 3.15.
No Default. 7475

SECTION 3.16.
Use of Proceeds. 7475

SECTION 3.17.
Security Documents. 7475

SECTION 3.18.
Financing Subsidiaries 7476

SECTION 3.19.
Affiliate Agreements. 7576

SECTION 3.20.
Compliance with Sanctions. 7576

SECTION 3.21.
Anti-Money Laundering and Sanctions Program 7576

SECTION 3.22.
Foreign Corrupt Practices Act. 7576

SECTION 3.23.
Beneficial Ownership Certification. 7577

SECTION 3.24.
EEAAffected Financial Institution. 7677

ARTICLE IV
CONDITIONS
SECTION 4.01.
Restatement Effective Date 7677

SECTION 4.02.
Conditions to Each Credit Event 7980

ARTICLE V
AFFIRMATIVE COVENANTS
SECTION 5.01.
Financial Statements and Other Information 8081

SECTION 5.02.
Notices of Material Events 8384

SECTION 5.03.
Existence; Conduct of Business 8384

SECTION 5.04.
Payment of Obligations 8385

SECTION 5.05.
Maintenance of Properties; Insurance 8385

SECTION 5.06.
Books and Records; Inspection and Audit Rights 8485

SECTION 5.07.
Compliance with Laws and Agreements 8486

SECTION 5.08.
Certain Obligations Respecting Subsidiaries; Further Assurances 8586

SECTION 5.09.
Use of Proceeds 8889

SECTION 5.10.
Status of RIC and BDC 8890

SECTION 5.11.
Investment Policies 8890

SECTION 5.12.
Portfolio Valuation and Diversification Etc. 8990

SECTION 5.13.
Calculation of Borrowing Base 9596

SECTION 5.14.
Taxes 105107

SECTION 5.15.
Post-Closing Matters 106107



(ii)
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------







ARTICLE VI

NEGATIVE COVENANTS
SECTION 6.01.
Indebtedness 106108

SECTION 6.02.
Liens 108109

SECTION 6.03.
Fundamental Changes 109110

SECTION 6.04.
Investments 110112

SECTION 6.05.
Restricted Payments 111113

SECTION 6.06.
Certain Restrictions on Subsidiaries 112114

SECTION 6.07.
Certain Financial Covenants 113114

SECTION 6.08.
Transactions with Affiliates 113115

SECTION 6.09.
Lines of Business 114115

SECTION 6.10.
No Further Negative Pledge 114115

SECTION 6.11.
Modifications of Indebtedness 114116

SECTION 6.12.
Payments of Longer-Term Indebtedness 115116

SECTION 6.13.
Payments of the 2019 Notes and the 2024 Notes 115117

SECTION 6.14.
Modification of Investment Policies 116117

SECTION 6.15.
SBIC Guarantee 116117

SECTION 6.16.
Derivative Transactions 116117

ARTICLE VII
EVENTS OF DEFAULT
SECTION 7.01.
Events of Default. 116118

ARTICLE VIII

THE ADMINISTRATIVE AGENT
SECTION 8.01.
Appointment 119121

SECTION 8.02.
Capacity as Lender 120122

SECTION 8.03.
Limitation of Duties; Exculpation 120122

SECTION 8.04.
Reliance 121123

SECTION 8.05.
Sub-Agents 121123

SECTION 8.06.
Resignation; Successor Administrative Agent 121123

SECTION 8.07.
Reliance by Lenders 122124

SECTION 8.08.
Modifications to Loan Documents 122124

SECTION 8.09.
Certain ERISA Matters 122124

SECTION 8.10.
Agents 124126

SECTION 8.11.
Collateral Matters 124126

SECTION 8.12.
Credit Bidding 125127



(iii)
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------







ARTICLE IX

MISCELLANEOUS
SECTION 9.01.
Notices; Electronic Communications 126128

SECTION 9.02.
Waivers; Amendments 129131

SECTION 9.03.
Expenses; Indemnity; Damage Waiver 132134

SECTION 9.04.
Successors and Assigns 134136

SECTION 9.05.
Survival 139141

SECTION 9.06.
Counterparts; Integration; Effectiveness; Electronic Execution 139141

SECTION 9.07.
Severability 140142

SECTION 9.08.
Right of Setoff 140142

SECTION 9.09.
Governing Law; Jurisdiction; Etc 140142

SECTION 9.10.
WAIVER OF JURY TRIAL 141143

SECTION 9.11.
Judgment Currency 141143

SECTION 9.12.
Headings 142144

SECTION 9.13.
Treatment of Certain Information; Confidentiality 142144

SECTION 9.14.
USA PATRIOT Act 143145

SECTION 9.15.
Termination 143145

SECTION 9.16.
Acknowledgment and Consent to Bail-In of EEAAffected Financial Institutions
143145

SECTION 9.17.
Interest Rate Limitation 144146

SECTION 9.18.
Amendment and Restatement 144146

SECTION 9.19.
Acknowledgement Regarding any Supported QFCs 145147



SCHEDULE 1.01(a)
-    Approved Dealers and Approved Pricing Services

SCHEDULE 1.01(b)
-    Commitments

SCHEDULE 1.01(c)
-     Eligibility Criteria

SCHEDULE 1.01(d)
-     [Intentionally Omitted]

SCHEDULE 1.01(e)
-     Excluded Investments

SCHEDULE 1.01(f)
-    Industry Classification Groups

SCHEDULE 3.11(a)
-    Material Agreements

SCHEDULE 3.11(b)
-    Liens

SCHEDULE 3.12(a)
-    Subsidiaries

SCHEDULE 3.12(b)
-    Investments

SCHEDULE 6.08
-    Certain Affiliate Transactions



EXHIBIT A
-    Form of Assignment and Assumption

EXHIBIT B
-    Form of Borrowing Base Certificate

EXHIBIT C
-    Form of Promissory Note

EXHIBIT D -
Form of Borrowing Request





(iv)
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------


                


AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT AGREEMENT dated as of
February 25, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, this “Agreement”), among OAKTREE SPECIALTY LENDING CORPORATION, a
Delaware corporation (the “Borrower”), the LENDERS party hereto, solely with
respect to Section 2.02(e)(ii), the DEPARTING LENDERS party hereto and ING
CAPITAL LLC, as Administrative Agent.
WHEREAS, the Borrower and the Administrative Agent entered into that certain
Senior Secured Revolving Credit Agreement dated as of November 30, 2017 (as the
same has been amended, supplemented, or otherwise modified from time to time
prior to the Restatement Effective Date, the “Existing Credit Agreement”) with
the lenders party thereto from time to time (the “Existing Lenders”), pursuant
to which the Existing Lenders extended certain commitments and made certain
loans to the Borrower (the “Existing Loans”);
WHEREAS, the Borrower desires to amend and restate the Existing Credit Agreement
and to make certain changes, including to increase the size of the commitments
thereunder and to extend the maturity date;
WHEREAS, the Borrower wishes to prepay in full the pro rata portion of the Loans
and other obligations owing to certain Existing Lenders identified in writing by
the Administrative Agent to the Borrower (the “Departing Lenders” and the
Existing Lenders that are not Departing Lenders, the “Existing Continuing
Lenders”) with a corresponding termination of such Departing Lenders’
commitments (the “Prepayment”);
WHEREAS, concurrently with the Prepayment, each Person identified as an
“Increasing Lender” on the signature pages hereto wishes to increase its
commitment under the Credit Agreement, and each Person identified as a “New
Lender” on the signature pages hereto wishes to become a Lender under the Credit
Agreement; and
WHEREAS, the Existing Continuing Lenders are willing to make such changes to the
Existing Credit Agreement upon the terms and subject to the conditions set forth
herein.
NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree that, effective as
of the Restatement Effective Date, the Existing Credit Agreement is hereby
amended and restated in its entirety as follows:
Article I
DEFINITIONS
SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below and the terms defined in Section 5.13 have the
meanings assigned thereto in such section:
“2019 Notes” means the Borrower’s 4.875% unsecured notes due in 2019.




26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


“2024 Notes” means the Borrower’s 5.875% unsecured notes due in 2024.
“2028 Notes” means the Borrower’s 6.125% unsecured notes due in 2028.
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Adjusted Borrowing Base” means the Borrowing Base minus the aggregate amount of
Cash and Cash Equivalents included in the Borrowing Base.
“Adjusted Covered Debt Balance” means, on any date, the aggregate Covered Debt
Amount on such date minus the aggregate amount of Cash and Cash Equivalents
included in the Borrowing Base (excluding any Cash Collateral).
“Adjusted LIBO Rate” means, for the Interest Period for any Eurocurrency
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the greater of (i) (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate for such Interest Period and
(ii) zero.
“Administrative Agent” means ING, in its capacity as administrative agent for
the Lenders hereunder.
“Administrative Agent’s Account” means an account designated by the
Administrative Agent in a notice to the Borrower and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Date” has the meaning assigned to such term in Section 2.12(c).
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Anything
herein to the contrary notwithstanding, the term “Affiliate” shall not include
any Person that constitutes an Investment held by any such Person in the
ordinary course of business.
“Affiliate Agreements” means, collectively, (a) the Investment Advisory
Agreement, dated as of October 17May 4, 20172020, between the Borrower and
Oaktree Capital Management, L.P. andFund Advisors, LLC, (b) the Administration
Agreement, dated as of October 17, 2017September 30, 2019, between the Borrower
and Oaktree Fund Administration, LLC, and (c) the Novation of Investment
Advisory Agreement, dated as of May 4, 2020, by and among the Borrower, Oaktree
Fund Advisors, LLC, and Oaktree Capital Management, L.P.






2
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


“Agency Account” has the meaning assigned to such term in Section 5.08(c)(v).
“Agreement” has the meaning assigned to such term in the preamble of this
Agreement.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate for such day plus 1/2 of 1%, (c) the Overnight Bank Funding Rate plus 1/2
of 1%, (d) the Adjusted LIBO Rate for deposits in Dollars for a period of three
(3) months plus 1% and (e) zero. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate, Overnight Bank
Funding Rate, or such LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate, Overnight Bank Funding Rate, or such LIBO Rate, as the case may be.
“Amendment No. 2 Effective Date” means May 6, 2020.
“Anti-Corruption Laws” has the meaning assigned to such term in Section 3.22.
“Applicable External Value” shall mean with respect to any Unquoted Investment,
the most recent Borrower External Unquoted Value determined with respect to such
Unquoted Investment; provided, however, if an IVP External Unquoted Value with
respect to such Unquoted Investment is more recent than such Borrower External
Unquoted Value, then the term “Applicable External Value” shall mean the most
recent IVP External Unquoted Value obtained with respect to such Unquoted
Investment.
“Applicable Margin” means a per annum rate determined on a daily basis according
to the following pricing grid:
 
Eurocurrency Loans
ABR Loans
When the Senior Coverage Ratio is less than 1.20 to 1.00 and the Obligors’ Net
Worth is less than $700,000,000
2.75%
1.75%
When (A) the Senior Coverage Ratio is less than 1.35 to 1.00 and greater than or
equal to 1.20 or (B) the Senior Coverage Ratio is less than 1.35 to 1.00 and the
Obligors’ Net Worth is greater than or equal to $700,000,000
2.25%
1.25%
When the Senior Coverage Ratio is greater than or equal to 1.35 to 1.01.00
2.00%
1.00%

Any change in the Applicable Margin due to a change in the Senior Coverage Ratio
and/or Obligors’ Net Worth as set forth in (or otherwise calculated based on the
information provided in) any Borrowing Base Certificate or Borrowing Request
shall be effective from and including the day immediately succeeding the date of
delivery of such Borrowing Base Certificate or Borrowing Request, as applicable.
        




3
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitments. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments
pursuant to Section 9.04(b).
“Approved Dealer” means (a) in the case of any Eligible Portfolio Investment
that is not a U.S. Government Security, a bank or a broker-dealer registered
under the Securities Exchange Act of 1934 of nationally recognized standing or
an Affiliate thereof and (b) in the case of a U.S. Government Security, any
primary dealer in U.S. Government Securities, in the case of each of clauses (a)
and (b) above, as set forth on Schedule 1.01(a), or (c) any other bank or
broker-dealer acceptable to the Administrative Agent in its reasonable
determination.
“Approved Pricing Service” means (a) a pricing or quotation service as set forth
in Schedule 1.01(a) or (b) any other pricing or quotation service (i) approved
by the Directing Body of the Borrower, (ii) designated in writing by the
Borrower to the Administrative Agent (which designation shall be accompanied by
a copy of a resolution of the Directing Body of the Borrower that such pricing
or quotation service has been approved by the Borrower), and (iii) acceptable to
the Administrative Agent in its reasonable determination.
“Approved Third-Party Appraiser” means any independent nationally recognized
third-party appraisal firm (a) designated by the Borrower in writing to the
Administrative Agent (which designation shall be accompanied by a copy of a
resolution of the Directing Body of the Borrower that such firm has been
approved by the Borrower for purposes of assisting the Directing Body of the
Borrower in making valuations of portfolio assets to determine the Borrower’s
compliance with the applicable provisions of the Investment Company Act) and (b)
acceptable to the Administrative Agent in its reasonable discretion; provided
that, if any proposed appraiser requests or requires a non-reliance letter,
confidentiality agreement or similar agreement prior to allowing the
Administrative Agent to review any written valuation report, such Person shall
only be deemed an Approved Third-Party Appraiser if the Administrative Agent and
such Approved Third-Party Appraiser shall have entered into such a letter or
agreement. Subject to the foregoing (other than clause (b)), it is understood
and agreed that, so long as the same are independent third-party appraisal firms
approved by the Directing Body of the Borrower, Houlihan Lokey Howard & Zukin
Capital, Inc., Duff & Phelps LLC, Murray, Devine and Company, Lincoln Partners
Advisors, LLC, Valuation Research Corporation and Stout Risius Ross, LLC are
acceptable to the Administrative Agent solely to the extent they are not serving
as the Independent Valuation Provider.
“Asset Coverage Ratio” means, on a consolidated basis for Borrower and its
Subsidiaries, the ratio which the value of total assets, less all liabilities
and indebtedness not represented by Senior Securities, bears to the aggregate
amount of Senior Securities representing indebtedness of the Borrower and its
Subsidiaries (all as determined pursuant to the Investment Company Act and any
orders of the SEC issued to the Borrower thereunder, in each case as in effect
on the Amendment No. 2 Effective Date but excluding the effect of Release No.
33837/April 8, 2020). For clarity, the calculation of the Asset Coverage Ratio
shall be made in accordance with any exemptive order issued by the SEC under
Section 6(c) of the Investment Company Act relating to the exclusion of any
Indebtedness of any SBIC Subsidiary from the




4
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


definition of Senior Securities only so long as (a) such order is in effect,
(b) no obligations have become due and owing pursuant to the terms of any
Permitted SBIC Guarantee and (c) such Indebtedness is owed to the SBA.
“Asset Sale” means a sale, lease or sub lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of any Obligor’s assets or properties of any
kind, whether real, personal, or mixed and whether tangible or intangible,
whether now owned or hereafter acquired; provided, however, the term “Asset
Sale” as used in this Agreement shall not include the disposition of Portfolio
Investments originated by the Borrower and immediately transferred to a
Financing Subsidiary pursuant to the terms of Section 6.03(e) or 6.03(i) hereof.
“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04(b)), and accepted by the Administrative Agent in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Assuming Lender” has the meaning assigned to such term in Section 2.07(e)(i).
“Availability Period” means the period from and including the Original Effective
Date to but excluding the earlier of the Revolver Termination Date and the date
of termination of the Commitments in accordance with this Agreement.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule. and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Beneficial Ownership Certification” means a certification regarding a
beneficial ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for




5
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


purposes of Title I of ERISA or Section 4975 of the Code) the assets of any such
“employee benefit plan” or “plan”.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Board of Directors” means, with respect to any person, (a) in the case of any
corporation, the board of directors of such person, (b) in the case of any
limited liability company, the board of managers (or the equivalent) of such
person, or if there is none, the Board of Directors of the managing member of
such Person, (c) in the case of any partnership, the Board of Directors (or the
equivalent) of the general partner of such person and (d) in any other case, the
functional equivalent of the foregoing.
“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.
“Borrower External Unquoted Value” has the meaning assigned to such term in
Section 5.12(b)(ii)(B)(y).
“Borrower Tested Assets” has the meaning assigned to such term in Section
5.12(b)(ii)(B)(y).
“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurocurrency Loans, that have the same Interest
Period.
“Borrowing Base” has the meaning assigned to such term in Section 5.13.
“Borrowing Base Certificate” means a certificate of a Financial Officer of the
Borrower, substantially in the form of Exhibit B and appropriately completed.
“Borrowing Base Deficiency” means, at any date on which the same is determined,
the amount, if any, that (i) (a) the aggregate Covered Debt Amount as of such
date exceeds (b) the Borrowing Base as of such date or (ii) (a) the aggregate
Covered Debt Amount as of such date exceeds the sum of (b) (x) the aggregate
Value of all Eligible Portfolio Investments included in the Borrowing Base, less
(y) the aggregate Value of all Eligible Portfolio Investments issued by the four
largest issuers.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, substantially in the form of Exhibit D hereto or
such other form as is reasonably satisfactory to the Administrative Agent.
“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed and (b) if such day relates to a borrowing of, a payment or
prepayment of principal of or interest on, a continuation or conversion of or
into, or the Interest Period for, a Eurocurrency Borrowing, or to a notice by
the Borrower with respect to any such borrowing, payment, prepayment,






6
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


continuation, conversion, or Interest Period, that is also a day on which
dealings in deposits denominated in Dollars are carried out in the London
interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
finance leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.
“Cash” means any immediately available funds in Dollars or in any currency other
than Dollars (measured in terms of the Dollar Equivalent thereof) which is a
freely convertible currency.
“Cash Collateralize” means, with respect to a Letter of Credit, the pledge and
deposit of immediately available funds into a Letter of Credit Escrow Account
maintained on behalf of the Administrative Agent in an amount equal to one
hundred and two percent (102%) (or one hundred and five percent (105%) in
accordance with the last paragraph of Section 7.01) of the undrawn face amount
of such Letter of Credit (or such other amount as may be specified in any
applicable provision hereof) as collateral pursuant to documentation in form and
substance satisfactory to the Administrative Agent and the Issuing Bank. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support (if any).
“Cash Equivalents” means investments (other than Cash) that are one or more of
the following obligations:
(a)    Short-Term U.S. Government Securities;
(b)    investments in commercial paper maturing within 180 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating of
at least A‑1 from S&P and at least P‑1 from Moody’s;
(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof (i)
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof; provided that such
certificates of deposit, banker’s acceptances and time deposits are held in a
securities account (as defined in the Uniform Commercial Code) through which the
Collateral Agent can perfect a security interest therein and (ii) having, at
such date of acquisition, a credit rating of at least A-1 from S&P and at least
P-1 from Moody’s;
(d)    fully collateralized repurchase agreements with a term of not more than
30 days from the date of acquisition thereof for U.S. Government Securities and
entered into with (i) a financial institution satisfying the criteria described
in clause (c) of this definition or (ii) an Approved Dealer having (or being a
member of a consolidated group




7
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


having) at such date of acquisition, a credit rating of at least A-1 from S&P
and at least P-1 from Moody’s;
(e)    certificates of deposit or bankers’ acceptances with a maturity of ninety
(90) days or less of any financial institution that is a member of the Federal
Reserve System having combined capital and surplus and undivided profits of not
less than $1,000,000,000; and
(f)    investments in money market funds and mutual funds, which invest
substantially all of their assets in Cash or assets of the types described in
clauses (a) through (e) above;
provided, that (i) in no event shall Cash Equivalents include any obligation
that provides for the payment of interest alone (for example, interest-only
securities or “IOs”); (ii) if any of Moody’s or S&P changes its rating system,
then any ratings included in this definition shall be deemed to be an equivalent
rating in a successor rating category of Moody’s or S&P, as the case may be;
(iii) Cash Equivalents (other than U.S. Government Securities, certificates of
deposit or repurchase agreements) shall not include any such investment
representing more than 25% of total assets of the Obligors in any single issuer;
and (iv) in no event shall Cash Equivalents include any obligation that is not
denominated in Dollars.
“CFC” means a Subsidiary that is a “controlled foreign corporation” directly or
indirectly owned by an Obligor within the meaning of Section 957 of the Code.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) other than the Investment Advisor of
shares representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding capital stock of the Borrower, (b) the
occupation of a majority of the seats (other than vacant seats) on the Board of
Directors of the Borrower by Persons who were neither (A) members of the Board
of Directors of the Borrower as of the later of (x) the Restatement Effective
Date and (y) the corresponding date of the previous year, (B) approved, selected
or nominated to become members of the Board of Directors of the Borrower by the
Board of Directors of the Borrower of which a majority consisted of individuals
described in clause (A), or (C) approved, selected or nominated to become
members of the Board of Directors of the Borrower by the Board of Directors of
the Borrower of which a majority consisted of individuals described in clause
(A) and individuals described in clause (B) or (c) the acquisition of direct or
indirect Control of the Borrower by any Person or group other than the
Investment Advisor.
“Change in Law” means (a) the adoption of any law, rule or regulation or treaty
after the Restatement Effective Date, (b) any change in any law, rule or
regulation or treaty or in the interpretation, implementation or application
thereof by any Governmental Authority after the Restatement Effective Date or
(c) compliance by any Lender or the Issuing Bank (or, for purposes of Section
2.13(b) or Section 2.18(a), by such Lender’s or the Issuing Bank’s holding
company, if any, or by any lending office of such Lender) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the




8
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


Restatement Effective Date; provided that, notwithstanding anything herein to
the contrary, (I) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives in connection therewith and
(II) all requests, rules, guidelines or directives promulgated by the Bank For
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued,
promulgated or implemented.
“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.
“Collateral” has the meaning assigned to such term in the Guarantee and Security
Agreement.
“Collateral Agent” means ING in its capacity as Collateral Agent under the
Guarantee and Security Agreement, and includes any successor Collateral Agent
thereunder.
“Combined Debt Amount” means, as of any date, (i) the aggregate amount of
Commitments as of such date (or, if greater, the Credit Exposures of all Lenders
as of such date) plus (ii) the aggregate amount of outstanding Designated
Indebtedness (as such term is defined in the Guarantee and Security Agreement)
and, without duplication, unused commitments of the holders of Designated
Indebtedness to extend credit to the Borrower that will give rise to Designated
Indebtedness under the Guarantee and Security Agreement.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans, and to acquire participations in Letters of Credit, expressed as
an amount representing the maximum aggregate amount of such Lender’s Credit
Exposure hereunder, as such commitment may be (a) reduced or increased from time
to time pursuant to Section 2.07 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
aggregate amount of each Lender’s Commitment as of the Restatement Effective
Date is set forth on Schedule 1.01(b), or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as applicable.
The aggregate amount of the Lenders’ Commitments as of the Restatement Effective
Date is $680,000,000.
“Commitment Increase” has the meaning assigned to such term in Section
2.07(e)(i).
“Commitment Increase Date” has the meaning assigned to such term in Section
2.07(e)(i).
“Consolidated EBIT” means, for any period with respect to the Borrower and its
Subsidiaries on a consolidated basis, income after deduction of all expenses and
other proper charges other than Taxes, Consolidated Interest Expense and
excluding from the calculation of such income (a) net realized gains or losses,
(b) net change in unrealized appreciation or depreciation, (c) gains or losses
on re-purchases of Indebtedness, (d) the amount of interest paid-in-kind to the
Borrower or any of its Subsidiaries (“PIK”) to the extent such amount exceeds
the




9
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


sum of (i) PIK interest collected in cash (including any amortization payments
on such applicable debt instrument up to the amount of PIK interest previously
capitalized thereon) and (ii) realized gains collected in cash (net of realized
losses); provided that the amount determined pursuant to this clause
(d)(ii) shall not be less than zero, all as determined in accordance with GAAP,
and (e) other non-cash charges and gains to the extent included to calculate
income.
“Consolidated Interest Coverage Ratio” means the ratio as of the last day of any
fiscal quarter of the Borrower and its Subsidiaries on a consolidated basis of
(a) Consolidated EBIT for the four fiscal quarter period then ending, taken as a
single accounting period, to (b) Consolidated Interest Expense (but excluding
for this purpose (x) any non-cash interest expense representing amortization of
debt issuance costs (including any accelerated amortization of debt issuance
costs) and amortization of any original issue discount and (y) any debt
extinguishment costs such as prepayment fees and make whole premiums) for such
four fiscal quarter period.
“Consolidated Interest Expense” means, with respect to the Borrower and its
Subsidiaries on a consolidated basis and for any period, the sum of (x) the
total consolidated interest expense (including capitalized interest expense and
interest expense attributable to Capital Lease Obligations) of the Borrower
and/or its Subsidiaries and in any event shall include all interest expense with
respect to any Indebtedness in respect of which the Borrower and/or its
Subsidiaries is wholly or partially liable plus (y) the net amount paid or
payable (or minus the net amount receivable) under Hedging Agreements permitted
under Section 6.04 relating to interest during such period (whether or not
actually paid or received during such period) and to the extent not already
taken into account under clause (x).
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Control Account” has the meaning assigned to such term in Section 5.08(c)(ii).
“Control Agreement” means each of (a) the Amended and Restated Custody Control
Agreement, dated as of November 30, 2017, by and among the Borrower, the
Collateral Agent and U.S. Bank National Association, (b) the Collateral Account
Control Agreement, dated as of January 15, 2019, by and among OCSL SRNE, LLC, a
Delaware limited liability company, the Collateral Agent and The Bank of New
York Mellon, and (c) any other control agreement entered into by and among the
Borrower, the Collateral Agent and a Custodian, in form and substance reasonably
satisfactory to the Collateral Agent, the applicable Custodian and the
applicable Obligor.
“Covered Debt Amount” means, on any date, the sum of (x) all of the Credit
Exposures of all Lenders on such date, plus (y) the aggregate principal amount
(including any increase in the aggregate principal amount resulting from
payable-in-kind interest) of Other Covered Indebtedness outstanding on such date
minus (z) LC Exposure that has been Cash Collateralized. For the avoidance of
doubt, for purposes of calculating the Covered Debt




10
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


Amount, any convertible securities included in the Covered Debt Amount will be
included at the then outstanding principal balance thereof.
“Covered Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document and (ii) to the extent not otherwise described in clause
(i), Other Taxes.
“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans and LC Exposure at such time
(including, for the avoidance of doubt, the Loans and LC Exposure surviving
after the Revolver Termination Date).
“Custodian” means each of U.S. Bank National Association, The Bank of New York
Mellon and any other financial institution mutually agreeable to the Collateral
Agent and the Borrower, as custodian holding documentation for Portfolio
Investments, and accounts of the Obligors holding Portfolio Investments, on
behalf of the Obligors and, pursuant to the applicable Control Agreement, the
Collateral Agent. The term “Custodian” includes any agent or sub-custodian
acting on behalf of the applicable Custodian pursuant to the terms of the
applicable Custodian Agreement.
“Custodian Account” means an account subject to a Custodian Agreement.
“Custodian Agreement” means, collectively, (i) the Amended and Restated Custody
Agreement, dated November 30, 2017, among the Borrower, the Collateral Agent,
and U.S. Bank National Association, and (ii) each such other control agreements
as may be entered into by and among an Obligor, the Collateral Agent and a
Custodian, in form and substance reasonably satisfactory to the Administrative
Agent and the Borrower.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that has, as reasonably determined by the
Administrative Agent, (a) failed to fund any portion of its Loans or
participations in Letters of Credit within two (2) Business Days of the date
required to be funded by it hereunder, unless, in the case of any Loans, such
Lender notifies the Administrative Agent and the Borrower in writing that such
Lender’s failure is based on such Lender’s reasonable determination that the
conditions precedent to funding such Loan under this Agreement have not been
met, such conditions have not otherwise been waived in accordance with the terms
of this Agreement and such Lender has advised the Administrative Agent and the
Borrower in writing (with reasonable detail of those conditions that have not
been satisfied) prior to the time at which such funding was to have been made,
(b) notified the Borrower, the Administrative Agent, the Issuing Bank or any
other Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement that it
does not intend to comply with its funding obligations under this Agreement
(unless such writing or public statement states that such position is based on
such Lender’s determination that one or more conditions precedent to funding
(which conditions precedent, together with the applicable default, if any, shall
be




11
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


specifically identified in such writing or public statement) cannot be
satisfied), (c) failed, within three (3) Business Days after request by the
Administrative Agent or the Borrower to confirm in writing to the Administrative
Agent and the Borrower that it will comply with the terms of this Agreement
relating to its obligations to fund prospective Loans or participations in then
outstanding Letters of Credit (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), (d) otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
(other than a de minimis amount) required to be paid by it hereunder within two
(2) Business Days of the date when due, unless the subject of a good faith
dispute, or (e) other than via an Undisclosed Administration, either (i) has
been adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Person or its assets to be, insolvent or has a
parent company that has been adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent, (ii) become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment or (iii) become the subject of a Bail-In Action
(unless in the case of any Lender referred to in this clause (e), the Borrower,
the Administrative Agent and the Issuing Bank shall be satisfied in the exercise
of their respective reasonable discretion that such Lender intends, and has all
approvals required to enable it, to continue to perform its obligations as a
Lender hereunder); provided that a Lender shall not qualify as a Defaulting
Lender solely as a result of the acquisition or maintenance of an ownership
interest in such Lender or its parent company, or of the exercise of control
over such Lender or any Person controlling such Lender, by a Governmental
Authority or instrumentality thereof, or solely as a result of an Undisclosed
Administration, so long as such ownership interest or Undisclosed Administration
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.
“Departing Lenders” has the meaning assigned to such term in the preamble to
this Agreement.
“Directing Body” means the Borrower’s Board of Directors (or appropriate
committee thereof with the necessary delegated authority).
“Disqualified Equity Interests” means Equity Interests of the Borrower that
after issuance are subject to any agreement between the holder of such Equity
Interests and the Borrower whereby the Borrower is required to purchase, redeem,
retire, acquire, cancel or terminate such Equity Interests, other than (x) as a
result of a change of control, or (y) in




12
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


connection with any purchase, redemption, retirement, acquisition, cancellation
or termination with, or in exchange for, shares of Equity Interests that are not
Disqualified Equity Interests.
“Disqualified Lenders” means any Person identified by name on the “Disqualified
Lender” list provided by the Borrower to the Administrative Agent on or before
the Original Effective Date as a direct competitor of the Borrower; provided,
that the Disqualified Lender list shall be limited to no more than five (5) such
competitors (as such list may be updated by the Borrower from time to time with
the consent of the Administrative Agent after consultation with the Lenders);
provided further, that no update of the list of Disqualified Lenders shall apply
retroactively to disqualify any parties that have previously acquired an
assignment or participation interest in the Loan or Commitments pursuant to the
terms hereof.
“Dollar Equivalent” means, on any date of determination, with respect to an
amount denominated in any currency other than Dollars, the amount of Dollars
that would be required to purchase such amount of such currency on the date two
Business Days prior to such date, based upon the spot selling rate at which the
Administrative Agent (or other foreign currency broker reasonably acceptable to
the Administrative Agent) offers to sell such currency for Dollars in the London
foreign exchange market at approximately 11:00 a.m., London time, for delivery
two Business Days later.
“Dollars” or “$” refers to lawful money of the United States of America.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clausesclause (a) or (b) of this
definition and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Liens” means, any right of offset, banker’s lien, security interest or
other like right against the Portfolio Investments held by a Custodian pursuant
to or in connection with its rights and obligations relating to each Custodian
Account with such Custodian, provided that such rights are subordinated,
pursuant to the terms of the applicable Control Agreement, to the first priority
perfected security interest in the Collateral created in favor of the Collateral
Agent, except to the extent expressly provided therein.
“Eligible Portfolio Investment” means any Portfolio Investment held by any
Obligor (and solely for purposes of determining the Borrowing Base, Cash (for
the avoidance of doubt, other than Cash Collateral) and Cash Equivalents held by
any Obligor) that, in each case, meets all of the criteria set forth on Schedule
1.01(c) hereto; provided, that no Portfolio




13
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


Investment, Cash or Cash Equivalent shall constitute an Eligible Portfolio
Investment or be included in the Borrowing Base if the Collateral Agent does not
at all times maintain a first priority, perfected Lien (subject to no other
Liens other than Eligible Liens) on such Portfolio Investment, Cash or Cash
Equivalent or if such Portfolio Investment, Cash or Cash Equivalent has not been
or does not at all times continue to be Delivered (as defined in the Guarantee
and Security Agreement). Without limiting the generality of the foregoing, it is
understood and agreed that any Portfolio Investments that have been contributed
or sold, purported to be contributed or sold or otherwise transferred to any
Financing Subsidiary, Immaterial Subsidiary, CFC, Transparent Subsidiary or any
other Person that is not a Subsidiary Guarantor, or held by any Financing
Subsidiary, Immaterial Subsidiary, CFC, Transparent Subsidiary or any other
Person that is not a Subsidiary Guarantor, or which secure obligations of any
Financing Subsidiary, Immaterial Subsidiary, CFC, Transparent Subsidiary or any
other Person that is not a Subsidiary Guarantor shall not be treated as Eligible
Portfolio Investments until distributed, sold or otherwise transferred to any
Obligor free and clear of all Liens (other than Eligible Liens). Notwithstanding
the foregoing, nothing herein shall limit the provisions of Section 5.12(b)(i),
which provide that, for purposes of this Agreement, all determinations of
whether an Investment is to be included as an Eligible Portfolio Investment
shall be determined on a Settlement-Date Basis, provided that no such Investment
shall be included as an Eligible Portfolio Investment to the extent it has not
been paid for in full.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest. As used in this Agreement, “Equity Interests” shall not include
convertible debt unless and until such debt has been converted to capital stock.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(m) or (o) of the Code.
“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA, with respect to a Plan (other than an event for which the 30-day notice
period is waived); (b) with respect to any Plan, the failure to satisfy the
minimum funding standards set forth in Section 412 of the Code or Section 302 of
ERISA), whether or not waived; (c) the filing pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (d) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan (other than premiums due and not
delinquent under Section 4007 of ERISA); (e) the receipt by the Borrower or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or to appoint a trustee to administer any
Plan under Section 4041(c) or Section 4042 of ERISA; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of Withdrawal Liability; (g) the
occurrence of any non-exempt prohibited




14
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


transaction within the meaning of Section 4975 of the Code or Section 406 of
ERISA which would result in liability to a Lender; (h) the failure to make any
required contribution to a Multiemployer Plan or to any Plan that would result
in the imposition of a lien or other encumbrance or the provision of security
under Section 412 or 430 of the Code or Section 302, 303 or 4068 of ERISA; or
(i) the receipt by the Borrower or any ERISA Affiliate of any notice concerning
a determination that a Multiemployer Plan is insolvent or in reorganization, in
each case, as defined in Title IV of ERISA.
“Escrow Agent” means the person or entity designated by Administrative Agent to
be the escrow agent pursuant to the Escrow Agreement.
“Escrow Agreement” means the escrow agreement acceptable in form and substance
reasonably satisfactory to the Borrower and the Administrative Agent with
respect to the Letter of Credit Escrow Account.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan is, or the Loans constituting such Borrowing are, bearing
interest at a rate determined by reference to the Adjusted LIBO Rate. For
clarity, a Loan or Borrowing bearing interest by reference to clause (d) of the
definition of the Alternate Base Rate shall not be a Eurocurrency Loan or
Eurocurrency Borrowing.
“Event of Default” has the meaning assigned to such term in Article VII.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Administrative Agent, any Lender or the Issuing Bank or required to be
withheld or deducted from a payment to the Administrative Agent, any Lender or
the Issuing Bank, (a) Taxes imposed on (or measured by) its net income or
franchise Taxes, in each case, imposed (i) by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, or (ii) that are Other Connection
Taxes, (b) any branch profits Taxes imposed by the United States of America or
any similar Tax imposed by any other jurisdiction in which the Borrower is
located, (c) in the case of a Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.18(b)), any U.S. federal withholding Tax
that is imposed on amounts payable to or for the account of such Lender pursuant
to a law in effect at the time such Lender becomes a party to this Agreement (or
designates a new lending office), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Tax pursuant to Section 2.15(a), (d) Taxes






15
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


attributable to such recipient’s failure to comply with Section 2.15(f), and (e)
any withholding Taxes imposed under FATCA.
“Existing Credit Agreement” has the meaning assigned to such term in the
preamble to this Agreement.
“Existing Continuing Lenders” has the meaning assigned to such term in the
preamble to this Agreement.
“Existing Lenders” has the meaning assigned to such term in the preamble to this
Agreement.
“Existing Loans” has the meaning assigned to such term in the preamble to this
Agreement.
“External Quoted Value” has the meaning assigned to such term in Section
5.12(b)(ii)(A).


“External Unquoted Value” means (i) with respect to Borrower Tested Assets, the
Borrower External Unquoted Value and (ii) with respect to IVP Tested Assets, the
IVP External Unquoted Value.


“FATCA” means Sections 1471 through 1474 of the Code, as of the Restatement
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code,
and any fiscal or regulatory legislation, rules, or official practices adopted
pursuant to any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code.
“FCPA” has the meaning assigned to such term in Section 3.22.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of
New York, or, if such rate is not so published for any day that is a Business
Day, the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it;
provided, that if the Federal Funds Effective Rate is less than zero, such rate
shall be zero for purposes of this Agreement.
“Financial Officer” means the chief executive officer, president, chief
operating officer, chief financial officer, chief legal officer, principal
accounting officer, treasurer, controller or chief compliance officer of the
Borrower, in each case, whom has been authorized by the Board of Directors of
the Borrower to execute the applicable document or certificate.




16
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


“Financing Subsidiary” means (i) any Structured Subsidiary or (ii) any SBIC
Subsidiary.
“First Star Bermuda” means First Star Bermuda Aviation Limited.
“First Star Ireland” means First Star Speir Aviation Limited.
“Foreign Lender” means any Lender or Issuing Bank that is not a U.S. Person.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national body exercising such powers or
functions, such as the European Union or the European Central Bank).
“Gross Borrowing Base” has the meaning assigned to such term in Section 5.13(e).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business or customary
indemnification agreements entered into in the ordinary course of business in
connection with obligations that do not constitute Indebtedness. The amount of
any Guarantee at any time shall be deemed to be an amount equal to the maximum
stated or determinable amount of the primary obligation in respect of which such
Guarantee is incurred, unless the terms of such Guarantee expressly provide that
the maximum amount for which such Person may be liable thereunder is a lesser
amount (in which case the amount of such Guarantee shall be deemed to be an
amount equal to such lesser amount).
“Guarantee and Security Agreement” means that certain Amended and Restated
Guarantee, Pledge and Security Agreement, dated as of the Restatement Effective
Date, among the Borrower, the Subsidiary Guarantors, the Administrative Agent,
each holder (or a




17
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


representative, agent or trustee therefor) from time to time of any Secured
Longer-Term Indebtedness, and the Collateral Agent.
“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B to the Guarantee and Security Agreement
between the Collateral Agent and an entity that pursuant to Section 5.08 is
required to become a “Subsidiary Guarantor” under the Guarantee and Security
Agreement (with such changes as the Administrative Agent shall request
consistent with the requirements of Section 5.08, or to which the Collateral
Agent shall otherwise consent).
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.
“Immaterial Subsidiaries” means those Subsidiaries of the Borrower that are
“designated” as “Immaterial Subsidiaries” by the Borrower from time to time (it
being understood that the Borrower may at any time change any such designation);
provided that such designated Immaterial Subsidiaries shall collectively meet
all of the following criteria as of the date of (x) the designation of each such
Immaterial Subsidiary and (y) the most recent balance sheet required to be
delivered pursuant to Section 5.01 (and the Borrower shall in each case deliver
to the Administrative Agent a certificate of a Financial Officer to such effect
setting forth reasonably detailed calculations demonstrating such compliance):
(a) such Subsidiaries and their Subsidiaries do not hold any Eligible Portfolio
Investment, (b) the aggregate assets of all such Subsidiaries and their
Subsidiaries (on a consolidated basis) as of such date do not exceed an amount
equal to 3% of the consolidated assets of the Borrower and its Subsidiaries as
of such date; and (c) the aggregate revenues of all such Subsidiaries and their
Subsidiaries (on a consolidated basis) for the fiscal quarter ending on such
date do not exceed an amount equal to 3% of the consolidated revenues of the
Borrower and its Subsidiaries for such period. Notwithstanding the foregoing, no
Immaterial Subsidiary that is later designated as a Subsidiary Guarantor may be
an Immaterial Subsidiary.
“Increasing Lender” has the meaning assigned to such term in Section 2.07(e)(i).
“Indebtedness” of any Person means, without duplication, (a) (i) all obligations
of such Person for borrowed money or (ii) with respect to deposits, loans or
advances of any kind that are required to be accounted for under GAAP as a
liability on the financial statements of an Obligor (other than deposits
received in connection with a Portfolio Investment in the ordinary course of the
Obligor’s business (including, but not limited to, any deposits or advances in
connection with expense reimbursement, prepaid agency fees, other fees,
indemnification, work fees, tax distributions or purchase price adjustments)),
(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar debt instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (other than trade accounts payable and accrued
expenses in the ordinary course of business not past due for more than 90 days
after the date on which such trade account payable was due), (e) all
Indebtedness of others secured by any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed




18
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


(with the value of such debt being the lower of the outstanding amount of such
debt and the fair market value of the property subject to such Lien), (f) all
Guarantees by such Person of Indebtedness of others, (g) all Capital Lease
Obligations of such Person, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty, (i) the net amount such Person would be obligated for under any
Hedging Agreement if such Hedging Agreement was terminated at the time of
determination, (j) all obligations, contingent or otherwise, with respect to
Disqualified Equity Interests, and (k) all obligations, contingent or otherwise,
of such Person in respect of bankers’ acceptances. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor (or such Person is
not otherwise liable for such Indebtedness). Notwithstanding the foregoing,
“Indebtedness” shall not include (x) purchase price holdbacks arising in the
ordinary course of business in respect of a portion of the purchase price of an
asset or Investment to satisfy unperformed obligations of the seller of such
asset or Investment, (y) a commitment arising in the ordinary course of business
to make a future Portfolio Investment or fund the delayed draw or unfunded
portion of any existing Portfolio Investment or (z) indebtedness of an Obligor
on account of the sale by an Obligor of the first out tranche of any First Lien
Credit Facility Loan that arises solely as an accounting matter under ASC 860,
provided that such indebtedness (i) is non-recourse to the Borrower and its
Subsidiaries and (ii) would not represent a claim against the Borrower or any of
its Subsidiaries in a bankruptcy, insolvency or liquidation proceeding of the
Borrower or its Subsidiaries, in each case in excess of the amount sold or
purportedly sold.
“Independent Valuation Provider” means any of Houlihan Capital Advisors, LLC,
Duff & Phelps LLC, Murray, Devine and Company, Lincoln Advisors, Valuation
Research Corporation, Alvarez & Marsal, Houlihan Lokey and Stout Risius Ross,
LLC, or any other independent nationally recognized third-party appraisal firm
selected by the Administrative Agent, and reasonably acceptable to the Borrower.
“Industry Classification Group” means any of the classification groups set forth
on Schedule 1.01(f) hereto, together with any classification groups that may be
subsequently established by Moody’s and provided by the Borrower to the
Administrative Agent.
“ING” means ING Capital LLC.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.
“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date and (b) with respect to any Eurocurrency Loan, the last day of each
Interest Period therefor and, in the case of any Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at three-month intervals after the first day of such Interest
Period.
“Interest Period” means, for any Eurocurrency Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically




19
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


corresponding day in the calendar month that is one, two, three or six months
thereafter or, with respect to such portion of any Loan or Borrowing that is
scheduled to be repaid on the Maturity Date, a period of less than one month’s
duration commencing on the date of such Loan or Borrowing and ending on the
Maturity Date, as specified in the applicable Interest Election Request;
provided, that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (b) any Interest Period (other than an Interest
Period that ends on the Maturity Date that is permitted to be of less than one
month’s duration as provided in this definition) that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Loan initially shall be the date on which such
Loan is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Loan, and the date of a Borrowing comprising
Loans that have been converted or continued shall be the effective date of the
most recent conversion or continuation of such Loans.
“Internal Value” has the meaning assigned to such term in Section
5.12(b)(ii)(C).
“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person (including convertible
securities) or any agreement to acquire any Equity Interests, bonds, notes,
debentures or other securities of any other Person (including any “short sale”
or any sale of any securities at a time when such securities are not owned by
the Person entering into such sale); (b) deposits, advances, loans or other
extensions of credit made to any other Person (including purchases of property
from another Person subject to an understanding or agreement, contingent or
otherwise, to resell such property to such Person); or (c) Hedging Agreements.
“Investment Advisor” means Oaktree or another investment advisor reasonably
satisfactory to the Administrative Agent and approved by the Required Lenders.
“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.
“Investment Policies” means the Borrower’s written investment objectives,
policies, restrictions and limitations as in existence on the Original Effective
Date (including the Investment Advisor’s most recent Form ADV, which describes
allocation and conflicts mitigation guidelines that the Investment Advisor
adheres to) delivered to the Administrative Agent prior to the Original
Effective Date, as may be amended or modified from time to time by a Permitted
Policy Amendment.
“IRS” means the U.S. Internal Revenue Service.
“Issuing Bank” means ING, in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.04(j).




20
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


“IVP External Unquoted Value” has the meaning assigned to such term in Section
5.12(b)(ii)(B)(x).
“IVP Supplemental Cap” has the meaning assigned to such term in Section 9.03(a).
“IVP Tested Assets” has the meaning assigned to such term in Section
5.12(b)(ii)(B)(x).
“IVP Testing Date” has the meaning assigned to such term in Section
5.12(b)(ii)(B)(x).
“Joint Lead Arrangers” means, collectively, ING, JPMorgan Chase Bank, N.A. and
Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement).
“Largest Industry Classification Group” means, as of any date of determination,
the single Industry Classification Group contributing a greater portion of the
Borrowing Base than any other single Industry Classification Group.
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time (including any Letter of Credit
for which a draft has been presented but not yet honored by the Issuing Bank)
plus (b) the aggregate amount of all LC Disbursements in respect of such Letters
of Credit that have not yet been reimbursed by or on behalf of the Borrower at
such time. The LC Exposure of any Lender at any time shall be its Applicable
Percentage of the total LC Exposure at such time. Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided that
with respect to any Letter of Credit that, by its terms or a document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
“Lenders” means the Persons listed on Schedule 1.01(b) (as amended from time to
time pursuant to Section 2.07) as having Commitments and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption that
provides for it to assume a Commitment or to acquire Credit Exposure, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other




21
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (a) the rights and obligations of the parties
concerned or at risk with respect to such Letter of Credit or (b) any collateral
security for any of such obligations, each as the same may be modified and
supplemented and in effect from time to time.
“Letter of Credit Escrow Account” has the meaning assigned to such term in
Section 2.04(k).
“LIBO Rate” means, for any Interest Period, (i) the Intercontinental Exchange
Benchmark Administration Ltd. LIBO Rate (or the successor thereto if the
Intercontinental Exchange Benchmark Administration Ltd. is no longer making such
rates available) per annum for deposits in Dollars for a period equal to the
Interest Period appearing on the display designated as Reuters Screen LIBO01
Page (or such other page on that service or such other service designated by the
Intercontinental Exchange Benchmark Administration Ltd. LIBO Rate (or the
successor thereto if the Intercontinental Exchange Benchmark Administration Ltd.
is no longer making such rates available) for the display of such
Administration’s Interest Settlement Rates for deposits in Dollars) as of
11:00 a.m., London time on the day that is two Business Days prior to the first
day of the Interest Period (or if such Reuters Screen LIBO01 Page is unavailable
for any reason at such time, the rate which appears on the Reuters Screen ISDA
Page as of such date and such time) or (ii) if the Administrative Agent
determines that the sources set forth in clause (i) are unavailable for the
relevant Interest Period, LIBO Rate for purposes of this definition shall mean
the rate of interest determined by the Administrative Agent to be the average
(rounded upward, if necessary, to the nearest 1/100th of 1%) of the rates per
annum at which deposits in Dollars are offered to the Administrative Agent two
(2) business days preceding the first day of such Interest Period by leading
banks in the London interbank market as of 11:00 a.m. for delivery on the first
day of such Interest Period, for the number of days comprised therein and in an
amount comparable to the amount of the Administrative Agent’s portion of the
relevant Eurocurrency Borrowing; provided, that if the LIBO Rate is less than
zero for the relevant Interest Period, such rate shall be deemed to be zero for
such Interest Period.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities (other than on
market terms at fair value so long as in the case of any Portfolio Investment,
the Value used in determining the Borrowing Base is not greater than the
purchase or call price), except in favor of the issuer thereof (and in the case
of Portfolio Investments that are equity securities, excluding customary
drag-along, tag-along, right of first refusal, restrictions on assignments or
transfers and other similar rights in favor of other equity holders of the same
issuer). For the avoidance of doubt, in the case of Investments that are loans
or other debt obligations, restrictions on assignments or transfers thereof on
customary and market based terms pursuant to the underlying documentation
relating to such Investment shall not be deemed to be a “Lien”.




22
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


“Loan Documents” means, collectively, this Agreement, the Letter of Credit
Documents, any promissory notes delivered pursuant to Section 2.08(f) and the
Security Documents.
“Loans” means the revolving loans made by the Lenders to the Borrower pursuant
to this Agreement.
“Margin Stock” means “margin stock” within the meaning of Regulations D, T, U
and X.
“Material Adverse Effect” means a material adverse effect on (a) the business,
Portfolio Investments of the Obligors (taken as a whole) and other assets,
liabilities (actual or contingent), operations or condition (financial or
otherwise) of the Borrower and its Subsidiaries (other than any Financing
Subsidiary), taken as a whole, or (b) the validity or enforceability of any of
the Loan Documents or the rights or remedies of the Administrative Agent and the
Lenders thereunder or the ability of the Obligors to perform their respective
obligations thereunder.
“Material Indebtedness” means (a) Indebtedness (other than the Loans, Letters of
Credit and Hedging Agreements), of any one or more of the Borrower and its
Subsidiaries (including any Financing Subsidiary) in an aggregate outstanding
principal amount exceeding $20,000,000 and (b) obligations in respect of one or
more Hedging Agreements or other swap or derivative transactions under which the
maximum aggregate amount (after giving effect to any netting agreements) that
the Borrower and its Subsidiaries would be required to pay if such Hedging
Agreement(s) or other swap or derivative transactions were terminated at such
time would exceed $20,000,000.
“Maturity Date” means the date that is the one (1) year anniversary of the
Revolver Termination Date.
“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.
“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA in respect of which the Borrower or any ERISA
Affiliates makes or is required to make any contributions.
“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to (a) the sum of Cash payments and Cash Equivalents received by the Obligors
from such Asset Sale (including any Cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received), minus (b) any costs, fees,
commissions, premiums and expenses actually incurred by any Obligor directly
incidental to such Asset Sale and paid in cash to a Person that is not an
Affiliate of any Obligor (or if paid to an Affiliate, only to the extent such
expenses are reasonable and customary), including reasonable legal fees and
expenses, minus (c) all taxes paid or reasonably estimated to be payable by any
Obligor (other than any income tax) as a result of such Asset Sale (after taking
into account any applicable tax credits or deductions that are reasonably
expected to be available), minus (d) reserves for indemnification, purchase
price




23
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


adjustments or analogous arrangements reasonably estimated by the Borrower or
the relevant Subsidiary in connection with such Asset Sale; provided that (i)
for purposes of this clause (d), such reserved amount shall not be included in
the Borrowing Base and (ii) if the amount of any estimated reserves pursuant to
this clause (d) exceeds the amount actually required to be paid in cash in
respect of indemnification, purchase price adjustments or analogous arrangements
for such Asset Sale, the aggregate amount of such excess shall constitute Net
Asset Sale Proceeds (as of the date the Borrower determines such excess exists),
minus (e) payments of unassumed liabilities relating to the assets sold or
otherwise disposed of at the time, or within 30 days after, the date of such
Asset Sale.
“Net Return of Capital” means an amount equal to (i) (a) any Cash amount (and
proceeds of any non-Cash amount) received by any Obligor at any time in respect
of the outstanding principal of any Portfolio Investment (whether at stated
maturity, by acceleration or otherwise), (b) without duplication of amounts
received under clause (a), any Cash proceeds (including Cash proceeds of any
non-Cash consideration) received by any Obligor at any time from the sale of any
property or assets pledged as collateral in respect of any Portfolio Investment
to the extent such Cash proceeds are less than or equal to the outstanding
principal balance of such Portfolio Investment, (c) solely to the extent such
proceeds, along with any such proceeds previously received (other than on
account of taxes paid or reasonably estimated to be payable), are less than or
equal to the Obligor’s investments therein, any cash amount (and Cash proceeds
of any non-Cash amount) received by any Obligor at any time in respect of any
Portfolio Investment that is an Equity Interest (x) upon the liquidation or
dissolution of the Portfolio Company of such Portfolio Investment, (y) as a
distribution of capital made on or in respect of such Portfolio Investment
(other than, in the case of a Portfolio Investment that is Capital Stock, any
distribution on account of actual taxes paid or reasonably estimated to be
payable by an Obligor solely in its capacity as a holder of such Equity Interest
(and not on account of such Obligor’s status as a RIC)), or (z) pursuant to the
recapitalization or reclassification of the capital of the Portfolio Company of
such Portfolio Investment or pursuant to the reorganization of such Portfolio
Company or (d) any similar return of capital received by any Obligor in Cash
(and Cash proceeds of any non-Cash amount) in respect of any Portfolio
Investment minus (ii) any costs, fees, commissions, premiums and expenses
incurred by any Obligor directly incidental to such Cash receipts, including
reasonable legal fees and expenses.
“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).
“NYFRB” means the Federal Reserve Bank of New York.
“Oaktree” means Oaktree Capital Management, L.P., a Delaware limited
partnership, or any of its Affiliates.
“Obligors” means, collectively, the Borrower and the Subsidiary Guarantors.
“Obligors’ Net Worth” means, at any date, Stockholders’ Equity at such date,
minus the net asset value held by any Obligor in any non-Obligor Subsidiary.






24
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


“OFAC” has the meaning assigned to such term in Section 3.20.
“Organization Documents” means, for any Person, its constituent or
organizational documents, including: (a) in the case of any limited partnership,
the certificate of limited partnership and limited partnership agreement for
such Person; (b) in the case of any limited liability company, the articles of
formation and operating agreement for such Person; and (c) in the case of a
corporation, the certificate or articles of incorporation and the bylaws or
memorandum and articles of association for such Person.
“Original Effective Date” means November 30, 2017.
“Other Connection Taxes” means, with respect to any recipient of any payment to
be made by or on account of any obligation of the Borrower hereunder, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Covered Indebtedness” means, collectively, (i) Secured Longer-Term
Indebtedness, (ii) from May 31, 2018, the 2019 Notes and (iii) and Unsecured
Shorter-Term Indebtedness.
“Other Taxes” means any and all present or future stamp, court, documentary,
intangible, recording or filing Taxes or any other excise or property Taxes,
charges or similar levies arising from any payment made under any Loan Document
or from the execution, delivery, performance, enforcement or registration of,
from the receipt or perfection of a security interest under, or otherwise with
respect to, any Loan Document, except any such Taxes that are imposed with
respect to an assignment (other than an assignment made pursuant to Section
2.18(b)).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency transactions by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate); provided, that if the Overnight Bank Funding Rate
is less than zero, such rate shall be zero for purposes of this Agreement.
“Participant” has the meaning assigned to such term in Section 9.04(f).
“Participant Register” has the meaning assigned to such term in Section 9.04(f).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Equity Interests” means common stock of the Borrower that after its
issuance is not subject to any agreement between the holder of such common stock
and the




25
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


Borrower where the Borrower is required to purchase, redeem, retire, acquire,
cancel or terminate any such common stock at any time prior to the first
anniversary of the later of the Maturity Date (as in effect from time to time)
and the Termination Date.
“Permitted Liens” means (a) Liens imposed by any Governmental Authority for
taxes, assessments or charges not yet due or that are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the Borrower in accordance with GAAP; (b) Liens
of clearing agencies, broker-dealers and similar Liens incurred in the ordinary
course of business, provided that such Liens (i) attach only to the securities
(or proceeds) being purchased or sold and (ii) secure only obligations incurred
in connection with such purchase or sale, and not any obligation in connection
with margin financing; (c)  Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, workmens’, storage, landlord, and repairmen’s Liens and
other similar Liens arising in the ordinary course of business and securing
obligations (other than Indebtedness for borrowed money) not yet due or that are
being contested in good faith and by appropriate proceedings if adequate
reserves with respect thereto are maintained on the books of the Borrower in
accordance with GAAP; (d) Liens incurred or pledges or deposits made to secure
obligations incurred in the ordinary course of business under workers’
compensation laws, unemployment insurance or other similar social security
legislation (other than in respect of employee benefit plans subject to
ERISA) or to secure public or statutory obligations; (e) Liens securing the
performance of, or payment in respect of, bids, insurance premiums, deductibles
or co-insured amounts, tenders, government or utility contracts (other than for
the repayment of borrowed money), surety, stay, customs and appeal bonds and
other obligations of a similar nature incurred in the ordinary course of
business; (f) Liens arising out of judgments or awards that have been in force
for less than the applicable period for taking an appeal so long as such
judgments or awards do not constitute an Event of Default; (g) customary rights
of setoff and liens upon (i) deposits of cash in favor of banks or other
depository institutions in which such cash is maintained in the ordinary course
of business, (ii) cash and financial assets held in securities accounts in favor
of banks and other financial institutions with which such accounts are
maintained in the ordinary course of business and (iii) assets held by a
custodian in favor of such custodian in the ordinary course of business, in the
case of each of clauses (i) through (iii) above, securing payment of fees,
indemnities, charges for returning items and other similar obligations;
(h) Liens arising solely from precautionary filings of financing statements
under the Uniform Commercial Code of the applicable jurisdictions in respect of
operating leases entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business; (i) Eligible Liens; (j) Liens in favor of any
escrow agent solely on and in respect of any cash earnest money deposits made by
any Obligor in connection with any letter of intent or purchase agreement (to
the extent that the acquisition or disposition with respect thereto is otherwise
permitted hereunder); (k) zoning restrictions, easements, licenses, or other
restrictions on the use of any real estate (including leasehold title), in each
case which do not interfere with or affect in any material respect the ordinary
course conduct of the business of the Borrower and its Subsidiaries; (l)
purchase money Liens on specific equipment and fixtures, provided that (i) such
Liens only attach to such equipment and fixtures and (ii) the Indebtedness
secured thereby does not exceed the lesser of the cost and the fair market value
of such equipment and fixtures at the time of the acquisition thereof; and (m)
deposits of money securing leases to which Borrower is a party as lessee made in
the ordinary course of business.




26
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


“Permitted Policy Amendment” is an amendment, modification, termination or
restatement of the Investment Policies, in each case, that either (i) is
approved in writing by the Administrative Agent (with the consent of the
Required Lenders), (ii) is required by applicable law or Governmental Authority,
or (iii) is not or could not reasonably be expected to be materially adverse to
the Lenders.
“Permitted SBIC Guarantee” means a guarantee by the Borrower of SBA Indebtedness
of an SBIC Subsidiary on the SBA’s then applicable form; provided that the
recourse to the Obligors thereunder is expressly limited only to periods after
the occurrence of an event or condition that is an impermissible change in the
control of such SBIC Subsidiary (it being understood that, as provided in clause
(q) of Article VII, it shall be an Event of Default hereunder if any such event
or condition giving rise to such recourse occurs).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Portfolio Company” means the issuer or obligor under any Portfolio Investment
held by any Obligor.
“Portfolio Investment” means any Investment held by the Borrower and its
Subsidiaries in their asset portfolio that is included (or will at the end of
the then current fiscal quarter be included) on the schedule of investments on
the financial statements of the Borrower delivered pursuant to Section 5.01(a)
or (b) (and, for the avoidance of doubt, shall not include any Subsidiary of the
Borrower).
“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section, as the “U.S. Prime Rate” (or its successor), as in effect from
time to time. The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer. The
Administrative Agent or any Lender may make commercial loans or other loans at
rates of interest at, above, or below the Prime Rate.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, commencing on December 29, 2017.
“Quoted Investments” has the meaning assigned to such term in Section
5.12(b)(ii)(A).
“Register” has the meaning assigned to such term in Section 9.04(c).




27
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


“Regulations D, T, U and X” means, respectively, Regulations D, T, U and X of
the Board of Governors of the Federal Reserve System (or any successor), as the
same may be modified and supplemented and in effect from time to time.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, partners, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
“Relevant Asset Coverage Ratio” means, as of any date, the Asset Coverage Ratio
as of the most recent Quarterly Date.
“Required Lenders” means, at any time, subject to Section 2.17(b), Lenders
having Credit Exposures and unused Commitments representing more than 50% of the
sum of the total Credit Exposures and unused Commitments at such time.
“Required Payment Amount” has the meaning assigned to such term in Section
6.05(b).
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Restatement Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Restricted Investment” means any joint venture or any subsidiary of such joint
venture that the Borrower or any of its Subsidiaries has a direct or indirect
ownership interest in.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of the Borrower or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares of capital stock of the Borrower
or any option, warrant or other right to acquire any such shares of capital
stock of the Borrower (other than any equity awards granted to employees,
officers, directors and consultants of the Borrower and its Affiliates);
provided, for clarity, neither the conversion of convertible debt into Permitted
Equity Interests nor the purchase, redemption, retirement, acquisition,
cancellation or termination of convertible debt made solely with Permitted
Equity Interests (other than interest or expenses or fractional shares, which
may be payable in cash) shall be a Restricted Payment hereunder.
“Revolver Termination Date” means the date that is the four (4) year anniversary
of the Restatement Effective Date, unless extended with the consent of each
Lender in its sole and absolute discretion.
“RIC” means a Person qualifying for treatment as a “regulated investment
company” under Subchapter M of the Code.




28
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


“S&P” means S&P Global Ratings, a division of S&P Global Inc., a New York
corporation, or any successor thereto.
“Sanctioned Country” means, at any time, a country, territory or region that is,
or whose government is, the subject or target of any comprehensive Sanctions
(which are, as of the date of this Agreement, Cuba, Iran, North Korea, Syria,
and the Crimea region of Ukraine).
“Sanctions” has the meaning assigned to such term in Section 3.20.
“SBA” means the United States Small Business Administration or any Governmental
Authority succeeding to any or all of the functions thereof.
“SBIC Subsidiary” means any Subsidiary of the Borrower (or such Subsidiary’s
general partner or manager entity) that is (x)  either (i) a “small business
investment company” licensed by the SBA (or that has applied for such a license
and is actively pursuing the granting thereof by appropriate proceedings
promptly instituted and diligently conducted) under the Small Business
Investment Act of 1958, as amended, or (ii) any wholly-owned, direct or
indirect, Subsidiary of an entity referred to in clause (x)(i) of this
definition, and (y) designated in writing by the Borrower (as provided below) as
an SBIC Subsidiary, so long as:
(a)    other than pursuant to a Permitted SBIC Guarantee or the requirement by
the SBA that the Borrower make an equity or capital contribution to the SBIC
Subsidiary in connection with its incurrence of SBA Indebtedness (provided that
such contribution is permitted by Section 6.03(e) or 6.03(i) and is made
substantially contemporaneously with such incurrence), no portion of the
Indebtedness or any other obligations (contingent or otherwise) of such Person
(i) is Guaranteed by the Borrower or any of its Subsidiaries (other than any
SBIC Subsidiary), (ii) is recourse to or obligates the Borrower or any of its
Subsidiaries (other than any SBIC Subsidiary) in any way, or (iii) subjects any
property of the Borrower or any of its Subsidiaries (other than any SBIC
Subsidiary) to the satisfaction thereof, other than Equity Interests in any SBIC
Subsidiary pledged to secure such Indebtedness;
(b)    other than pursuant to a Permitted SBIC Guarantee, neither the Borrower
nor any of its Subsidiaries has any material contract, agreement, arrangement or
understanding with such Person other than on terms no less favorable to the
Borrower or such Subsidiary than those that might be obtained at the time from
Persons that are not Affiliates of the Borrower or such Subsidiary;
(c)    neither the Borrower nor any of its Subsidiaries (other than any SBIC
Subsidiary) has any obligation to such Person to maintain or preserve its
financial condition or cause it to achieve certain levels of operating results;
and
(d)    such Person has not Guaranteed or become a co-borrower under, and has not
granted a security interest in any of its properties to secure, and the Equity
Interests it has issued are not pledged to secure, in each case, any
indebtedness, liabilities or obligations of any one or more of the Obligors.






29
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


Any designation by the Borrower under clause (y) above shall be effected
pursuant to a certificate of a Financial Officer delivered to the Administrative
Agent, which certificate shall include a statement to the effect that, to the
best of such Financial Officer’s knowledge, such designation complied with the
foregoing conditions.
“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any or all of the functions thereof.
“Second Largest Industry Classification Group” means, as of any date of
determination, the single Industry Classification Group contributing a greater
portion of the Borrowing Base than any other single Industry Classification
Group other than the Largest Industry Classification Group.
“Secured Longer-Term Indebtedness” means, as at any date, Indebtedness for
borrowed money (other than Indebtedness hereunder) of the Borrower (which may be
Guaranteed by Subsidiary Guarantors) that (a) has no amortization (other than
for amortization in an amount not greater than 1% of the aggregate initial
principal amount of such Indebtedness per annum (or an amount in excess of 1% of
the aggregate initial principal amount of such Indebtedness per annum on terms
mutually agreeable to the Borrower and the Required Lenders)) or mandatory
redemption, repurchase or prepayment prior to, and a final maturity date not
earlier than, six months after the Maturity Date; (b) is incurred pursuant to
documentation containing (i) financial covenants, covenants governing the
borrowing base, if any, covenants regarding portfolio valuations, and events of
default that are no more restrictive in any respect than those set forth in this
Agreement (other than, if such Indebtedness is governed by a customary indenture
or similar instrument, events of default that are customary in indentures or
similar instruments and that have no analogous provisions in this Agreement or
credit agreements generally) (provided that, upon the Borrower’s request, this
Agreement will be deemed to be automatically amended (and, upon the request of
the Administrative Agent or the Required Lenders, the Borrower and the Lenders
shall enter into a document evidencing such amendment), mutatis mutandis, to
make such covenants more restrictive in this Agreement as may be necessary to
meet the requirements of this clause (b)(i)) and (ii) other terms (other than
interest and any commitment or related fees) that are no more restrictive in any
material respect than those set forth in this Agreement; and (c) ranks pari
passu with the obligations under this Agreement and is not secured by any assets
of any Person other than any assets of any Obligor pursuant to the Security
Documents and the holders of which, or the agent, trustee or representative of
such holders on behalf of and for the benefit of such holders, have agreed to be
bound by the provisions of the Security Documents in a manner reasonably
satisfactory to the Administrative Agent and the Collateral Agent. For the
avoidance of doubt, (a) Secured Longer-Term Indebtedness shall also include any
refinancing, refunding, renewal or extension of any Secured Longer-Term
Indebtedness so long as such refinanced, refunded, renewed or extended
Indebtedness continues to satisfy the requirements of this definition and
(b) any payment on account of Secured Longer-Term Indebtedness shall be subject
to Section 6.12.
“Secured Party” and “Secured Parties” have the meaning assigned to such term in
the Guarantee and Security Agreement.
 




30
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


“Security Documents” means, collectively, the Guarantee and Security Agreement,
all Custodian Agreements, all Control Agreements, all Uniform Commercial Code
financing statements filed with respect to the security interests in personal
property created pursuant to the Guarantee and Security Agreement, and all other
assignments, pledge agreements, security agreements, control agreements and
other instruments executed and delivered at any time by any of the Obligors
pursuant to the Guarantee and Security Agreement or otherwise providing or
relating to any collateral security for any of the Secured Obligations under and
as defined in the Guarantee and Security Agreement.
“Senior Coverage Ratio” means, as of any date of determination, the ratio,
expressed as a number, obtained by dividing (a) the Borrowing Base by (b)(i) the
Covered Debt Amount minus (ii) to the extent included in the calculation of the
Covered Debt Amount, the aggregate principal amount of the 2019 Notes.
“Senior Securities” means senior securities (as such term is defined and
determined pursuant to the Investment Company Act and any orders of the SEC
issued to the Borrower thereunder).
“Settlement-Date Basis” means that any Investment that has been purchased will
not be treated as an Eligible Portfolio Investment until such purchase has
settled, and any Eligible Portfolio Investment which has been sold will not be
excluded as an Eligible Portfolio Investment until such sale has settled.
“Solvent” means, with respect to any Obligor, that as of the date of
determination, both (i) (a) the sum of such Obligor’s debt and liabilities
(including contingent liabilities) does not exceed the present fair saleable
value of such Person’s present assets, (b) such Obligor’s capital is not
unreasonably small in relation to its business as contemplated on the
Restatement Effective Date and reflected in any projections delivered to the
Lenders or with respect to any transaction contemplated or undertaken after the
Restatement Effective Date, and (c) such Obligor has not incurred and does not
intend to incur, or believe (nor should it reasonably believe) that it will
incur, debts beyond its ability to pay such debts as they become due (whether at
maturity or otherwise); and (ii) such Obligor is “solvent” within the meaning
given to such term and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).
“Standard Securitization Undertakings” means, collectively, (a) customary
arms-length servicing obligations (together with any related performance
guarantees), (b) obligations (together with any related performance
guarantees) to refund the purchase price or grant purchase price credits for
breach of representations and warranties referred to in clause (c), and
(c) representations, warranties, covenants and indemnities (together with any
related performance guarantees) of a type that are reasonably customary in
commercial loan securitizations (in each case in clauses (a), (b) and
(c) excluding obligations related to the




31
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


collectability of the assets sold or the creditworthiness of the underlying
obligors and excluding obligations that constitute credit recourse).
“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D). Such reserve percentages
shall include those imposed pursuant to Regulation D. Eurocurrency Loans shall
be deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“Stockholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
stockholders’ equity for the Borrower and its Subsidiaries at such date.
“Structured Subsidiaries” means:
(a)    a direct or indirect Subsidiary of the Borrower which is formed in
connection with, and which continues to exist for the sole purpose of,
third-party financings (including prior to the Restatement Effective Date) and
which engages in no material activities other than in connection with the
purchase and financing of assets from the Obligors or any other Person, and
which is designated by the Borrower (as provided below) as a Structured
Subsidiary, so long as:
(i)    no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such Subsidiary (i) is Guaranteed by any Obligor (other than
Guarantees in respect of Standard Securitization Undertakings), (ii) is recourse
to or obligates any Obligor in any way other than pursuant to Standard
Securitization Undertakings or (iii) subjects any property of any Obligor (other
than property that has been contributed or sold or otherwise transferred to such
Subsidiary in accordance with the terms Section 6.03(e) or 6.03(i)), directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings or any Guarantee thereof;
(ii)    no Obligor has any material contract, agreement, arrangement or
understanding with such Subsidiary other than on terms no less favorable to such
Obligor than those that might be obtained at the time from Persons that are not
Affiliates of any Obligor, other than fees payable in the ordinary course of
business in connection with servicing loan assets; and








32
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


(iii)    no Obligor has any obligation to maintain or preserve such entity’s
financial condition or cause such entity to achieve certain levels of operating
results; and
(b)    any passive holding company that is designated by the Borrower (as
provided below) as a Structured Subsidiary, so long as:


(i)    such passive holding company is the direct parent of a Structured
Subsidiary referred to in clause (a);
(ii)    such passive holding company engages in no activities and has no assets
(other than in connection with the transfer of assets to and from a Structured
Subsidiary referred to in clause (a), and its ownership of all of the Equity
Interests of a Structured Subsidiary referred to in clause (a)) or liabilities;
(iii)    all of the Equity Interests of such passive holding company are owned
directly by an Obligor and are pledged as Collateral for the Obligations and the
Collateral Agent has a first-priority perfected Lien (subject to no other Liens
other than Eligible Liens) on such Equity Interests;
(iv)    no Obligor has any contract, agreement, arrangement or understanding
with such passive holding company; and
(v)    no Obligor has any obligation to maintain or preserve such passive
holding company’s financial condition or cause such entity to achieve certain
levels of operating results.
Any designation of a Structured Subsidiary by the Borrower shall be effected
pursuant to a certificate of a Financial Officer delivered to the Administrative
Agent, which certificate shall include a statement to the effect that, to the
best of such Financial Officer’s knowledge, such designation complied with each
of the conditions set forth in clause (a) or (b) above, as applicable.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Anything herein to the
contrary notwithstanding, the term “Subsidiary” shall not include (x) any Person
that constitutes an Investment held by any Obligor in the ordinary course of
business and that is not, under GAAP, consolidated on the financial statements
of the Borrower and its Subsidiaries, (y) the Borrower’s Investments in First
Star Bermuda, which shall be deemed to be Portfolio Investments hereunder for so
long as each of the Borrower’s Investments in First Star Bermuda




33
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


is listed on the schedule of investments in the financial statements most
recently delivered pursuant to Section 5.01(a) or (b), as applicable, and such
Investments are in substantially similar form as they are on the Original
Effective Date and First Star Bermuda is in a substantially similar line of
business as it is on the Original Effective Date or (z) the Borrower’s
Investments in First Star Ireland, which shall be deemed to be Portfolio
Investments hereunder for so long as each of the Borrower’s Investments in First
Star Ireland is listed on the schedule of investments in the financial
statements most recently delivered pursuant to Section 5.01(a) or (b), as
applicable, and such Investments are in substantially similar form as they are
on the Original Effective Date and First Star Ireland is in a substantially
similar line of business as it is on the Original Effective Date. Unless
otherwise specified, “Subsidiary” means a Subsidiary of the Borrower.
“Subsidiary Guarantor” means any Subsidiary that is or is required to be a
Guarantor under the Guarantee and Security Agreement. It is understood and
agreed that, subject to Section 5.08(a), no CFC, Transparent Subsidiary,
Immaterial Subsidiary or Financing Subsidiary shall be required to be a
Subsidiary Guarantor as long as it remains a CFC, Transparent Subsidiary,
Immaterial Subsidiary or Financing Subsidiary, as applicable, each as defined
and described herein.
“Tax Amount” has the meaning assigned to such term in Section 6.05(b).
“Tax Damages” has the meaning assigned to such term in Section 2.15(d).
“Taxes” means any and all present or future taxes levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Termination Date” means the date on which the Commitments have expired or been
terminated and the principal of and accrued interest on each Loan and all fees
and other amounts payable hereunder by the Borrower or any other Obligor shall
have been paid in full (excluding, for the avoidance of doubt, any amount in
connection with any contingent, unasserted indemnification obligations), all
Letters of Credit shall have (x) expired or (y) terminated and, in each case,
all LC Disbursements then outstanding have been reimbursed.
“Third Largest Industry Classification Group” means, as of any date of
determination, the single Industry Classification Group contributing a greater
portion of the Borrowing Base than any other single Industry Classification
Group other than the Largest Industry Classification Group and the Second
Largest Industry Classification Group.
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and other Loan Documents, the borrowing of Loans, and the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.
“Transparent Subsidiary” means a Subsidiary classified as a partnership or as a
disregarded entity for U.S. federal income tax purposes directly or indirectly
owned by an




34
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


Obligor that has no material assets other than Equity Interests (held directly
or indirectly through other Transparent Subsidiaries) in one or more CFCs.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Undisclosed Administration” means, in relation to a Lender or its direct or
indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or its direct or indirect parent company is subject to home
jurisdiction supervision if applicable law requires that such appointment is not
to be publicly disclosed and such appointment has not been publicly disclosed
(including, without limitation, under the Dutch Financial Supervision Act 2007
(as amended from time to time and including any successor legislation)).
“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect from time to time in the State of New York.
“Unquoted Investments” has the meaning assigned to such term in Section
5.12(b)(ii)(B).
“Unsecured Longer-Term Indebtedness” means (A) prior to May 31, 2018, the 2019
Notes, and (B) any other Indebtedness of the Borrower for borrowed money that
(a) has no amortization, or mandatory redemption, repurchase or prepayment prior
to, and a final maturity date not earlier than, six months after the Maturity
Date (it being understood that (i) the conversion features into Permitted Equity
Interests under convertible notes (as well as the triggering of such conversion
and/or settlement thereof solely with Permitted Equity Interests, except in the
case of interest, fractional shares pursuant to customary and market conversion
and other provisions or expenses (which may be payable in cash)) shall not
constitute “amortization”, “redemption”, “repurchase” or “prepayment” for the
purposes of this definition and (ii) any amortization, mandatory redemption,
repurchase or prepayment obligation or put right that is contingent upon the
happening of an event that is not certain to occur (including, without
limitation, a Change in Control or bankruptcy) shall not in and of itself be
deemed to disqualify such Indebtedness under this clause (a)), (b) is incurred
pursuant to documentation containing (i) financial covenants, covenants
governing the borrowing base, if any, covenants regarding portfolio valuation,
and events of default that are no more restrictive in any respect than those set




35
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


forth in this Agreement (other than, if such Indebtedness is governed by a
customary indenture or similar instrument, events of default that are customary
in indentures or similar instruments and that have no analogous provisions in
this Agreement or credit agreements generally) (provided that, upon the
Borrower’s request, this Agreement will be deemed to be automatically amended
(and, upon the request of the Administrative Agent or the Required Lenders, the
Borrower and the Lenders shall enter into a document evidencing such amendment),
mutatis mutandis, to make such covenants more restrictive in this Agreement as
may be necessary to meet the requirements of this clause (b)(i)) (it being
understood that customary put rights or repurchase or redemption obligations (x)
in the case of convertible securities, in connection with the suspension or
delisting of the Equity Interests of the Borrower or the failure of the Borrower
to satisfy a continued listing rule with respect to its Equity Interests or
(y) arising out of circumstances that would constitute a “fundamental change”
(as such term is customarily defined in convertible note offerings) shall not be
deemed to be more restrictive for purposes of this definition) and (ii) other
terms that are substantially comparable to market terms for substantially
similar debt of other similarly situated borrowers as reasonably determined in
good faith by the Borrower, and (c) is not secured by any assets of any Person.
For the avoidance of doubt, (a) Unsecured Longer-Term Indebtedness shall also
include any refinancing, refunding, renewal or extension of any Unsecured
Longer-Term Indebtedness so long as such refinanced, refunded, renewed or
extended Indebtedness continues to satisfy the requirements of clause (B) of
this definition and (b) any payment on account of Unsecured Longer-Term
Indebtedness shall be subject to Section 6.12.
“Unsecured Shorter-Term Indebtedness” means, collectively, (a) any Indebtedness
for borrowed money of the Borrower or any Subsidiary (other than a Financing
Subsidiary) that is not secured by any assets of any Person and that does not
constitute Unsecured Longer-Term Indebtedness and (b) any Indebtedness for
borrowed money of the Borrower or any Subsidiary (other than a Financing
Subsidiary) that is designated as “Unsecured Shorter-Term Indebtedness” pursuant
to Section 6.11. For the avoidance of doubt, Unsecured Shorter-Term Indebtedness
shall also include any refinancing, refunding, renewal or extension of any
Unsecured Shorter-Term Indebtedness so long as such refinanced, refunded,
renewed or extended Indebtedness continues to satisfy the requirements of this
definition.
“USA PATRIOT Act” has the meaning assigned to such term in Section 3.21.
“U.S. Government Securities” means securities that are direct obligations of,
and obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States and in the form of conventional bills, bonds, and notes.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“Valuation Policy” has the meaning assigned to such term in Section
5.12(b)(ii)(B)(y).






36
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


“wholly owned Subsidiary” of any person shall mean a Subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person and/or one or more wholly owned Subsidiaries of such person.
Unless the context otherwise requires, “wholly owned Subsidiary Guarantor” shall
mean a wholly owned Subsidiary that is a Subsidiary Guarantor.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
“complete withdrawal” or “partial withdrawal” from such Multiemployer Plan, as
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Obligor and the Administrative Agent.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule. and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contact or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., an “ABR
Loan”). Borrowings also may be classified and referred to by Type (e.g., an “ABR
Borrowing”).
SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, amended and restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein or therein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
such successors and assigns set forth herein), (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. Solely for purposes of this Agreement,




37
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


any references to “obligations” owed by any Person under any Hedging Agreement
shall refer to the amount that would be required to be paid by such Person if
such Hedging Agreement were terminated at such time (after giving effect to any
netting agreement).
SECTION 1.04.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Original Effective Date in GAAP or in the application or
interpretation thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), then the Borrower,
Administrative Agent and the Lenders agree to enter into negotiations in good
faith in order to amend such provisions of the Agreement so as to equitably
reflect such change to comply with GAAP with the desired result that the
criteria for evaluating the Borrower's financial condition shall be the same
after such change to comply with GAAP as if such change had not been made;
provided, however, until such amendments to equitably reflect such changes are
effective and agreed to by the Borrower, Administrative Agent and the Required
Lenders, the Borrower’s compliance with such financial covenants shall be
determined on the basis of GAAP as in effect and applied immediately before such
change in GAAP becomes effective. Notwithstanding the foregoing or anything
herein to the contrary, the Borrower covenants and agrees with the Lenders that
whether or not the Borrower may at any time adopt Accounting Standard
Codification 825, all determinations relating to fair value accounting for
liabilities or compliance with the terms and conditions of this Agreement shall
be made on the basis that the Borrower has not adopted Accounting Standard
Codification 825. In addition, notwithstanding Accounting Standards Update
2015-03, GAAP or any other matter, for purposes of calculating any financial or
other covenants hereunder, debt issuance costs shall not be deducted from the
related debt obligation. Notwithstanding any other provision contained herein,
solely with respect to any change in GAAP after the Original Effective Date with
respect to the accounting for leases as either operating leases or capital
leases, any lease that is not (or would not be) a capital lease under GAAP as in
effect on the Original Effective Date shall not be treated as a capital lease,
and any lease that would be treated as a capital lease under GAAP as in effect
on the Original Effective Date shall continue to be treated as a capital lease,
hereunder and under the other Loan Documents, notwithstanding such change in
GAAP after the Original Effective Date, and all determinations of Capital Lease
Obligations shall be made consistently therewith (i.e., ignoring any such
changes in GAAP after the Original Effective Date).
SECTION 1.05.    Times of Day; Interest Rates. Unless otherwise specified in the
Loan Documents, time references are to Eastern time (daylight or standard, as
applicable). The Administrative Agent does not warrant or accept responsibility
for, and shall not have any liability with respect to, the administration,
submission or any other matter related to the rates in the definition of “LIBO
Rate” or with respect to any comparable or successor rate thereto, or
replacement rate therefor.
SECTION 1.06.    Issuers. For all purposes of this Agreement, all issuers of
Eligible Portfolio Investments that are Affiliates of one another shall be
treated as a single issuer, unless such issuers are Affiliates of one another
solely because they are under the common Control of the same private equity
sponsor or similar sponsor.




38
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


ARTICLE II    

THE CREDITS
SECTION 2.01.    The Commitments. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in (a) such Lender’s Credit Exposure exceeding such Lender’s
Commitment, (b) the aggregate Credit Exposure of all of the Lenders exceeding
the aggregate Commitments or (c) a Borrowing Base Deficiency. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Loans.
SECTION 2.02.    Loans and Borrowings.
(a)    Obligations of Lenders. Each Loan shall be made as part of a Borrowing
consisting of Loans of the same Type made by the Lenders ratably in accordance
with their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.
(b)    Type of Loans. Subject to Section 2.12, each Borrowing shall be
constituted entirely of ABR Loans or of Eurocurrency Loans as the Borrower may
request in accordance herewith. Each Loan shall be denominated in Dollars. Each
Lender at its option may make any Eurocurrency Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.
(c)    Minimum Amounts. Each Borrowing shall be in an aggregate amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof; provided that an
ABR Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.04(f).
Borrowings of more than one Type may be outstanding at the same time.
(d)    Limitations on Interest Periods. Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request (or to elect to
convert to or continue as a Eurocurrency Borrowing) any Borrowing if the
Interest Period requested therefor would end after the Maturity Date.
(e)    Restatement Effective Date Adjustments.
(i)    On the Restatement Effective Date, the Borrower shall (A) prepay the
Existing Loans (if any) in full, including (i) all accrued but unpaid commitment
fees relating to such Existing Loans as of such date, and (ii) all accrued but
unpaid interest relating to such Existing Loans as of such date (in






39
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


each case, calculated at the rate set forth in the Existing Credit Agreement),
(B) simultaneously borrow new Loans hereunder in an amount equal to such
prepayment (plus the amount of any additional borrowings that may have been
requested by the Borrower at such time); provided that with respect to
subclauses (A) and (B), (x) the prepayment to, and borrowing from, any Existing
Continuing Lender may be effected by book entry to the extent that any portion
of the amount prepaid to such Existing Continuing Lender will be subsequently
borrowed in Dollars from such Existing Continuing Lender and (y) the Lenders
shall make and receive payments among themselves, in a manner acceptable to the
Administrative Agent, so that, after giving effect thereto, the Loans are held
ratably by the Lenders in accordance with the respective Commitments of such
Lenders (as set forth in Schedule 1.01(b)) and (C) pay to the Existing Lenders
the amounts, if any, payable under Section 2.16 of the Existing Credit Agreement
as a result of such prepayment. Each of the Existing Continuing Lenders agrees
to waive payment of the amounts, if any, payable under Section 2.14 as a result
of, and solely in connection with, any such prepayment, and hereby consents to
the non-pro rata payment described in this Section 2.02(e).
(ii)    On the Restatement Effective Date, the Borrower shall prepay to the
Departing Lenders such Departing Lenders’ pro rata portion of the Existing
Loans, including (i) all accrued but unpaid commitment fees relating to such
Existing Loans as of such date, and (ii) all accrued but unpaid interest
relating to such Existing Loans as of such date (in each case, calculated at the
rate set forth in the Existing Credit Agreement). Each of the Departing Lenders
agrees to waive repayment of the amounts, if any, payable under Section 2.14 of
the Existing Credit Agreement as a result of, and solely in connection with, any
such prepayment, and hereby consents to the non-pro rata payment described in
this Section 2.02(e). Upon the receipt of such prepayment, each Departing Lender
shall cease to be a “Lender” under the Existing Credit Agreement, but shall
continue to be entitled to the benefits of Sections 2.12, 2.13 and 9.03 of the
Existing Credit Agreement with respect to facts and circumstances occurring
prior to the Restatement Effective Date.
SECTION 2.03.    Requests for Borrowings.
(a)    Notice by the Borrower. To request a Borrowing, the Borrower shall notify
the Administrative Agent of such request by delivery of a signed Borrowing
Request or by telephone or e-mail (in each case, followed promptly by delivery
of a signed Borrowing Request) (i) in the case of a Eurocurrency Borrowing, not
later than 2:00 p.m., New York City time, three (3) Business Days before the
date of the proposed Borrowing or (ii) in the case of an ABR Borrowing, not
later than 2:00 p.m., New York City time, one Business Day before the date of
the proposed Borrowing. Each such request for a Borrowing shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower.








40
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


(b)    Content of Borrowing Requests. Each request for a Borrowing (whether a
written Borrowing Request, a telephonic request or e-mail request) shall specify
the following information in compliance with Section 2.02:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(iv)    in the case of a Eurocurrency Borrowing, the Interest Period therefor,
which shall be a period contemplated by the definition of the term “Interest
Period” and permitted under Section 2.02(d);
(v)    a reasonably detailed calculation of the Senior Coverage Ratio and/or
Obligors’ Net Worth as of such date and the Applicable Margin as of such date;
and
(vi)    the location and number of the Borrower’s account (or such other
account(s) as the Borrower may designate in a written Borrowing Request
accompanied by information reasonably satisfactory to the Administrative Agent
as to the identity and purpose of such other account(s)) to which funds are to
be disbursed, which shall comply with the requirements of Section 2.05.
(c)    Notice by the Administrative Agent to the Lenders. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amounts of such Lender’s Loan to be made as part of the requested
Borrowing.
(d)    Failure to Elect. If no election as to the Type of a Borrowing is
specified in a Borrowing Request, then the requested Borrowing shall be a
Eurocurrency Borrowing having an Interest Period of one (1) month. If a
Eurocurrency Borrowing is requested but no Interest Period is specified, the
Borrower shall be deemed to have selected an Interest Period of one (1) month.
SECTION 2.04.    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, in
addition to the Loans provided for in Section 2.01, the Borrower may request the
Issuing Bank to issue, at any time and from time to time during the Availability
Period and under the Commitments, Letters of Credit denominated in Dollars for
its own account or for the account of its designee (provided the Obligors shall
remain primarily liable to the Lenders hereunder for payment and reimbursement
of all amounts payable in respect of such Letter of Credit hereunder) for the
purposes set forth in Section 5.09 in such form as is acceptable to the Issuing
Bank in its reasonable determination and for the benefit of such named
beneficiary or beneficiaries as are specified by the Borrower. Letters of Credit
issued hereunder shall constitute utilization of the Commitments up to the
aggregate amount then available to be drawn thereunder.






41
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


(b)    Notice of Issuance, Amendment, Renewal or Extension. To request the
issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the Issuing Bank) to the Issuing Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (d) of this Section), the amount of such Letter of
Credit, stating that such Letter of Credit is to be issued under the
Commitments, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. The Administrative Agent will promptly notify all Lenders following
the issuance of any Letter of Credit. If requested by the Issuing Bank, the
Borrower also shall submit a letter of credit application on the Issuing Bank’s
standard form in connection with any request for a Letter of Credit. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, the Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.
(c)    Limitations on Amounts. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension
(i) the aggregate LC Exposure of the Issuing Bank (determined for these purposes
without giving effect to the participations therein of the Lenders pursuant to
paragraph (e) of this Section) shall not exceed $50,000,000, (ii) the total
Credit Exposures shall not exceed the aggregate Commitments and (iii) the total
Covered Debt Amount shall not exceed the Borrowing Base then in effect.
(d)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the date twelve months after the date of the issuance of
such Letter of Credit (or, in the case of any renewal or extension thereof,
twelve months after the then-current expiration date of such Letter of Credit,
so long as such renewal or extension occurs within three months of such
then-current expiration date); provided that any Letter of Credit with a
one-year term may provide (pursuant to customary “evergreen” provisions) for the
renewal thereof for additional one-year periods; provided, further, that (x) in
no event shall any Letter of Credit have an expiration date that is later than
the Revolver Termination Date unless the Borrower (1) Cash Collateralizes, on or
prior to the date that is five (5) Business Days prior to the Revolver
Termination Date, such LC Exposure that will remain outstanding as of the close
of business on the Revolver Termination Date and (2) pays in full, on or prior
to the Revolver Termination Date, all commissions required to be paid with
respect to any such Letter of Credit through the then-current expiration date of
such Letter of Credit and (y) no Letter of Credit shall have an expiration date
after the Maturity Date.
(e)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) by the Issuing Bank, and
without any further action on the part of the Issuing Bank or the Lenders, the
Issuing Bank hereby grants to each




42
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


Lender, and each Lender hereby acquires from the Issuing Bank, a participation
in such Letter of Credit equal to such Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments,
provided that no Lender shall be required to purchase a participation in a
Letter of Credit pursuant to this Section 2.04(e) if (x) the conditions set
forth in Section 4.02 would not be satisfied in respect of a Borrowing at the
time such Letter of Credit was issued and (y) the Required Lenders shall have so
notified the Issuing Bank in writing and shall not have subsequently determined
that the circumstances giving rise to such conditions not being satisfied no
longer exist.
In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank in respect of Letters of Credit promptly
upon the request of the Issuing Bank at any time from the time of such LC
Disbursement until such LC Disbursement is reimbursed by the Borrower or at any
time after any reimbursement payment is required to be refunded to the Borrower
for any reason. Such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Each such payment shall be made in the same
manner as provided in Section 2.05 with respect to Loans made by such Lender
(and Section 2.05 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Bank the amounts so received by it from the Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to
paragraph (f), the Administrative Agent shall distribute such payment to the
Issuing Bank or, to the extent that the Lenders have made payments pursuant to
this paragraph to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse the Issuing Bank for any LC Disbursement
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement.
(f)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse the Issuing Bank in
respect of such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 12:00 p.m., New York City time, on
(i) the Business Day that the Borrower receives notice of such LC Disbursement,
if such notice is received prior to 10:00 a.m., New York City time, or (ii) the
Business Day immediately following the day that the Borrower receives such
notice, if such notice is not received prior to such time, provided that, if
such LC Disbursement is not less than $1,000,000, the Borrower may, subject to
the conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with an ABR Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Borrowing.






43
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each applicable Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof.
(g)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit, and (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of the
Borrower’s obligations hereunder.
None of the Administrative Agent, the Lenders, the Issuing Bank, or any of their
respective Related Parties, shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit by the
Issuing Bank or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
gross negligence or willful misconduct when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. The
parties hereto expressly agree that:
(i)    the Issuing Bank may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;
(ii)    the Issuing Bank shall have the right, in its sole discretion, to
decline to accept such documents and to make such payment if such documents are
not in strict compliance with the terms of such Letter of Credit; and
(iii)    this sentence shall establish the standard of care to be exercised by
the Issuing Bank when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).






44
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


(h)    Disbursement Procedures. The Issuing Bank shall, within a reasonable time
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
after such examination notify the Administrative Agent and the Borrower by
telephone (confirmed by telecopy) of such demand for payment and whether the
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the Issuing Bank and the Lenders with
respect to any such LC Disbursement.
(i)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement within two Business Days following the
date when due pursuant to paragraph (f) of this Section, then the provisions of
Section 2.11(c) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the Issuing Bank, except that interest accrued on and
after the date of payment by any Lender pursuant to paragraph (f) of this
Section to reimburse the Issuing Bank shall be for the account of such Lender to
the extent of such payment.
(j)    Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. In
addition to the foregoing, if a Lender becomes, and during the period in which
it remains, a Defaulting Lender, and any Default has arisen from a failure of
the Borrower to comply with Section 2.17(c), then the Issuing Bank may, upon
prior written notice to the Borrower and the Administrative Agent, resign as
Issuing Bank, effective at the close of business New York City time on a date
specified in such notice (which date may not be less than five (5) Business Days
after the date of such notice). On or after the effective date of any such
resignation, the Borrower and the Administrative Agent may, by written
agreement, appoint a successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of the Issuing Bank. At the time any
such replacement under any of the foregoing circumstances shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.10(b). From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the replaced Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement of the Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of the Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.
(k)    Cash Collateralization. If the Borrower shall be required or shall elect,
as the case may be, to provide cover for LC Exposure pursuant to Section
2.04(d), Section 2.09(b),






45
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


Section 2.17(c)(ii) or the third to last paragraph of Article VII, the Borrower
shall immediately Cash Collateralize such LC Exposure. Such Cash Collateral
shall be held by the Administrative Agent in a segregated collateral account or
accounts in the name of the Escrow Agent (for the benefit of the Issuing Bank),
maintained with the Escrow Account Bank (herein, collectively, the “Letter of
Credit Escrow Account”); provided (i) that the Obligors shall have no control
over or interest in the Letter of Credit Escrow Account or the funds contained
therein and (ii) the Letter of Credit Escrow Account shall be subject to a
deposit account control agreement in form and substance reasonably satisfactory
to the Issuing Bank, the Escrow Agent and the Borrower. For the avoidance of
doubt, the Borrower shall not have access to the funds in the Letter of Credit
Escrow Account and no portion of such funds shall constitute property of the
Borrower or the Borrower’s estate.
(l)    Assumption of Existing Letter of Credit. Notwithstanding any provision
herein to the contrary, the Administrative Agent, the Issuing Bank, the Lenders
and the Borrower hereby agree and acknowledge that, effective immediately upon
the Restatement Effective Date, L/C No. G80112, issued by ING Capital LLC at the
direction of the Borrower to CNSC (CARGO NETWORK SERVICES CORP), shall be deemed
to have been assumed hereunder and issued on the Restatement Effective Date as a
Letter of Credit hereunder, and shall automatically be subject to all of the
terms and provisions of the Loan Documents applicable to Letters of Credit,
including the obligation of each of the Lenders to participate in such Letter of
Credit pursuant to Section 2.04(e) and the obligation of the Borrower to
reimburse any LC Disbursement in respect thereof pursuant to Section 2.04(f) and
to pay fees, costs and expenses in connection with such Letter of Credit
pursuant to Section 2.10(b) (provided that, for the avoidance of doubt, no fee
shall be paid to the Issuing Bank on the Restatement Effective Date as an
issuance fee).
SECTION 2.05.    Funding of Borrowings.
(a)    Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower designated by the Borrower in the applicable Borrowing Request;
provided that ABR Borrowings made to finance the reimbursement of an LC
Disbursement as provided in Section 2.04(f) shall be remitted by the
Administrative Agent to the Issuing Bank.
(b)    Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and, in reliance upon such assumption, the
Administrative Agent may (in its sole discretion and without any obligation to
do so) make available to the Borrower a corresponding amount. In such event, if
a Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent






46
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the Federal Funds Effective Rate and (ii) in the case of
the Borrower, the interest rate applicable to ABR Loans. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing. Nothing in this paragraph shall
relieve any Lender of its obligation to fulfill its commitments hereunder, and
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.
SECTION 2.06.    Interest Elections.
(a)    Elections by the Borrower for Borrowings. Subject to Section 2.03(d), the
Loans constituting each Borrowing initially shall be of the Type specified in
the applicable Borrowing Request and, in the case of a Eurocurrency Borrowing,
shall have the Interest Period specified in such Borrowing Request. Thereafter,
subject to Section 2.06(e), the Borrower may elect to convert such Borrowing to
a Borrowing of a different Type or to continue such Borrowing as a Borrowing of
the same Type and, in the case of a Eurocurrency Borrowing, may elect the
Interest Period therefor, all as provided in this Section. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders, and the Loans constituting each such portion shall be considered a
separate Borrowing.
(b)    Notice of Elections. To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by delivery of a
signed Interest Election Request in a form approved by the Administrative Agent
or by telephone (followed promptly, but no later than the close of business on
the date of such request, by a signed Interest Election Request in a form
approved by the Administrative Agent) by the time that a Borrowing Request would
be required under Section 2.03 if the Borrower were requesting a Borrowing of
the Type resulting from such election to be made on the effective date of such
election. Each such Interest Election Request shall be irrevocable.
(c)    Content of Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;








47
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d).
(d)    Notice by the Administrative Agent to the Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each applicable Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.
(e)    Failure to Elect; Events of Default. If the Borrower fails to deliver a
timely and complete Interest Election Request with respect to a Eurocurrency
Borrowing prior to the end of the Interest Period therefor, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to a Eurocurrency Borrowing having an Interest
Period of one (1) month. Notwithstanding any contrary provision hereof, if an
Event of Default has occurred and is continuing and the Administrative Agent, at
the request of the Required Lenders, so notifies the Borrower, (i) any
Eurocurrency Borrowing shall, at the end of the applicable Interest Period for
such Eurocurrency Borrowing, be automatically converted to an ABR Borrowing and
(ii) the Borrower shall not be entitled to elect to convert or continue any
Borrowing into or as a Eurocurrency Borrowing.
SECTION 2.07.    Termination, Reduction or Increase of the Commitments.
(a)    Scheduled Termination. Unless previously terminated in accordance with
the terms of this Agreement, on the Revolver Termination Date the Commitments
shall automatically be reduced to an amount equal to the aggregate principal
amount of the Loans and LC Exposure of all Lenders outstanding on the Revolver
Termination Date and thereafter to an amount equal to the aggregate principal
amount of the Loans and LC Exposure outstanding after giving effect to each
payment of principal and each expiration or termination of a Letter of Credit
hereunder; provided that, for clarity, except as expressly provided for herein
(including, without limitation, Section 2.04(e)), no Lender shall have any
obligation to make new Loans or to issue, amend or renew an existing Letter of
Credit on or after the Revolver Termination Date, and any outstanding amounts
shall be due and payable on the Maturity Date in accordance with Section 2.08.
(b)    Voluntary Termination or Reduction. The Borrower may at any time
terminate, or from time to time reduce, the Commitments; provided that (i) each
reduction of the Commitments pursuant to this Section 2.07(b) shall be in a
minimum amount of at least $1,000,000 (or an amount less than $1,000,000 if the
Commitments are being reduced to zero) and (ii) the Borrower shall not terminate
or reduce the Commitments if, after giving effect to any concurrent prepayment
of the Loans in accordance with Section 2.09, the total Credit Exposures would
exceed the total Commitments.
(c)    Notice of Voluntary Termination or Reduction. The Borrower shall notify
the Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three (3) Business Days prior to
the effective date of such




48
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.
(d)    Effect of Termination or Reduction. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.
(e)    Increase of the Commitments.
(i)    Requests for Increase by Borrower. The Borrower may, at any time prior to
the Revolver Termination Date, propose that the Commitments hereunder be
increased (each such proposed increase being a “Commitment Increase”) by notice
to the Administrative Agent specifying each existing Lender (each an “Increasing
Lender”) and/or each additional lender (each an “Assuming Lender”) that shall
have agreed to an additional Commitment and the date on which such increase is
to be effective (the “Commitment Increase Date”), which date shall be a Business
Day at least three Business Days (or such lesser period as the Administrative
Agent may reasonably agree) after delivery of such notice and at least thirty
(30) days prior to the Revolver Termination Date; provided that, subject to the
foregoing, each Commitment Increase shall become effective only upon
satisfaction of the following conditions:
(A)    the minimum amount of the Commitment of any Assuming Lender, and the
minimum amount of the increase of the Commitment of any Increasing Lender, as
part of such Commitment Increase shall be $5,000,000 or a larger multiple of
$1,000,000 in excess thereof (or, in each case, in such other amounts as agreed
by the Administrative Agent),
(B)    immediately after giving effect to such Commitment Increase, the total
Commitments of all of the Lenders hereunder shall not exceed $1,020,000,000the
greater of (x) $800,000,000 and (y) 100% of the Obligors’ Net Worth as of the
Commitment Increase Date;
(C)    each Assuming Lender and the Commitment Increase shall be consented to by
the Administrative Agent and the Issuing Bank (which consent shall not be
unreasonably withheld or delayed);
(D)    no Default or Event of Default shall have occurred and be continuing on
such Commitment Increase Date or shall result from the proposed Commitment
Increase; and
(E)    the representations and warranties contained in this Agreement and the
other Loan Documents shall be true and correct in all material respects (other




49
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


than any representation or warranty already qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) on and as of
the Commitment Increase Date as if made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).
For the avoidance of doubt, no Lender shall be obligated to agree to an
additional Commitment requested by the Borrower pursuant to this Section
2.07(e).
(ii)    Effectiveness of Commitment Increase by Borrower. On the Commitment
Increase Date for any Commitment Increase, each Assuming Lender part of such
Commitment Increase, if any, shall become a Lender hereunder as of such
Commitment Increase Date with a Commitment in the amount set forth in the
agreement referred to in Section 2.07(e)(ii)(y) and the Commitment of any
Increasing Lender part of such Commitment Increase shall be increased as of such
Commitment Increase Date to the amount set forth in the agreement referred to in
Section 2.07(e)(ii)(y); provided that:
(x)    the Administrative Agent shall have received on or prior to 12:00 p.m.,
New York City time, on such Commitment Increase Date (or on or prior to a time
on an earlier date specified by the Administrative Agent) a certificate of a
duly authorized officer of the Borrower stating that each of the applicable
conditions to such Commitment Increase set forth in the foregoing paragraph
(i) has been satisfied; and
(y)    each Assuming Lender or Increasing Lender shall have delivered to the
Administrative Agent, on or prior to 12:00 p.m., New York City time on such
Commitment Increase Date (or on or prior to a time on an earlier date specified
by the Administrative Agent), an agreement, in form and substance reasonably
satisfactory to the Borrower and the Administrative Agent, pursuant to which
such Lender shall, effective as of such Commitment Increase Date, undertake a
Commitment or an increase of Commitment, as applicable, duly executed by such
Assuming Lender or Increasing Lender, as applicable, and the Borrower and
acknowledged by the Administrative Agent.
Promptly following satisfaction of such conditions, the Administrative Agent
shall notify the Lenders (including any Assuming Lenders) thereof and of the
occurrence of the Commitment Increase Date by facsimile transmission or
electronic messaging system.
(iii)    Recordation into Register. Upon its receipt of an agreement referred to
in clause (ii)(y) above executed by each Assuming Lender and each Increasing
Lender part of such Commitment Increase, as applicable, together with the
certificate referred to in clause (ii)(x) above, the Administrative Agent shall,
if such agreement referred to in clause (ii)(y) has been completed, (x) accept
such agreement, (y) record the information contained therein in the Register and
(z) give prompt notice thereof to the Borrower.
(iv)    Adjustments of Borrowings upon Effectiveness of Increase. On each
Commitment Increase Date, the Borrower shall (A) prepay the outstanding Loans
(if




50
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


any) in full, (B) simultaneously borrow new Loans hereunder in an amount equal
to such prepayment; provided that with respect to subclauses (A) and (B),
(x) the prepayment to, and borrowing from, any existing Lender shall be effected
by book entry to the extent that any portion of the amount prepaid to such
Lender will be subsequently borrowed from such Lender and (y) the existing
Lenders, the Increasing Lenders and the Assuming Lenders shall make and receive
payments among themselves, in a manner acceptable to the Administrative Agent,
so that, after giving effect thereto, the Loans are held ratably by the Lenders
in accordance with the respective Commitments of such Lenders (after giving
effect to such Commitment Increase) and (C) pay to the Lenders the amounts, if
any, payable under Section 2.14 as a result of any such prepayment.
Notwithstanding the foregoing, unless otherwise consented in writing by the
Borrower, no Commitment Increase Date shall occur on any day other than the last
day of an Interest Period. Concurrently therewith, the Lenders shall be deemed
to have adjusted their participation interests in any outstanding Letters of
Credit so that such interests are held ratably in accordance with their
Commitments as so increased. The Administrative Agent shall amend Schedule
1.01(b) to reflect the aggregate amount of each Lender’s Commitments (including
Increasing Lenders and Assuming Lenders). Each reference to Schedule 1.01(b) in
this Agreement shall be to Schedule 1.01(b) as amended pursuant to this Section.
(v)    Terms of Loans issued on the Commitment Increase Date. For the avoidance
of doubt, the terms and provisions of any new Loans issued by any Assuming
Lender or Increasing Lender, and the Commitment Increase of any Assuming Lender
or Increasing Lender, shall be identical to the terms and provisions of Loans
issued by, and the Commitments of, the Lenders immediately prior to the
applicable Commitment Increase Date.
SECTION 2.08.    Repayment of Loans; Evidence of Debt.
(a)    Repayment. Subject to, and in accordance with, the terms of this
Agreement, the Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of the Lenders the outstanding principal
amount of the Loans and all other amounts due and owing hereunder and under the
other Loan Documents on the Maturity Date.
(b)    Manner of Payment. Prior to any repayment or prepayment of any Borrowings
hereunder, the Borrower shall select the Borrowing or Borrowings to be paid and
shall notify the Administrative Agent by telephone (confirmed by telecopy or
e-mail) of such selection not later than the time set forth in Section 2.09(e)
prior to the scheduled date of such repayment; provided that each repayment of
Borrowings shall be applied to repay any outstanding ABR Borrowings before any
other Borrowings. If the Borrower fails to make a timely selection of the
Borrowing or Borrowings to be repaid or prepaid, such payment shall be applied,
first, to pay any outstanding ABR Borrowings and, second, to other Borrowings in
the order of the remaining duration of their respective Interest Periods (the
Borrowing with the shortest remaining Interest Period to be repaid first). Each
payment of a Borrowing shall be applied ratably to the Loans included in such
Borrowing.








51
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


(c)    Maintenance of Records by Lenders. Each Lender shall maintain in
accordance with its usual practice records evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.
(d)    Maintenance of Records by the Administrative Agent. The Administrative
Agent shall maintain records in which it shall record (i) the amount of each
Loan made hereunder, the Type thereof and each Interest Period therefor,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.
(e)    Effect of Entries. The entries made in the records maintained pursuant to
paragraph (c) or (d) of this Section shall be prima facie evidence, absent
manifest error, of the existence and amounts of the obligations recorded
therein; provided that the failure of any Lender or the Administrative Agent to
maintain such records or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.
(f)    Promissory Notes. Any Lender may request that Loans made by it be
evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its permitted registered
assigns) and in a form attached hereto as Exhibit C. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
such promissory note is a registered note, to such payee and its permitted
registered assigns).
SECTION 2.09.    Prepayment of Loans.
(a)    Optional Prepayments. The Borrower shall have the right at any time and
from time to time (but subject to Section 2.09(e)) to prepay any Borrowing in
whole or in part, without premium or fee (but subject to Section 2.14), subject
to the requirements of this Section. Each prepayment in part under this Section
2.09(a) shall be in a minimum amount of $1,000,000 or a larger multiple of
$100,000 (or such lesser amount as is then outstanding).
(b)    Mandatory Prepayments due to Borrowing Base Deficiency. In the event that
the amount of total Credit Exposure exceeds the total Commitments, the Borrower
shall prepay Loans (and, to the extent necessary, provide cover for Letters of
Credit as contemplated by Section 2.04(k)) in such amounts as shall be necessary
so that the amount of total Credit Exposure does not exceed the total
Commitments. In the event that at any time any Borrowing Base Deficiency shall
exist, promptly (but in no event later than 5 Business Days), the Borrower shall
either prepay (x) the Loans (and, to the extent necessary, provide cover for
Letters of Credit as contemplated by Section 2.04(k)) so that the Borrowing Base
Deficiency is promptly cured or (y) the Loans and the Other Covered Indebtedness
that is Secured Longer-Term Indebtedness in




52
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


such amounts as shall be necessary so that such Borrowing Base Deficiency is
promptly cured (and, as among the Loans (and Letters of Credit) and the Other
Covered Indebtedness that is Secured Longer-Term Indebtedness, at least ratably
(based on the outstanding principal amount of such Indebtedness) as to payments
of Loans in relation to Other Covered Indebtedness); provided, that if within
such 5 Business Day period, the Borrower shall present to the Administrative
Agent a reasonably feasible plan, which plan is reasonably satisfactory to the
Administrative Agent, that will enable any such Borrowing Base Deficiency to be
cured within 30 Business Days of the occurrence of such Borrowing Base
Deficiency (which 30-Business Day period shall include the 5 Business Days
permitted for delivery of such plan), then such prepayment or reduction shall be
effected in accordance with such plan (subject, for the avoidance of doubt, to
the limitations as to the allocation of such prepayments set forth above in this
Section 2.09(b)); provided further, that to the extent such Borrowing Base
Deficiency is a result of the failure of the Borrowing Base to include the
minimum Senior Investments required pursuant to Section 5.13(e) because of a
change in either (i) the ratio of the Gross Borrowing Base to the Senior Debt
Amount or (ii) the Relevant Asset Coverage Ratio, such 30-Business Day period
shall be extended by an additional 15 Business Days solely with respect to
compliance with Section 5.13(e). Notwithstanding the foregoing, the Borrower
shall pay interest in accordance with Section 2.11(c) for so long as the Covered
Debt Amount exceeds the Borrowing Base during such 30-Business Day period. For
clarity, in the event that the Borrowing Base Deficiency is not cured prior to
the end of such 5-Business Day period (or, if applicable, such 30-Business Day
period), it shall constitute an Event of Default under clause (a) of
Article VII.
(c)    Mandatory Prepayments due to Certain Events Following Availability
Period. Subject to Section 2.09(e):
(i)    Asset Sales. In the event that any Obligor shall receive any Net Asset
Sale Proceeds at any time after the Availability Period, the Borrower shall, no
later than the third Business Day following the receipt of such Net Asset Sale
Proceeds, prepay the Loans in an amount equal to such Net Asset Sale Proceeds
(and the Commitments shall be permanently reduced by such amount); provided,
that with respect to Asset Sales of assets that are not Portfolio Investments,
the Borrower shall not be required to prepay the Loans unless and until (and to
the extent that) the aggregate Net Asset Sale Proceeds relating to all such
Asset Sales are greater than $2,000,000.
(ii)    Returns of Capital. In the event that any Obligor shall receive any Net
Return of Capital at any time after the Availability Period, the Borrower shall,
no later than the third Business Day following the receipt of such Net Return of
Capital, prepay the Loans in an amount equal to 100% of such Net Return of
Capital (and the Commitments shall be permanently reduced by such amount).
(iii)    Equity Issuances. In the event that the Borrower shall receive any Cash
proceeds from the issuance of Equity Interests of the Borrower (other than (x)
up to $5,000,000 of proceeds in the aggregate from issuance(s) of Equity
Interests to managers, partners, members, directors, officers, employees or
consultants of the Investment Advisor or (y) pursuant to any distribution
reinvestment plan of the Borrower) at any time after the Availability Period,
the Borrower shall, no later than the third Business Day




53
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


following the receipt of such Cash proceeds, prepay the Loans in an amount equal
to 100% of such Cash proceeds, net of underwriting discounts and commissions or
other similar payments and other reasonable costs, fees, premiums and expenses
directly associated therewith, including, without limitation, reasonable legal
fees and expenses (and the Commitments shall be permanently reduced by such
amount).
(iv)    Indebtedness. In the event that any Obligor shall receive any Cash
proceeds from the issuance of Indebtedness (excluding Hedging Agreements
permitted by Section 6.01 and other Indebtedness permitted by Section 6.01(a),
(e), (f), (g) and (k)) at any time after the Availability Period, such Obligor
shall, no later than the third Business Day following the receipt of such Cash
proceeds, prepay the Loans in an amount equal to 100% of such Cash proceeds, net
of underwriting discounts and commissions or other similar payments and other
reasonable costs, fees, commissions, premiums and expenses directly associated
therewith, including, without limitation, reasonable legal fees and expenses
(and the Commitments shall be permanently reduced by such amount).
(d)    Mandatory Prepayment of Eurocurrency Loans. If the Loans to be prepaid
pursuant to Section 2.09(c)(ii) are Eurocurrency Loans, the Borrower may defer
such prepayment (and permanent Commitment reduction) until the last day of the
Interest Period applicable to such Loans, so long as the Borrower deposits an
amount equal to an amount required to be prepaid, no later than the third
Business Day following the receipt of such amount, into a segregated collateral
account in the name and under the dominion and control (within the meaning of
Section 9-104 of the Uniform Commercial Code) of the Administrative Agent
pending application of such amount to the prepayment of the Loans (and permanent
reduction of the Commitments) on the last day of such Interest Period.
(e)    Notices, Etc. The Borrower shall notify the Administrative Agent in
writing or by telephone (followed promptly by written confirmation) of any
prepayment hereunder (i) in the case of prepayment of a Eurocurrency Borrowing
under Section 2.09(a), not later than 11:00 a.m., New York City time, three (3)
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR Borrowing under Section 2.09(a), or in the case of any prepayment under
Section 2.09(b) or (c), not later than 11:00 a.m., New York City time, one (1)
Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided, that, (1) if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.07(c), then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.07(c) and (2) any such
notices given in connection with any of the events specified in Section 2.09(c)
may be conditioned upon (x) the consummation of the issuance of Equity Interests
or Indebtedness (as applicable) or (y) the receipt of net cash proceeds from
Asset Sales or Net Returns of Capital. Promptly following receipt of any such
notice relating to a Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. In the event the
Borrower is required to make any concurrent prepayments under both paragraph (b)
and also another paragraph of this Section 2.09, any such prepayments shall be
applied toward a prepayment pursuant to paragraph (b) before any prepayment
pursuant to any other paragraph of this Section




54
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


2.09. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.11 and shall be made in the manner specified in
Section 2.08(b).
(f)    RIC Tax Distributions. Notwithstanding anything herein to the contrary,
Net Asset Sale Proceeds and Net Return of Capital required to be applied to the
prepayment of the Loans pursuant to Section 2.09(c) shall exclude the amounts
estimated in good faith by the Borrower to be necessary for the Borrower to make
distributions on account of such Net Asset Sale Proceeds and Net Returns of
Capital sufficient in amount to achieve the objectives set forth in (i), (ii)
and (iii) of Section 6.05(b)(1) hereof solely to the extent that the Tax Amount
in or with respect to any taxable year (or any calendar year, as relevant) is
increased as a result of the receipt of such Net Asset Sale Proceeds or Net
Return of Capital, as the case may be.
SECTION 2.10.    Fees.
(a)    Commitment Fee. The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue (i) for the
period beginning on the Original Effective Date to and including the earlier of
the date such Lender’s Commitment terminates and the date that is six months
after the Original Effective Date (the “Ramp-Up Period”), at a rate equal to
0.50% per annum on the daily unused portion of the Commitment of such Lender as
of the close of business on such day and (ii) for the period beginning the day
after the end of the Ramp-Up Period to and including the earlier of the date
such Lender’s Commitment terminates and the Revolver Termination Date, at a rate
equal to (x) 0.375% per annum on the daily unused amount of the Commitment of
such Lender as of the close of business on such day if the daily unused amount
as of the close of business on such day is less than sixty-five percent (65%) of
such Lender’s Commitment and (y) 1.00% per annum on the daily unused amount of
the Commitment of such Lender as of the close of business on such day if the
daily unused amount as of the close of business on such day is equal to or
greater than sixty-five percent (65%). Accrued commitment fees shall be payable
in arrears (x) within one Business Day after each Quarterly Date and (y) on the
earlier of the date the Commitments terminate and the Revolver Termination Date,
commencing on the first such date to occur after the Original Effective Date.
All commitment fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). For purposes of computing commitment fees, the
Commitments shall be deemed to be used to the extent of the outstanding Loans
and LC Exposure of all Lenders.
(b)    Letter of Credit Fees. The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at a rate
per annum equal to the Applicable Margin applicable to interest on Eurocurrency
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Original Effective Date to but excluding the later of the
date on which such Lender’s Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting
fee, which shall accrue at the rate of one-half of one percent (0.50%) per annum
on the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC






55
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


Disbursements) during the period from and including the Original Effective Date
to but excluding the later of the date of termination of the Commitments and the
date on which there ceases to be any LC Exposure, as well as the Issuing Bank’s
standard fees with respect to the issuance, amendment renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including each Quarterly Date shall be
payable on the third Business Day following such Quarterly Date, commencing on
the first such date to occur after the Original Effective Date; provided that
all such fees with respect to the Letters of Credit shall be payable on the
earlier of the Revolver Termination Date and the date on which the Commitments
are otherwise terminated in accordance with the terms hereof (such earlier date,
the “termination date”) and the Borrower shall pay any such fees that have
accrued and that are unpaid on the termination date and, in the event any
Letters of Credit shall be outstanding that have expiration dates after the
termination date, the Borrower shall prepay on the termination date the full
amount of the participation and fronting fees that will accrue on such Letters
of Credit subsequent to the termination date through but not including the date
such outstanding Letters of Credit are scheduled to expire. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).
(c)    Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.
(d)    Payment of Fees. All fees payable hereunder shall be paid on the dates
due, in Dollars and immediately available funds, to the Administrative Agent (or
to the Issuing Bank, in the case of fees payable to it) for distribution, in the
case of facility fees and participation fees, to the Lenders entitled thereto.
Fees paid shall not be refundable under any circumstances absent manifest error.
SECTION 2.11.    Interest.
(a)    ABR Loans. The Loans constituting each ABR Borrowing shall bear interest
at a rate per annum equal to the Alternate Base Rate plus the Applicable Margin.
(b)    Eurocurrency Loans. The Loans constituting each Eurocurrency Borrowing
shall bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
related Interest Period for such Borrowing plus the Applicable Margin.
(c)    Default Interest. Notwithstanding the foregoing, if any Event of Default
described in clause (a), (b), (d) (only with respect to Section 6.07), (h) or
(i) of Article VII has occurred and is continuing, or if the Covered Debt Amount
exceeds the Borrowing Base during the 5-Business Day period (or, if applicable,
the 30-Business Day period) referred to in Section 2.09(b), the interest rates
applicable to the Loans shall accrue, and any fee or other amount due and
payable by the Borrower hereunder shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of principal of any Loan,
2% plus the rate otherwise applicable to such Loan as provided above, (ii) in
the case of any Letter of Credit, 2% plus the




56
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


fee otherwise applicable to such Letter of Credit as provided in Section 2.10(b)
or (iii) in the case of any fee or other amount, 2% plus the rate applicable to
ABR Loans as provided in paragraph (a) of this Section.
(d)    Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan in Dollars and upon
termination in full of the Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Loan prior to the Maturity Date), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurocurrency
Borrowing prior to the end of the Interest Period therefor, accrued interest on
such Borrowing shall be payable on the effective date of such conversion.
(e)    Computation. All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent and such
determination shall be conclusive absent manifest error.
SECTION 2.12.    Eurocurrency Borrowing Provisions.
(a)    Alternate Rate of Interest. If prior to the commencement of the Interest
Period for any Eurocurrency Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their respective Loans
included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or e-mail promptly thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or the
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and such Borrowing (unless prepaid) shall be continued as, or converted to, an
ABR Borrowing and (ii) if any Borrowing Request requests a Eurocurrency
Borrowing, such Borrowing shall be made as an ABR Borrowing.


(b)    Illegality. Without duplication of any other rights that any Lender has
hereunder, if any Lender determines that any law has made it unlawful, or that
any Governmental




57
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


Authority has asserted that it is unlawful for any Lender to make, maintain or
fund Loans whose interest is determined by reference to the LIBO Rate, or to
determine or charge interest rates based upon the LIBO Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower and the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Borrowings or to convert ABR Borrowings to Eurocurrency Borrowings
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Eurocurrency Borrowings the interest rate on which
is determined by reference to the LIBO Rate component of the Alternate Base
Rate, the interest rate on which ABR Borrowings of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the LIBO Rate component of the Alternate Base Rate, in each
case until such Lender revokes such notice and advises the Administrative Agent
and the Borrower that the circumstances giving rise to such determination no
longer exist. Upon receipt of such notice, (x) all Eurocurrency Borrowings of
such Lender shall automatically convert to ABR Borrowings (the interest rate on
which ABR Borrowings of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
LIBO Rate component of the Alternate Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Borrowings to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Borrowings (in which event
Borrower shall not be required to pay any yield maintenance, breakage or similar
fees) and (y) if such notice asserts the illegality of such Lender determining
or charging interest rates based upon the LIBO Rate, the Administrative Agent
shall during the period of such suspension compute the Alternate Base Rate
applicable to such Lender without reference to the LIBO Rate component thereof
until the Administrative Agent is advised in writing by such Lender that it is
no longer illegal for such Lender to determine or charge interest rates based
upon the LIBO Rate. Upon any such conversion, the Borrower shall also pay
accrued interest on the amount so converted.
(c)    Notwithstanding the foregoing, if at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in clause (a)(i) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (a)(i) have not arisen but the supervisor for the administrator of the
LIBO Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
(such date, the “Affected Date”) after which the LIBO Rate (or any component
thereof) shall no longer be used for determining interest rates for loans, the
Borrower and the Administrative Agent shall use reasonable efforts to establish
an alternate rate of interest to the LIBO Rate (x) which is consistent with the
then-prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time and (y) that is a rate for
which the Administrative Agent has indicated in writing to the Lenders that it
is able to calculate and administer and the Borrower and the Administrative
Agent may enter into an amendment to this Agreement to reflect such alternate
rate of interest and such other related changes to this Agreement as may be
applicable (but for the avoidance of doubt, such related changes shall not
include a reduction of the Applicable Margin); provided that, if such alternate
rate of interest to the LIBO Rate is less than zero for a relevant Interest
Period, then such rate shall be deemed to be zero for such Interest Period.
Notwithstanding anything to the contrary herein, such amendment shall become
effective without any further action or consent of any other party to




58
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Lenders stating
that such Required Lenders object to such amendment. Until an alternate rate of
interest is determined in accordance with this clause (c), (w) the obligation of
the Lenders to make or maintain Eurocurrency Loans shall be suspended, (x) the
utilization of the LIBO Rate component in determining the Alternate Base Rate
shall be suspended, (y) any Interest Election Request that requests the
conversion of any Borrowing to, or the continuation of any Borrowing as, a
Eurocurrency Borrowing shall be ineffective and such Borrowing (unless
prepaid) shall be continued as, or converted to, an ABR Borrowing and (z) if any
Borrowing Request requests a Eurocurrency Borrowing, such Borrowing shall be
made as an ABR Borrowing; provided, that if an alternate rate of interest to the
LIBO Rate is required due to circumstances set forth in clause (c)(ii), then
such suspensions under the foregoing clauses (w) and (x) shall not occur, and
such limitations under the foregoing clauses (y) and (z) shall not apply, until
the Affected Date. To the extent a comparable or successor rate is established
by the Administrative Agent and the Borrower in accordance with this clause (c),
the approved rate shall be applied in a manner consistent with market practice;
provided, that to the extent such market practice is not administratively
feasible for the Administrative Agent, such approved rate shall be applied in a
manner as otherwise reasonably determined by the Administrative Agent.
SECTION 2.13.    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing
Bank;
(ii)    subject any Lender to any Taxes (other than Covered Taxes and Excluded
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or
(iii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurocurrency Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then, upon
the request of such Lender or Issuing Bank, the Borrower will pay to such Lender
or the Issuing Bank, as the case may be, in Dollars, such additional amount or
amounts as will compensate such Lender or the Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.


(b)    Capital and Liquidity Requirements. If any Lender or the Issuing Bank
determines that any Change in Law regarding capital or liquidity requirements
has or would have




59
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


the effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy or liquidity
position), by an amount deemed to be material by such Lender or the Issuing
Bank, then from time to time the Borrower will pay to such Lender or the Issuing
Bank, as the case may be, in Dollars, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
(c)    Certificates from Lenders. A certificate of a Lender or the Issuing Bank
setting forth (in reasonable detail the basis for and calculation of) the amount
or amounts, in Dollars, necessary to compensate such Lender or the Issuing Bank
or its holding company, as the case may be, as specified in paragraph (a) or
(b) of this Section shall be promptly delivered to the Borrower and shall be
conclusive absent manifest error (it being understood that no Lender shall be
required to disclose (i) any confidential or price sensitive information or (ii)
any information to the extent prohibited by applicable law). The Borrower shall
pay such Lender or the Issuing Bank, as the case may be, the amount shown as due
on any such certificate within ten (10) days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided that no Obligor shall be required to compensate a Lender
or the Issuing Bank pursuant to the foregoing provisions of this Section for any
increased costs incurred or reductions suffered more than six months prior to
the date that such Lender or the Issuing Bank notifies the Borrower in writing
of any such Change in Law giving rise to such increased costs or reductions
(except that, if the Change in Law giving rise to such increased costs is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).
SECTION 2.14.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period therefor (including as a result of an Event of Default), (b) the
conversion of any Eurocurrency Loan other than on the last day of an Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any Loan
on the date specified in any notice delivered pursuant hereto (regardless of
whether such notice is permitted to be revocable under Section 2.09(e) and is
revoked in accordance herewith), or (d) the assignment as a result of a request
by the Borrower pursuant to Section 2.18(b) of any Eurocurrency Loan other than
on the last day of an Interest Period therefor, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurocurrency Loan, the loss to any
Lender attributable to any such event (excluding, in any event, loss of
anticipated profits) shall be deemed to include an amount determined by such
Lender to be equal to the excess, if any, of:








60
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


(i)    the amount of interest that such Lender would pay for a deposit equal to
the principal amount of such Loan referred to in clauses (a), (b), (c) or (d) of
this Section 2.14 denominated in Dollars for the period from the date of such
payment, conversion, failure or assignment to the last day of the then current
Interest Period for such Loan (or, in the case of a failure to borrow, convert
or continue, the duration of the Interest Period that would have resulted from
such borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the Adjusted LIBO Rate for Dollars for such Interest
Period, over
(ii)    the amount of interest that such Lender would earn on such principal
amount for such period if such Lender were to invest such principal amount for
such period at the interest rate that would be bid by such Lender (or an
Affiliate of such Lender) for deposits denominated in Dollars from other banks
in the Eurocurrency market at the commencement of such period.
Payments under this Section shall be made upon written request of a Lender
delivered not later than thirty (30) Business Days following the payment,
conversion, or failure to borrow, convert, continue or prepay that gives rise to
a claim under this Section accompanied by a written certificate of such Lender
setting forth in reasonable detail the amount or amounts that such Lender is
entitled to receive pursuant to this Section, which certificate shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.
SECTION 2.15.    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Taxes, unless otherwise
required by applicable law; provided that if any applicable law (as determined
in the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Taxes from such payments, then (i) the
Withholding Agent shall make such deductions or withholdings, (ii) the
Withholding Agent shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and (iii) if
such Tax is a Covered Tax, the sum payable shall be increased as necessary so
that after making all required deductions and withholdings (including deductions
and withholdings applicable to additional sums payable under this Section
2.15) the Administrative Agent, Lender or the Issuing Bank (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made.
(b)    Payment of Other Taxes by the Borrower. In addition, the Borrower shall
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.
(c)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Bank for and, within ten (10)
Business Days after written demand therefor, pay the full amount of any Covered
Taxes (including Covered Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.15) payable or paid by the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, and




61
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Covered Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender,
by the Issuing Bank or by the Administrative Agent (on its own behalf or on
behalf of a Lender or the Issuing Bank), shall be conclusive absent manifest
error.
(d)    Indemnification by the Lenders. To the extent required by any applicable
law, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax. Without limiting the
provisions of Section 2.15(a) or (c), each Lender severally shall, and does
hereby, agree to indemnify the Administrative Agent, and shall make payable in
respect thereof within 10 days after demand therefor, (i) against any and all
Taxes and any and all related losses, claims, liabilities and expenses
(including fees, charges and disbursements of any counsel for the Administrative
Agent) (collectively, “Tax Damages”) incurred by or asserted against the
Administrative Agent by the Internal Revenue Service or any other Governmental
Authority as a result of the failure of the Administrative Agent to properly
withhold Tax from amounts paid to or for the account of such Lender for any
reason (including because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding tax ineffective) and (ii) Tax Damages attributable to such Lender’s
failure to comply with the provisions of Section 9.04 relating to the
maintenance of a Participant Register. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph. The agreements
in this paragraph shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other obligations.
(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority pursuant to this Section 2.15, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent. If the Borrower fails to
pay any U.S. federal withholding Taxes that are Excluded Taxes when due to the
appropriate Governmental Authority or fails to remit to the Administrative Agent
the required receipts or other required documentary evidence on account of such
Excluded Taxes, the Borrower shall indemnify the Administrative Agent and each
Lender for any incremental Taxes that may become payable by the Administrative
Agent or such Lender as a result of such failure.
(f)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments under this Agreement or any other Loan






62
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


Documents shall deliver to the Borrower and the Administrative Agent, at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.15(f)(ii)(A) or (B) or Section 2.15(g) below) shall not
be required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    each Foreign Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent, but, in any event, only if such Foreign
Lender is legally entitled to do so) whichever of the following is applicable:
(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party duly completed executed originals
of Internal Revenue Service Form W-8BEN or Internal Revenue Service Form
W-8BEN-E, as applicable, or any successor form establishing an exemption from,
or reduction of, U.S. federal withholding Tax (x) with respect to payments of
interest under any Loan Document, pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, pursuant to the “business profits” or “other income” article of such
tax treaty,






63
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


(2) duly completed executed originals of Internal Revenue Service Form W-8ECI or
any successor form certifying that the income receivable pursuant to this
Agreement is effectively connected with the conduct of a trade or business in
the United States,
(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate, signed
under penalties of perjury, to the effect that such Foreign Lender is not (I) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (II) a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or (III) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and (y) duly completed executed originals of
Internal Revenue Service Form W-8BEN or Internal Revenue Service Form W-8BEN-E,
as applicable (or any successor form), certifying that the Foreign Lender is not
a U.S. Person, or
(4) any other form as prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made, including, to the extent a Foreign Lender is not the
beneficial owner, duly completed executed originals of Internal Revenue Service
Form W-8IMY accompanied by Internal Revenue Service Form W-8ECI, Internal
Revenue Service Form W-8BEN or Internal Revenue Service Form W-8BEN-E, as
applicable, a certificate substantially similar to the certificate described in
Section 2.15(f)(ii)(B)(3)(x) above, Internal Revenue Service Form W-9 and/or
other certification documents from each beneficial owner, as applicable.
(C)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.




64
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


(g)    If a payment made to a Lender under this Agreement would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Administrative Agent and the Borrower such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Administrative Agent or the Borrower, at the time or times
prescribed by law and at such time or times reasonably requested by the
Administrative Agent or the Borrower, as may be necessary for the Administrative
Agent and the Borrower to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from any such payment.
Solely for purposes of this clause (g), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
under this Agreement expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower and
the Administrative Agent in writing of its legal inability to do so.


(h)    Treatment of Certain Refunds. If the Administrative Agent, any Lender or
the Issuing Bank determines, in its sole discretion exercised in good faith,
that it has received a refund of any Covered Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.15, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section with
respect to the Covered Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses of the Administrative Agent, any Lender or the Issuing
Bank, as the case may be, and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund), provided that
the Borrower, upon the request of the Administrative Agent, any Lender or the
Issuing Bank, agrees to repay the amount paid over to the Borrower pursuant to
this paragraph (h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, any Lender or the
Issuing Bank in the event the Administrative Agent, any Lender or the Issuing
Bank is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (h), in no event will
the Administrative Agent, any Lender or the Issuing Bank be required to pay any
amount to the Borrower pursuant to this paragraph (h) the payment of which would
place the Administrative Agent, such Lender or the Issuing Bank in a less
favorable net position after-Taxes than the Administrative Agent, such Lender or
the Issuing Bank would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph (h) shall not be construed to require the
Administrative Agent, any Lender or the Issuing Bank to make available its Tax
returns or its books or records (or any other information relating to its Taxes
that it deems confidential) to the Borrower or any other Person.
(i)    Survival. Each party’s obligations under this Section 2.15 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or




65
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


replacement of, any Lender or the Issuing Bank, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document to which the Borrower or any of its Subsidiaries is a
party.
(j)    Defined Terms. For purposes of this Section 2.15, the term “applicable
law” includes FATCA.
SECTION 2.16.    Payments Generally; Pro Rata Treatment: Sharing of Set-offs.
(a)    Payments by the Borrower. The Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, fees, reimbursement
of LC Disbursements, or under Section 2.13, 2.14 or 2.15, or otherwise) or under
any other Loan Document (except to the extent otherwise expressly provided
therein) prior to 2:00 p.m., New York City time, on the date when due, in
immediately available funds, without set-off, deduction or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at the Administrative Agent’s Account,
except as otherwise expressly provided in the relevant Loan Document and except
payments to be made directly to the Issuing Bank as expressly provided herein
and pursuant to Sections 2.13, 2.14, 2.15 and 9.03, which shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.
All amounts owing under this Agreement (including commitment fees, payments
required under Sections 2.13 and 2.14 or under any other Loan Document (except
to the extent otherwise provided therein)) are payable in Dollars.
(b)    Application of Insufficient Payments. If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, to pay interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, to pay
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.
(c)    Pro Rata Treatment. Except to the extent otherwise provided herein:
(i) each Borrowing shall be made from the Lenders, each payment of commitment
fee under Section 2.10 shall be made for the account of the Lenders, and each
termination or reduction of the amount of the Commitments under Section 2.07,
Section 2.09 or otherwise shall be applied to the respective Commitments of the
Lenders, pro rata according to the amounts of their respective Commitments;
(ii) each Borrowing shall be allocated pro rata among the Lenders according to
the amounts of their respective Commitments (in the case of the making of




66
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


Loans) or their respective Loans that are to be included in such Borrowing (in
the case of conversions and continuations of Loans); (iii) each payment or
prepayment of principal of Loans by the Borrower shall be made for the account
of the Lenders pro rata in accordance with the respective unpaid principal
amounts of the Loans held by them; and (iv) each payment of interest on Loans by
the Borrower shall be made for the account of the Lenders pro rata in accordance
with the amounts of interest on such Loans then due and payable to the
respective Lenders.
(d)    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans, or participations in LC
Disbursements, resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements, and accrued interest thereon then due than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Loans and
participations in LC Disbursements of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
(e)    Presumptions of Payment. Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Bank, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders and the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent at the Federal Funds Effective Rate.
(f)    Certain Deductions by the Administrative Agent. If any Lender shall fail
to make any payment required to be made by it pursuant to Section 2.04(e),
2.05 or 2.16(e), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such




67
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.
SECTION 2.17.    Defaulting Lenders.
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
(a)    commitment fees pursuant to Section 2.10(a) shall cease to accrue on the
unfunded portion of the Commitment of such Defaulting Lender to the extent, and
during the period in which, such Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such commitment fee that otherwise would have
accrued and been required to have been paid to such Defaulting Lender to the
extent and during the period in which such Lender is a Defaulting Lender);
(b)    the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders, two-thirds of the Lenders or the
Required Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment or waiver pursuant to
Section 9.02, except for any amendment or waiver described in Section
9.02(b)(i), (ii), (iii) or (iv)); provided that any waiver, amendment or
modification requiring the consent of all Lenders, two-thirds of the Lenders or
each affected Lender which affects such Defaulting Lender differently than other
Lenders or affected Lenders (as applicable) shall require the consent of such
Defaulting Lender.
(c)    if any LC Exposure exists at the time a Lender becomes a Defaulting
Lender then:
(i)    all or any part of such LC Exposure shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent (x) the sum of all non-Defaulting Lenders’
Credit Exposures plus such Defaulting Lender’s LC Exposure does not exceed the
total of all non-Defaulting Lenders’ Commitments, (y) no non-Defaulting Lender’s
Credit Exposure will exceed such Lender’s Commitment, and (z) the conditions set
forth in Section 4.02 are satisfied at such time (and unless the Borrower has
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time);
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, within three Business Days
following notice by the Administrative Agent, Cash Collateralize such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Section
2.04(k) for so long as such LC Exposure is outstanding;








68
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


(iii)    if the Borrower Cash Collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.10(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is Cash Collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Section
2.10(a) and Section 2.10(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages;
(v)    if any Defaulting Lender’s LC Exposure is neither Cash Collateralized nor
reallocated pursuant to this Section 2.17(c), then, without prejudice to any
rights or remedies of the Issuing Bank or any Lender hereunder, all facility
fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Commitment that was
utilized by such LC Exposure) and letter of credit fees payable under Section
2.10(b) with respect to such Defaulting Lender’s LC Exposure shall be payable to
the Issuing Bank until such LC Exposure is Cash Collateralized and/or
reallocated; and
(vi)    subject to Section 9.16, no reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a non-Defaulting Lender as a result of such non-Defaulting Lender’s
increased exposure following such reallocation.
(d)    so long as any Lender is a Defaulting Lender, the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or Cash Collateral will be provided by the
Borrower in accordance with Section 2.17(c), and participating interests in any
such newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.17(c)(i) (and
Defaulting Lenders shall not participate therein).
In the event that the Administrative Agent, the Borrower and the Issuing Bank
each agrees in writing that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then, on the date of
such agreement, such Lender shall no longer be deemed a Defaulting Lender, the
Borrower shall no longer be required to Cash Collateralize any portion of such
Lender’s LC Exposure Cash Collateralized pursuant to Section 2.17(c)(ii) above,
the LC Exposure of the Lenders shall be readjusted to reflect the inclusion of
such Lender’s Commitment and such Lender shall purchase at par the portion of
the Loans of the other Lenders as the Administrative Agent shall determine may
be necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage in effect immediately after giving effect to such
agreement.






69
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                




SECTION 2.18.    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender exercises its
rights under Section 2.12(b) or requests compensation under Section 2.13, or if
the Borrower is required to pay any Covered Taxes or additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, then such Lender shall use reasonable efforts (subject to overall
policy considerations of such Lender) to designate a different lending office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if in
the sole reasonable judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.13 or 2.15,
as the case may be, in the future, or eliminate the circumstance giving rise to
such Lender exercising its rights under Section 2.12(b) and (ii) would not
subject such Lender to any cost or expense not required to be reimbursed by the
Borrower and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender exercises its rights under
Section 2.12(b) or requests compensation under Section 2.13, or if the Borrower
is required to pay any Covered Taxes or additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15
and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with Section 2.18(a), or if any Lender
becomes a Defaulting Lender, or if any Lender becomes a Non-Consenting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
and the other Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrower shall have received the prior written consent of
the Administrative Agent and the Issuing Bank, which consent shall not be
unreasonably withheld, conditioned or delayed, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.13 or payments required
to be made pursuant to Section 2.15, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
(c)    Defaulting Lenders. If any Lender shall fail to make any payment required
to be made by it pursuant to Section 2.04(e), 2.05 or 9.03(c), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent or the Issuing Bank for the account of such Lender for the
benefit of the Administrative Agent or the Issuing Bank to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid, and/or (ii)




70
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


hold any such amounts in a segregated account as cash collateral for, and
application to, any future funding obligations of such Lender under such
Sections, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.


SECTION 2.19.    German Bank Separation Act. Solely for so long as Deutsche Bank
AG New York Branch, or any Affiliate thereof, is a Lender, if any such Lender is
subject to the GBSA (as defined below) (any such Lender, a “GBSA Lender”) and
such GBSA Lender shall have determined in good faith (based on advice of counsel
(including in-house counsel)), which determination shall be made in consultation
with the Borrower subject to the terms hereof) that, due to the implementation
of the German Act on the Ring-fencing of Risks and for the Recovery and
Resolution Planning for Credit Institutions and Financial Groups (Gesetz zur
Abschirmung von Risiken und zur Planung der Sanierung und Abwicklung von
Kreditinstituten und Finanzgruppen) of 7 August 2013 (commonly referred to as
the German Bank Separation Act (Trennbankengesetz) (the “GBSA”), whether before
or after the date hereof, or any corresponding European legislation (such as the
proposed regulation on structural measures improving the resilience of European
Union credit institutions) that may amend or replace the GBSA in the future or
any regulation thereunder, or due to the promulgation of, or any change in the
interpretation by, any court, tribunal or regulatory authority with competent
jurisdiction of the GBSA or any corresponding future European legislation that
may amend or replace the GBSA in the future or any regulation thereunder, the
arrangements contemplated by this Agreement or the Loans have, or will, become
illegal, prohibited or otherwise unlawful (regardless of whether such
illegality, prohibition or unlawfulness could be prevented by transferring such
arrangements, Commitments and/or Loans to an Affiliate or other third party),
then, and in any such event, such GBSA Lender shall give written notice to the
Borrower and the Administrative Agent of such determination (which written
notice shall include a reasonably detailed explanation of such illegality,
prohibition or unlawfulness, including, without limitation, evidence and
calculations used in the determination thereof, a “GBSA Initial Notice”),
whereupon until the fifth Business Day after the date of such GBSA Initial
Notice, such GBSA Lender shall use commercially reasonable efforts to transfer
to the extent permitted under applicable law such arrangements, Commitments
and/or Loans to an Affiliate or other third party in accordance with Section
9.04. If no such transfer is effected in accordance with the preceding sentence,
such GBSA Lender shall give written notice thereof to the Borrower and the
Administrative Agent a (“GBSA Final Notice”), whereupon (i) all of the
obligations of such GBSA Lender shall become due and payable, and the Borrower
shall repay the outstanding principal of such obligations together with accrued
interest thereon and all other amounts due and payable to the GBSA Lender, on
the fifth Business Day immediately after the date of such GBSA Final Notice (the
“Initial GBSA Termination Date”) and, for the avoidance of doubt, such repayment
shall not be subject to the terms and conditions of Section 2.16 to the extent
that there are no outstanding amounts then due and payable to the other Lenders
on such fifth Business Day and (ii) the Commitment of such GBSA Lender shall
terminate on the Initial GBSA Termination Date; provided that, notwithstanding
the foregoing, if, prior to such Initial GBSA Termination Date, the Borrower
and/or the Administrative Agent in good faith reasonably believes that there is
a mistake, error or omission in the grounds used to determine such illegality,
prohibition or unlawfulness under the GBSA or any corresponding future European
legislation that may amend or replace the GBSA in the future or any regulation
thereunder, then the Borrower and/or the Administrative Agent, as applicable,
may provide written notice (which written notice shall include a reasonably
detailed




71
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


explanation of the basis of such good faith belief, including, without
limitation, evidence and calculations used in the determination thereof, a “GBSA
Consultation Notice”) to that effect, at which point the obligations owed to
such GBSA Lender hereunder and under the Loans shall not become due and payable,
and the Commitments of such GBSA Lender shall not terminate, until the Business
Day immediately following the tenth Business Day immediately after the Initial
GBSA Termination Date (the period from, and including, the date of the GBSA
Consultation Notice until the tenth Business Day immediately thereafter being
the “GBSA Consultation Period”). In the event that the Borrower and/or the
Administrative Agent, as applicable, and such GBSA Lender cannot in good faith
reasonably agree during the GBSA Consultation Period whether the arrangements
contemplated by this Agreement or the Loans have, or will, become illegal,
prohibited or otherwise unlawful under the GBSA or any corresponding future
European legislation that may amend or replace the GBSA in the future or any
regulation thereunder, then all of the obligations owed to such GBSA Lender
hereunder and under the Loans shall become due and payable, and the Commitments
of such GBSA Lender shall terminate, on the Business Day immediately following
the last day of such GBSA Consultation Period. Notwithstanding anything to the
contrary contained herein, no part of the proceeds of any extension of credit
hereunder will be used to pay any GBSA Lender or otherwise satisfy any
obligation under this Section 2.19. To the extent that any LC Exposure exists at
the time a GBSA Lender’s Commitments are cancelled and its obligations under the
Loan Documents are repaid in full, such LC Exposure shall be reallocated as set
forth in Sections 2.17(c)(i) through (v) treating for purposes hereof each
Lender (other than any GBSA Lender) as a non-Defaulting Lender for purposes of
such reallocation and treating the GBSA Lender as a Defaulting Lender solely for
such purposes.
ARTICLE III    

REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lenders that:
SECTION 3.01.    Organization; Powers. Each of the Borrower and its
Subsidiaries, as applicable, is duly organized or incorporated, validly existing
and in good standing under the laws of the jurisdiction of its organization or
incorporation, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where the failure to do so could reasonably be expected to result
in a Material Adverse Effect. There is no existing default under the
Organization Documents of Borrower or its Subsidiaries or any event which, with
the giving of notice or passage of time or both, would constitute a default by
any party thereunder.
SECTION 3.02.    Authorization; Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, by all necessary stockholder action and the
Directing Body of each of the Borrower and its Subsidiaries have approved the
transactions contemplated in this Agreement. This Agreement has been duly
executed and delivered by the Borrower and each of the other Loan Documents to
which any Obligor is a party have been or will be duly executed and delivered by






72
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


each such Obligor. This Agreement constitutes, and each of the other Loan
Documents to which any Obligor is a party when executed and delivered will
constitute, a legal, valid and binding obligation of the applicable Obligor or
Obligors, enforceable in accordance with its terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (b) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
SECTION 3.03.    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of registration or filing with, or any other
action by, any Governmental Authority, except for (i) such as have been or will
be obtained or made and are in full force and effect and (ii) filings and
recordings in respect of the Liens created pursuant to the Security Documents,
(b) will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of the Borrower or any of its Subsidiaries or any
order of any Governmental Authority (including the Investment Company Act and
the rules, regulations and orders issued by the SEC thereunder), (c) will not
violate or result in a default in any material respect under any indenture,
agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or assets, or give rise to a right thereunder to require any
payment to be made by any such Person, and (d) except for the Liens created
pursuant to the Security Documents, will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries.
SECTION 3.04.    Financial Condition; No Material Adverse Effect.
(a)    Financial Statements. The financial statements delivered to the
Administrative Agent and the Lenders by the Borrower pursuant to Section 4.01(c)
and 5.01(a) and (b) present fairly, in all material respects, the consolidated
financial position, assets and liabilities, results of operations, changes in
net assets, cash flows and investments of the Borrower and its consolidated
Subsidiaries as of the end of and for the applicable period in accordance with
GAAP, subject, in the case of unaudited financial statements, to year-end audit
adjustments and the absence of footnotes. None of the Borrower or any of its
Subsidiaries has any material contingent liabilities, material liabilities for
taxes, material unusual forward or material long-term commitments or material
unrealized or anticipated losses from any unfavorable commitments not reflected
in such financial statements.
(b)    No Material Adverse Effect. Since September 30, 2018, there has not been
any event, development or circumstance that has had or could reasonably be
expected to have a Material Adverse Effect.
SECTION 3.05.    Litigation. There are no actions, suits, investigations or
proceedings by or before any arbitrator or Governmental Authority now pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any of its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve this Agreement or the Transactions.








73
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


SECTION 3.06.    Compliance with Laws and Agreements. Each of the Borrower and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Neither the Borrower nor any of
its Subsidiaries is subject to any contract or other arrangement, the
performance of which by the Borrower could reasonably be expected to result in a
Material Adverse Effect. Each of the Borrower and its Subsidiaries is in
compliance with its respective Organization Documents in all material respects.


SECTION 3.07.    Taxes. Each of the Borrower and its Subsidiaries has timely
filed or has caused to be timely filed all material U.S. federal, state and
local Tax returns that are required to be filed by it and all other material Tax
returns that are required to be filed by it and has paid all material Taxes for
which it is directly or indirectly liable and any assessments made against it or
any of its property and all other material Taxes, fees or other charges imposed
on it or any of its property by any Governmental Authority, except such Taxes,
fees or other charges the amount or validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the Borrower
or its Subsidiaries, as the case may be. The charges, accruals and reserves on
the books of the Borrower and any of its Subsidiaries in respect of Taxes and
other governmental charges are adequate in accordance with GAAP. Neither the
Borrower nor any of its Subsidiaries has given or been requested to give a
waiver of the statute of limitations relating to the payment of any federal,
state, local and foreign Taxes or other impositions, and no Tax lien (other than
Liens permitted pursuant to clause (a) of the definition of Permitted Liens) has
been filed with respect to the Borrower or any of its Subsidiaries. There is no
proposed Tax assessment against the Borrower or any of its Subsidiaries, and
there is no basis for any such assessment.


SECTION 3.08.    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.09.    Disclosure.
(a)    All written information (other than financial projections, pro forma
financial information, other forward-looking information and information of a
general economic or general industry nature) which has been made available to
the Administrative Agent or any Lender by the Borrower or any of its
Subsidiaries or any of their respective representatives on behalf of the
Borrower or such Subsidiaries in connection with the transactions contemplated
by this Agreement or delivered under any Loan Document, taken as a whole, is and
will be (after giving effect to all written updates provided by the Borrower to
the Administrative Agent for delivery to the Lenders from time to time)
complete, true and correct in all material respects and does not and will not
(after giving effect to all written updates provided by the Borrower to the
Administrative Agent for delivery to the Lenders from time to time) contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements




74
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


contained therein at the time made and taken as a whole not misleading in light
of the circumstances under which such statements were made; and
(b)    All financial projections, pro forma financial information and other
forward-looking information which has been delivered to the Administrative Agent
or any Lender by the Borrower or any of its Subsidiaries or any of their
respective representatives on behalf of the Borrower or such Subsidiaries in
connection with the transactions contemplated by this Agreement or delivered
under any Loan Document, are based upon estimates and assumptions believed by
the Borrower in good faith to be reasonable at the time made, it being
recognized that (i) such projections, financial information and other
forward-looking information as they relate to future events are subject to
significant uncertainty and contingencies (many of which are beyond the control
of the Borrower and that no assurance can be given that such projections will be
realized) and therefore are not to be viewed as fact and (ii) actual results
during the period or periods covered by such projections, financial information
and other forward-looking information may materially differ from the projected
results set forth therein.
SECTION 3.10.    Investment Company Act; Margin Regulations.
(a)    Status as Business Development Company. The Borrower is an “investment
company” that has elected to be regulated as a “business development company”
within the meaning of the Investment Company Act and qualifies as a RIC and has
qualified as a RIC at all times since January 2, 2008.
(b)    Compliance with Investment Company Act. The business and other activities
of the Borrower and its Subsidiaries, including, without limitation, entering
into this Agreement and the other Loan Documents to which each is a party, the
borrowing of the Loans hereunder, the application of the proceeds and repayment
thereof by the Borrower and the consummation of the Transactions contemplated by
the Loan Documents, do not result in a violation or breach of the applicable
provisions of the Investment Company Act or any rules, regulations or orders
issued by the SEC thereunder, except where such breaches or violations,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
(c)    Investment Policies. The Borrower is in compliance in all material
respects with the Investment Policies and the Valuation Policy.
(d)    Use of Credit. Neither the Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock, and no part of the proceeds of any extension of
credit hereunder will be used to buy or carry any Margin Stock in violation of
law, rule or regulation. The Borrower does not own or intend to carry or
purchase any Margin Stock or to extend “purpose credit” within the meaning of
Regulation U.
SECTION 3.11.    Material Agreements and Liens.
(a)    Material Agreements. Schedule 3.11(a) is a complete and correct list of
each credit agreement, loan agreement, indenture, purchase agreement, guarantee,
letter of credit




75
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


or other arrangements (to the extent that such other arrangements exceed an
aggregate outstanding principal amount of $5,000,000) providing for or otherwise
relating to any Indebtedness or any extension of credit (or commitment for any
extension of credit) to, or guarantee by, the Borrower or any of its
Subsidiaries outstanding on the Restatement Effective Date, and the aggregate
principal or face amount outstanding or that is, or may become, outstanding
under each such arrangement is correctly described in Schedule 3.11(a).
(b)    Liens. Schedule 3.11(b) is a complete and correct list of each Lien
securing Indebtedness of any Person outstanding on the Restatement Effective
Date covering any property of the Borrower or any of its Subsidiaries, and the
aggregate principal amount of such Indebtedness secured (or that may be
secured) by each such Lien and the property covered by each such Lien as of the
Restatement Effective Date is correctly described in Schedule 3.11(b).
SECTION 3.12.    Subsidiaries and Investments.
(a)    Subsidiaries. Set forth in Schedule 3.12(a) is a complete and correct
list of all of the Subsidiaries of the Borrower as of the Restatement Effective
Date together with, for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding ownership interests in
such Subsidiary and (iii) the percentage of ownership of such Subsidiary
represented by such ownership interests. Except as disclosed in
Schedule 3.12(a), as of the Restatement Effective Date, (x) the Borrower owns,
free and clear of Liens (other than Eligible Liens and Liens permitted pursuant
to Section 6.02(b) or (e)), and has the unencumbered right to vote, all
outstanding ownership interests in each Subsidiary shown to be held by it in
Schedule 3.12(a), and (y) all of the issued and outstanding capital stock of
each such Subsidiary organized as a corporation is validly issued, fully paid
and nonassessable (to the extent such concepts are applicable).
(b)    Investments. Set forth in Schedule 3.12(b) is a complete and correct list
of all Investments (other than Investments of the types referred to in clauses
(b), (c), (d), (e) and (g) of Section 6.04) held by the Borrower or any of its
Subsidiaries in any Person on the Restatement Effective Date and, for each such
Investment, (i) the identity of the Person or Persons holding such Investment
and (ii) the nature of such Investment. Except as disclosed in Schedule 3.12(b),
as of the Restatement Effective Date each of the Borrower and its Subsidiaries
owns, free and clear of all Liens (other than Liens permitted pursuant to
Section 6.02), all such Investments.
SECTION 3.13.    Properties.
(a)    Title Generally. Each of the Borrower and its Subsidiaries has good title
to, or valid leasehold interests in, all its real and personal property material
to its business, except for minor defects in title that do not interfere with
its ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.
(b)    Intellectual Property. Each of the Borrower and its Subsidiaries owns, or
is licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not






76
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


infringe upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.14.    Solvency. On the Restatement Effective Date, and upon the
incurrence of any extension of credit hereunder, on any date on which this
representation and warranty is made, (a) the Borrower will be Solvent on an
unconsolidated basis, and (b) each Obligor will be Solvent on a consolidated
basis with the other Obligors.
SECTION 3.15.    No Default. No Default or Event of Default has occurred and is
continuing under this Agreement.


SECTION 3.16.    Use of Proceeds. The proceeds of the Loans shall be used for
the general corporate purposes of the Borrower and its Subsidiaries (other than
Financing Subsidiaries except as expressly permitted under Section 6.03(e) or
6.03(i)) in the ordinary course of its business, including making distributions
not prohibited by this Agreement, making payments on Indebtedness of the
Obligors to the extent permitted under this Agreement and the acquisition and
funding (either directly or indirectly as expressly permitted hereunder) of
leveraged loans, mezzanine loans, high yield securities, convertible securities,
preferred stock, common stock and other Investments, but excluding, for clarity,
Margin Stock in violation of applicable law, rule or regulation.
SECTION 3.17.    Security Documents. The Guarantee and Security Agreement is
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, legal, valid and enforceable first-priority Liens on, and
security interests in, the Collateral and, (i) when all appropriate filings or
recordings are made in the appropriate offices as may be required under
applicable law and, as applicable, and (ii) upon the taking of possession or
control by the Collateral Agent of the Collateral with respect to which a
security interest may be perfected by possession or control (which possession or
control shall be given to the Collateral Agent to the extent possession or
control by the Collateral Agent is required by the Guarantee and Security
Agreement), the Liens created by the Guarantee and Security Agreement shall
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the grantors in the Collateral (other than such Collateral in
which a security interest cannot be perfected under the UCC as in effect at the
relevant time in the relevant jurisdiction), in each case subject to no Liens
other than Permitted Liens.


SECTION 3.18.    Financing Subsidiaries
(a)    Any Structured Subsidiary complies with each of the conditions set forth
in clause (a) or (b) in the definition of “Structured Subsidiary”, as
applicable.
(b)    Any SBIC Subsidiary complies with each of the conditions set forth in the
definition of “SBIC Subsidiary.”
(c)    As of the Restatement Effective Date, other than (i) FSMP IV GP, LLC,
(ii) Fifth Street Mezzanine Partners IV, L.P., (iii) FSMP V GP, LLC and (iv)
Fifth Street Mezzanine Partners V, L.P., the Borrower has no Financing
Subsidiaries.




77
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


SECTION 3.19.    Affiliate Agreements. As of the Restatement Effective Date, the
Borrower has heretofore delivered to each of the Lenders true and complete
copies of each of the Affiliate Agreements (including any schedules and exhibits
thereto, and any amendments, supplements or waivers executed and delivered
thereunder). As of the Restatement Effective Date, (a) each of the Affiliate
Agreements is in full force and effect and (b) other than the Affiliate
Agreements, there is no contract, agreement or understanding, in writing,
between the Borrower or any of its Subsidiaries, on the one hand, and any
Affiliate of the Borrower, on the other hand.


SECTION 3.20.    Compliance with Sanctions. Neither the Borrower nor any of its
Subsidiaries, nor any executive officer or director thereof, nor, to the
knowledge of the Borrower, any controlled Affiliate of the Borrower, (i) is
subject to, or subject of, any economic or financial sanctions (collectively,
“Sanctions”) administered by the United States Department of the Treasury’s
Office of Foreign Assets Control (“OFAC”), the U.S. Department of State, the
European Union, Her Majesty’s Treasury, the United Nations Security Council, or
any other relevant sanctions authority, or (ii) is located, organized or
resident in a Sanctioned Country. Furthermore, no part of the proceeds of a Loan
will be used, directly or indirectly, or made available by the Borrower to any
Person to finance or facilitate any activities or business of or with any
Person, or in any country or territory, that, at the time of such funding, is,
or whose government is, the subject of Sanctions.


SECTION 3.21.    Anti-Money Laundering and Sanctions Program. The Borrower has
implemented an anti-money laundering program to the extent required by the
Uniting And Strengthening America By Providing Appropriate Tools Required To
Intercept And Obstruct Terrorism, as amended (the “USA PATRIOT Act”), and the
rules and regulations thereunder and maintains in effect and enforces policies
and procedures designed to ensure compliance by the Borrower and its
Subsidiaries (and, when acting on behalf of the Borrower and its Subsidiaries,
their respective directors, officers, employees and agents) with applicable
Sanctions.


SECTION 3.22.    Foreign Corrupt Practices Act. The Borrower, its Subsidiaries
and, to the Borrower’s knowledge, the directors, officers and employees acting
on behalf of the Borrower and its Subsidiaries, are in compliance with all
applicable Sanctions and the U.S. Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”) and any
applicable law or regulation implementing the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions
(collectively with the FCPA, the “Anti-Corruption Laws”); and each of the
Borrower and any Subsidiary of the Borrower have instituted and maintained
policies and procedures reasonably designed to ensure, and which are reasonably
expected to continue to ensure, compliance therewith. Furthermore, no part of
the proceeds of a Loan will be used, directly or indirectly, by the Borrower or
any Subsidiary of the Borrower, or by any of their respective directors,
officers, agents or employees acting on behalf of the Borrower or any Subsidiary
of the Borrower, to finance or facilitate a transaction in violation of the
Anti-Corruption Laws.


SECTION 3.23.    Beneficial Ownership Certification. To the best knowledge of
the Borrower, the information included in any Beneficial Ownership Certification
provided prior




78
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


to, on or after the Restatement Effective Date to any Lender in connection with
this Agreement is true and correct in all respects.
 
SECTION 3.24.    EEAAffected Financial Institution. None of the Obligors is an
EEAAffected Financial Institution.
ARTICLE IV    

CONDITIONS
SECTION 4.01.    Restatement Effective Date. The effectiveness of this
Agreement on the Restatement Effective Date and of the obligations of the
Lenders to make Loans and of the Issuing Bank to issue Letters of Credit
hereunder shall not become effective until completion of each of the following
conditions precedent (unless a condition shall have been waived in accordance
with Section 9.02):
(a)    Documents. Administrative Agent shall have received each of the following
documents, each of which shall be reasonably satisfactory to the Administrative
Agent (and to the extent specified below to each Lender) in form and substance:
(i)    Executed Counterparts. From each party hereto either (x) a counterpart of
this Agreement signed on behalf of such party or (y) written evidence
satisfactory to the Administrative Agent (which may include telecopy or e-mail
transmission of a signed signature page to this Agreement) that such party has
signed a counterpart of this Agreement.
(ii)    Guarantee and Security Agreement; Custodian Agreement. The Guarantee and
Security Agreement, the Custodian Agreement with respect to the Borrower’s
Custodian Account and the Control Agreement, each duly executed and delivered by
each of the parties thereto, and all other documents or instruments required to
be delivered by the Guarantee and Security Agreement, the Custodian Agreement
and the Control Agreement in connection with the execution thereof.
(iii)    Opinion of Counsel to the Borrower. A favorable written customary
opinion (addressed to the Administrative Agent, the Collateral Agent and the
Lenders and dated the Restatement Effective Date) of each of (x) Latham &
Watkins LLP, special counsel for the Obligors and (y) Simpson Thacher & Bartlett
LLP, regulatory counsel for the Borrower, each in form and substance reasonably
satisfactory to the Administrative Agent and covering such matters as the
Administrative Agent may reasonably request (and the Borrower hereby instructs
such counsel to deliver such opinion to the Lenders, the Administrative Agent
and the Collateral Agent).
(iv)    Corporate Documents. A certificate of the secretary or assistant
secretary of each Obligor, dated the Restatement Effective Date, certifying that
attached thereto are (v) true and complete copies of the organizational
documents of each Obligor certified as of a recent date by the appropriate
governmental official, (w) signature and incumbency certificates of the officers
of such Person executing the Loan Documents to which it is a




79
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


party, (x) true and complete resolutions of the Board of Directors of each
Obligor approving and authorizing the execution, delivery and performance of
this Agreement and the other Loan Documents to which it is a party or by which
it or its assets may be bound as of the Restatement Effective Date and, in the
case of the Borrower, authorizing the borrowings hereunder, and that such
resolutions are in full force and effect without modification or amendment,
(y) a good standing certificate from the applicable Governmental Authority of
each Obligor’s jurisdiction of incorporation, organization or formation and in
each jurisdiction in which it is qualified as a foreign corporation or other
entity to do business, each dated a recent date prior to the Restatement
Effective Date, and (z) such other documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Obligors, and the authorization
of the Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.
(v)    Officer’s Certificate. A certificate, dated the Restatement Effective
Date and signed by a Financial Officer of the Borrower, confirming compliance
with the conditions set forth in Sections 4.01(e) and (h) and Sections 4.02 (a),
(b), (c) and (d).
(b)    Liens. The Administrative Agent shall have received results of a recent
lien search in each relevant jurisdiction with respect to the Obligors,
confirming the priority of the Liens in favor of the Collateral Agent created
pursuant to the Security Documents and revealing no liens on any of the assets
of the Obligors except for Liens permitted under Section 6.02 or Liens to be
discharged on or prior to the Restatement Effective Date pursuant to
documentation reasonably satisfactory to the Administrative Agent. All UCC
financing statements, control agreements, stock certificates and other documents
or instruments required to be filed or executed and delivered in order to create
in favor of the Collateral Agent, for the benefit of the Administrative Agent
and the Lenders, a first-priority perfected (subject to Eligible Liens) security
interest in the Collateral (to the extent that such a security interest may be
perfected by filing, possession or control under the Uniform Commercial Code)
shall have been properly filed (or provided to the Administrative Agent) or
executed and delivered in each jurisdiction required.
(c)    Financial Statements. The Administrative Agent and the Lenders shall have
received, prior to the execution of this Agreement, (i) the audited consolidated
statements of assets and liabilities and the related audited consolidated
statements of operations, audited consolidated statements of changes in net
assets, audited consolidated statements of cash flows and related audited
consolidated schedule of investments of the Borrower and its consolidated
Subsidiaries as of and for the fiscal year ended September 30, 2018, and (ii)
the consolidated statements of assets and liabilities and the related
consolidated statements of operations, consolidated statements of changes in net
assets, consolidated statements of cash flows and related consolidated schedule
of investments of the Borrower and its consolidated Subsidiaries as of and for
the fiscal quarter ended December 31, 2018, in each case, certified in writing
by a Financial Officer of the Borrower as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes. The Administrative Agent and the Lenders shall have received any




80
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


other financial statements of the Borrower and its Subsidiaries as they shall
have reasonably requested.
(d)    Consents. The Borrower shall have obtained and delivered to the
Administrative Agent certified copies of all consents, approvals,
authorizations, registrations, or filings (other than any filing required under
the Exchange Act or the rules or regulations promulgated thereunder, including
any filing required on Form 8-K) required to be made or obtained by the Borrower
and all guarantors in connection with the Transactions and any other evidence
reasonably requested by, and reasonably satisfactory to, the Administrative
Agent as to compliance with all material legal and regulatory requirements
applicable to the Obligors, and such consents, approvals, authorizations,
registrations, filings and orders shall be in full force and effect and all
applicable waiting periods shall have expired and no investigation or inquiry by
any Governmental Authority regarding the Transactions or any transaction being
financed with the proceeds of the Loans shall be ongoing.
(e)    No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments pending or,
to the knowledge of the Borrower, threatened in writing in any court or before
any arbitrator or Governmental Authority (including any SEC investigation) that
relates to the Transactions or that could reasonably be expected to have a
Material Adverse Effect.
(f)    Solvency Certificate. On the Restatement Effective Date, the
Administrative Agent shall have received a solvency certificate of a Financial
Officer of the Borrower dated as of the Restatement Effective Date and addressed
to the Administrative Agent and the Lenders, and in form, scope and substance
reasonably satisfactory to Administrative Agent, with appropriate attachments
and demonstrating that both before and after giving effect to the Transactions,
(a) the Borrower will be Solvent on an unconsolidated basis and (b) each Obligor
will be Solvent on a consolidated basis with the other Obligors.
(g)    Due Diligence. All customary confirmatory due diligence on the Borrower
and its Subsidiaries shall have been completed by the Administrative Agent and
the Lenders and the results of such due diligence shall be satisfactory to the
Administrative Agent and the Lenders. No information shall have become available
which the Administrative Agent reasonably believes has had, or could reasonably
be expected to have, a Material Adverse Effect.
(h)    Default. No Default or Event of Default shall have occurred and be
continuing under this Agreement, nor any default or event of default that
permits (or which upon notice, lapse of time or both, would permit) the
acceleration of any Material Indebtedness, immediately before and after giving
effect to the Transactions, any incurrence of Indebtedness hereunder and the use
of the proceeds hereof.
(i)    USA PATRIOT Act. The Administrative Agent and each Lender shall have
received all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act, as requested by the
Administrative Agent or any Lender.






81
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


(j)    Borrowing Base Certificate. The Administrative Agent shall have received
a Borrowing Base Certificate dated as of the Restatement Effective Date, showing
a calculation of the Borrowing Base (using valuation procedures consistent with
those set forth in Section 5.13 of the Existing Credit Agreement) as of the date
immediately prior to the Restatement Effective Date, in form and substance
reasonably satisfactory to the Administrative Agent.
(k)    [Reserved].
(l)    Beneficial Ownership Regulation. The Administrative Agent and the Lenders
shall have received, to the extent the Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, prior to the Restatement
Effective Date, a Beneficial Ownership Certification.
(m)    Fees and Expenses. The Borrower shall have paid in full to the
Administrative Agent, the Joint Lead Arrangers and the Lenders all fees and
expenses (including reasonable legal fees to the extent invoiced) related to or
payable under this Agreement and under any fee letters in connection with this
Agreement and the other Loan Documents, in each case, owing on or prior to the
Restatement Effective Date, including any up-front fee due to any Lender on or
prior to the Restatement Effective Date.
(n)    Other Documents. The Administrative Agent shall have received such other
documents, instruments, certificates, opinions and information as the
Administrative Agent may reasonably request or require in form and substance
reasonably satisfactory to the Administrative Agent.
SECTION 4.02.    Conditions to Each Credit Event. The obligation of each Lender
to make any Loan, and of the Issuing Bank to issue, amend, renew or extend any
Letter of Credit, including in each case any such extension of credit on the
Restatement Effective Date, is additionally subject to the satisfaction of the
following conditions:
(a)    the representations and warranties of the Obligors set forth in this
Agreement and in the other Loan Documents shall be true and correct in all
material respects (other than any representation or warranty already qualified
by materiality or Material Adverse Effect, which shall be true and correct in
all respects) on and as of the date of such Loan or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, or, as
to any such representation or warranty that refers to a specific date, as of
such specific date;
(b)    at the time of and immediately after giving effect to such Loan or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be continuing
or would result from such extension of credit after giving effect thereto and to
the use of proceeds thereof on a pro forma basis;
(c)    no Borrowing Base Deficiency shall exist at the time of and immediately
after giving effect to such extension of credit;






82
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


(d)    after giving effect to such extension of credit, the Borrower shall be in
pro forma compliance with each of the covenants set forth in Sections 6.07(a),
(b), (d) and (e); and
(e)    the proposed date of such extension of credit shall take place during the
Availability Period.
Each Borrowing, and each issuance, amendment, renewal or extension of a Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in the preceding
sentence.
ARTICLE V    

AFFIRMATIVE COVENANTS
Until the Termination Date, the Borrower covenants and agrees with the Lenders
that:
SECTION 5.01.    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent for distribution to each Lender (provided
that, the Administrative Agent shall not be required to distribute any document
or report to any Lender to the extent such distribution would cause the
Administrative Agent to breach or violate any agreement that it has with another
Person (including any non-reliance or non-disclosure letter with any Approved
Third-Party Appraiser)):
(a)    within 90 days after the end of each fiscal year of the Borrower
(commencing with the fiscal year ending September 30, 2017), the audited
consolidated statements of assets and liabilities and the related audited
consolidated statements of operations, audited consolidated statements of
changes in net assets, audited consolidated statements of cash flows and related
audited consolidated schedule of investments of the Borrower and its
Subsidiaries on a consolidated basis as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year
(to the extent full fiscal year information is available), all reported on by
PricewaterhouseCoopers or other independent public accountants of recognized
national standing to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied (which report shall be unqualified as
to going concern and scope of audit and shall not contain any explanatory
paragraph or paragraph of emphasis with respect to going concern); provided that
the requirements set forth in this clause (a) may be fulfilled by providing to
the Administrative Agent for distribution to each Lender the report filed by the
Borrower with the SEC on Form 10-K for the applicable fiscal year;
(b)    within 45 days after the end of each of the first three (3) fiscal
quarters of each fiscal year of the Borrower (commencing with the fiscal quarter
ending December 31, 2017), the consolidated statements of assets and liabilities
and the related consolidated statements of operations, consolidated statements
of changes in net assets, consolidated statements of cash flows and related
consolidated schedule of investments of the Borrower and




83
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


its Subsidiaries on a consolidated basis as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for (or, in the case of the statement of
assets and liabilities, as of the end of) the corresponding period or periods of
the previous fiscal year (to the extent such information is available for the
previous fiscal year), all certified by a Financial Officer of the Borrower as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes; provided that the requirements set
forth in this clause (b) may be fulfilled by providing to the Administrative
Agent for distribution to each Lender the report filed by the Borrower with the
SEC on Form 10-Q for the applicable quarterly period;
(c)    concurrently with any delivery of financial statements under clause
(a) or (b) of this Section, a certificate of a Financial Officer of the Borrower
(i) to the extent the requirements in clauses (a) and (b) of this Section are
not fulfilled by the Borrower delivering the applicable report delivered to (or
filed with) the SEC, certifying that such statements are consistent with the
financial statements filed by the Borrower with the SEC, (ii) certifying as to
whether the Borrower has knowledge that a Default or Event of Default has
occurred and, if a Default or Event of Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (iii) setting forth reasonably detailed calculations (which reconcile
to the financial statements) demonstrating compliance with Sections 6.01(h) and
(k), 6.03(e) and (i), 6.04(j), 6.05(b), 6.07 and 6.13, (iv) stating whether any
change in GAAP as applied by (or in the application of GAAP by) the Borrower has
occurred since the Original Effective Date (but only if the Borrower has not
previously reported such change to the Administrative Agent) and, if any such
change has occurred (and has not been previously reported to the Administrative
Agent), specifying the effect of such change on the financial statements
accompanying such certificate and (v) attaching a list of Subsidiaries and
Immaterial Subsidiaries as of the date of delivery of such certificate or a
confirmation that there is no change in such information since the date of the
last such list;
(d)    as soon as available and in any event not later than the last Business
Day of the next succeeding month after the end of each monthly accounting period
(ending on the last day of each calendar month) of the Borrower and its
Subsidiaries, commencing with the monthly accounting period ending November 30,
2017, a Borrowing Base Certificate as of the last day of such accounting period
(which Borrowing Base Certificate shall include: an Excel schedule containing
information substantially similar to the information included on the Excel
schedule included in the Borrowing Base Certificate delivered to the
Administrative Agent on the Restatement Effective Date, a reasonably detailed
calculation of the Senior Coverage Ratio as of such date and the Applicable
Margin as of such date);
(e)    promptly but no later than two Business Days after any Financial Officer
of the Borrower shall at any time have knowledge (based upon facts and
circumstances known to him) that there is a Borrowing Base Deficiency, a
Borrowing Base Certificate as at the date such Financial Officer has knowledge
of such Borrowing Base Deficiency indicating the amount of the Borrowing Base
Deficiency as at the date such Financial Officer obtained knowledge of such
deficiency and the amount of the Borrowing Base Deficiency as of the date not
earlier than two






84
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


Business Days prior to the date the Borrowing Base Certificate is delivered
pursuant to this paragraph;
(f)    promptly upon receipt thereof copies of all significant and non-routine
written reports submitted to the management or Board of Directors of the
Borrower by the Borrower’s independent public accountants in connection with
each annual, interim or special audit or review of any type of the financial
statements or related internal control systems of the Borrower or any of its
Subsidiaries delivered by such accountants to the management or board of
directors of the Borrower (other than the periodic reports that the Borrower’s
independent auditors provide, in the ordinary course, to the audit committee of
the Borrower’s Board of Directors);
(g)    to the extent not previously delivered, within 45 days after the end of
each fiscal quarter of the Borrower, all final internal and external valuation
reports relating to the Eligible Portfolio Investments (including all valuation
reports delivered by an Approved Third-Party Appraiser in connection with the
quarterly appraisals of Unquoted Investments in accordance with Section
5.12(b)(ii)(B)) and a summary of any applicable internal underwriting memoranda
for all Eligible Portfolio Investments included in such valuation reports, and
any other information relating to the Eligible Portfolio Investments as
reasonably requested by the Administrative Agent or any Lender;
(h)    to the extent not otherwise provided by each Custodian, within thirty
(30) days after the end of each month, full, correct and complete updated copies
of custody reports (including, to the extent available, (i) activity reports
with respect to Cash and Cash Equivalents included in the calculation of the
Borrowing Base, (ii) an itemized list of each account and the amounts therein
with respect to Cash and Cash Equivalents included in the calculation of the
Borrowing Base and (iii) an itemized list of each Portfolio Investment held in
any Custodian Account owned by the Borrower or any Subsidiary) reflecting all
assets being held in any Custodian Account owned by the Borrower or any of its
Subsidiaries or otherwise subject to any Custodian Agreement;
(i)    within 45 days after the end of each fiscal quarter of the Borrower a
certificate of a Financial Officer of the Borrower certifying that attached
thereto is a complete and correct description of all Portfolio Investments as of
the date thereof, including, with respect to each such Portfolio Investment, the
name of the Borrower or Subsidiary holding such Portfolio Investment and the
amounts held by each;
(j)    to the extent such information is not otherwise available in the
financial statements delivered pursuant to clause (a) or (b) of this Section,
upon the reasonable request of the Administrative Agent, within five (5)
Business Days of the due date set forth in clause (a) or (b) of this Section for
any quarterly or annual financial statements, as the case may be, a schedule
prepared in accordance with GAAP setting forth in reasonable detail with respect
to each Portfolio Investment where there has been a realized gain or loss in the
most recently completed fiscal quarter, (i) the cost basis of such Portfolio
Investment, (ii) the realized gain or loss associated with such Portfolio
Investment, (iii) the associated reversal of any previously unrealized gains or
losses associated with such Portfolio Investment, (iv) the proceeds received
with respect to such Portfolio Investment representing repayments of principal
during the most




85
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


recently ended fiscal quarter, and (v) any other amounts received with respect
to such Portfolio Investment representing exit fees or prepayment penalties
during the most recently ended fiscal quarter;
(k)    any change in the information provided in any Beneficial Ownership
Certification delivered to a Lender that would result in a change to the list of
beneficial owners identified in such certificate;
(l)    information and documentation requested by the Administrative Agent or
any Lender for purposes of compliance with applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act and
the Beneficial Ownership Regulation; and
(m)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
of its Subsidiaries, or compliance with the terms of this Agreement and the
other Loan Documents, as the Administrative Agent or any Lender may reasonably
request.
SECTION 5.02.    Notices of Material Events. Upon the Borrower becoming aware of
any of the following, the Borrower will furnish to the Administrative Agent and
each Lender prompt written notice of the following:
(a)    the occurrence of any Default or Event of Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any of its Affiliates that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and
(d)    any other development (excluding matters of a general economic, financial
of political nature to the extent that they could not reasonably be expected to
have a disproportionate effect on the Borrower) that results in, or could
reasonably be expected to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03.    Existence; Conduct of Business. The Borrower will, and will
cause each of its Subsidiaries (other than Immaterial Subsidiaries) to, do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business;






86
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03.


SECTION 5.04.    Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including tax liabilities and
material contractual obligations, that, if not paid, could reasonably be
expected to result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.


SECTION 5.05.    Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries (other than Immaterial Subsidiaries) to,
(a) keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, (b) maintain,
with financially sound and reputable insurance companies, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar business, operating in the same or similar
locations (including, without limitation, directors and officers liability
insurance) and (c) after the reasonable request of the Administrative Agent,
promptly deliver to the Administrative Agent any certificate or certificates
from the Borrower’s insurance broker or other documentary evidence, in each
case, demonstrating the effectiveness of, or any changes to, such insurance.
SECTION 5.06.    Books and Records; Inspection and Audit Rights.
(a)    Books and Records; Inspection Rights. The Borrower will, and will cause
each of its Subsidiaries to, keep, or cause to be kept, books of record and
account in accordance with GAAP. The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice to the Borrower, at the sole
expense of the Borrower, to (i) visit and inspect its properties during normal
business hours, to examine and make extracts from its books and records, and
(ii) discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested, in each case to the extent such information can be provided or
discussed without violation of law, rule or regulation (it being understood that
the Obligors will use their commercially reasonable efforts to be able to
provide such information not in violation of law, rule or regulation); provided
that the Borrower or such Subsidiary shall be entitled to have its
representatives and advisors present during any inspection of its books and
records; provided, further, that the Borrower shall not be required to pay for
more than two (2) such visits and inspections in any calendar year unless an
Event of Default has occurred and is continuing at the time of any subsequent
visits and inspections during such calendar year.
(b)    Audit Rights. The Borrower will, and will cause each of its Subsidiaries
(other than Financing Subsidiaries) to, permit any representatives designated by
Administrative Agent (including any consultants, accountants, lawyers and
appraisers retained by the Administrative Agent) to conduct evaluations and
appraisals of the Borrower’s computation of the Borrowing Base and the assets
included in the Borrowing Base (including, for clarity, audits




87
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


of any Agency Accounts, funds transfers and custody procedures), all at such
reasonable times and as often as reasonably requested. The Borrower shall pay
the reasonable, documented out-of-pocket fees and expenses of representatives
retained by the Administrative Agent to conduct any such evaluation or
appraisal; provided that the Borrower shall not be required to pay such fees and
expenses for more than one such evaluation or appraisal during any calendar year
unless an Event of Default has occurred and is continuing at the time of any
subsequent evaluation or appraisal during such calendar year. The Borrower also
agrees to modify or adjust the computation of the Borrowing Base and/or the
assets included in the Borrowing Base, to the extent required by the
Administrative Agent or the Required Lenders as a result of any such evaluation
or appraisal indicating that such computation or inclusion of assets is not
consistent with the terms of this Agreement, provided that if the Borrower
demonstrates that such evaluation or appraisal is incorrect, the Borrower shall
be permitted to re-adjust its computation of the Borrowing Base.
(c)    Notwithstanding the foregoing, nothing contained in this Section 5.06
shall impair or affect the rights of the Administrative Agent under Section
5.12(b)(ii) in any respect.
SECTION 5.07.    Compliance with Laws and Agreements. The Borrower will, and
will cause each of its Subsidiaries to, comply with all laws, rules,
regulations, including the Investment Company Act (if applicable to such
Person), and orders of any Governmental Authority applicable to it (including
orders issued by the SEC) or its property and all indentures, agreements and
other instruments, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Policies and procedures will be maintained and enforced by or on behalf
of the Borrower that are designed in good faith and in a commercially reasonable
manner to promote and achieve compliance, in the reasonable judgment of the
Borrower, by the Borrower and each of its Subsidiaries and, when acting on
behalf of the Borrower or any of its Subsidiaries, their respective directors,
officers, employees and agents with any applicable Anti-Corruption Laws and
applicable Sanctions, in each case, giving due regard to the nature of such
Person’s business and activities. The Borrower will, and will cause each of its
Subsidiaries to, act in accordance with their respective Organization Documents
in all material respects.


SECTION 5.08.    Certain Obligations Respecting Subsidiaries; Further
Assurances.
(a)    Subsidiary Guarantors.
(i)    In the event that (1) the Borrower or any of its Subsidiaries shall form
or acquire any new Subsidiary (other than a Financing Subsidiary, a CFC, an
Immaterial Subsidiary or a Transparent Subsidiary), or any other Person shall
become a “Subsidiary” within the meaning of the definition thereof (other than a
Financing Subsidiary, a CFC, an Immaterial Subsidiary or a Transparent
Subsidiary); (2) any Structured Subsidiary shall no longer constitute a
“Structured Subsidiary” pursuant to the definition thereof (in which case such
Person shall be deemed to be a “new” Subsidiary for purposes of this
Section 5.08); (3) any SBIC Subsidiary shall no longer constitute an “SBIC
Subsidiary” pursuant to the definition thereof (in which case such Person shall
be deemed to be a




88
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


“new” Subsidiary for purposes of this Section 5.08); (4) any CFC shall no longer
constitute a “CFC” pursuant to the definition thereof (in which case such Person
shall be deemed to be a “new” Subsidiary for purposes of this Section 5.08); (5)
any Transparent Subsidiary shall no longer constitute a “Transparent Subsidiary”
pursuant to the definition thereof (in which case such Person shall be deemed to
be a “new” Subsidiary for purposes of this Section 5.08); or (6) any Immaterial
Subsidiary shall no longer constitute an “Immaterial Subsidiary” pursuant to the
definition thereof (in which case such Person shall be deemed to be a “new”
Subsidiary for purposes of this Section 5.08), the Borrower will, in each case,
on or before thirty (30) days (or such longer period as may be agreed to by the
Administrative Agent in its sole discretion) following such Person becoming a
Subsidiary or such Financing Subsidiary, CFC, Transparent Subsidiary or
Immaterial Subsidiary, as the case may be, no longer qualifying as such, cause
such new Subsidiary or former Financing Subsidiary, former CFC, former
Transparent Subsidiary or former Immaterial Subsidiary, as the case may be, to
become a “Subsidiary Guarantor” (and, thereby, an “Obligor”) under the Guarantee
and Security Agreement pursuant to a Guarantee Assumption Agreement and to
deliver such proof of corporate or other action, incumbency of officers,
opinions of counsel and other documents as is consistent with those delivered by
the Borrower pursuant to Section 4.01 (as in effect on the Original Effective
Date) on the Original Effective Date and as the Administrative Agent shall have
reasonably requested.
(ii)    The Borrower acknowledges that the Administrative Agent and the Lenders
have agreed to exclude each Structured Subsidiary, each SBIC Subsidiary, each
CFC, each Transparent Subsidiary and each Immaterial Subsidiary as an Obligor
only for so long as such Person qualifies as a “Structured Subsidiary”, “SBIC
Subsidiary”, “CFC”, “Transparent Subsidiary” or “Immaterial Subsidiary”,
respectively, pursuant to the definition thereof, and thereafter such Person
shall no longer constitute a “Structured Subsidiary”, “SBIC Subsidiary”, “CFC”,
“Transparent Subsidiary” or “Immaterial Subsidiary”, as applicable, for any
purpose of this Agreement or any other Loan Document.
(b)    Ownership of Subsidiaries. The Borrower will, and will cause each of its
Subsidiaries to, take such action from time to time as shall be necessary to
ensure that each of its Subsidiaries is a direct or indirect wholly owned
Subsidiary; provided that the foregoing shall not prohibit any transaction
permitted under Section 6.03 or 6.04, so long as after giving effect to such
permitted transaction each of the remaining Subsidiaries is a direct or indirect
wholly owned Subsidiary.
(c)    Further Assurances. The Borrower will, and will cause each of the
Subsidiary Guarantors to, take such action from time to time as shall reasonably
be requested by the Administrative Agent to effectuate the purposes and
objectives of this Agreement. Without limiting the generality of the foregoing,
the Borrower will, and will cause each of the Subsidiary Guarantors, to:
(i)    take such action from time to time (including filing appropriate Uniform
Commercial Code financing statements and executing and delivering such
assignments, security agreements and other instruments) as shall be reasonably
requested by the






89
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


Administrative Agent to create, in favor of the Collateral Agent for the benefit
of the Lenders (and any affiliate thereof that is a party to any Hedging
Agreement entered into with the Borrower) and the holders of any Secured
Longer-Term Indebtedness, perfected first-priority security interests and Liens
in the Collateral; provided that any such security interest or Lien shall be
subject to the relevant requirements of the Security Documents;
(ii)    with respect to each deposit account or securities account of the
Obligors (other than (A) any such account that is maintained by the Borrower in
its capacity as “servicer” for a Financing Subsidiary or any Agency Account, (B)
any such accounts which hold solely money or financial assets of a Financing
Subsidiary, (C) any payroll account so long as such payroll account is coded as
such, (D) withholding tax and fiduciary accounts or any trust account maintained
solely on behalf of a Portfolio Investment, (E) any checking account of the
Obligors in which the aggregate value of deposits therein, together with all
other such accounts under this clause (E), does not at any time exceed
$1,000,000, provided that Borrower will, and will cause each of its Subsidiary
Guarantors to, use commercially reasonable efforts to obtain control agreements
governing any such account in this clause (E), and (F) any account in which the
aggregate value of deposits therein, together with all other such accounts under
this clause (F), does not at any time exceed $75,000; provided that in the case
of each of the foregoing clauses (A) through (F), no other Person (other than
the depository institution at which such account is maintained) shall have
“control” (within the meaning of the Uniform Commercial Code) over such account,
cause each bank or securities intermediary (within the meaning of the Uniform
Commercial Code)) to enter into such arrangements with the Collateral Agent as
shall be appropriate in order that the Collateral Agent has “control” (within
the meaning of the Uniform Commercial Code) over each such deposit account or
securities account (each, a “Control Account”) and in that connection, the
Borrower agrees, subject to Sections 5.08(c)(iv) and (v) below, to cause all
cash and other proceeds of Portfolio Investments received by any Obligor to be
immediately deposited into a Control Account (or otherwise delivered to, or
registered in the name of, the Collateral Agent) and, both prior to and
following such deposit, delivery or registration such cash and other proceeds
shall be held in trust by the Borrower for the benefit and as the property of
the Collateral Agent and shall not be commingled with any other funds or
property of such Obligor or any other Person (including with any money or
financial assets of the Borrower in its capacity as “servicer” for a Structured
Subsidiary, or any money or financial assets of a Structured Subsidiary, or any
money or financial assets of the Borrower in its capacity as an “agent” or
“administrative agent” for any other Credit Facility Loans subject to Section
5.08(c)(v) below);
(iii)    cause the Financing Subsidiaries to execute and deliver to the
Administrative Agent such certificates and agreements, in form and substance
reasonably satisfactory to the Administrative Agent, as it shall determine are
necessary to confirm that such Financing Subsidiary qualifies or continues to
qualify as a “Structured Subsidiary” or an “SBIC Subsidiary”, as applicable,
pursuant to the definitions thereof;
(iv)    in the case of any Portfolio Investment consisting of a Credit Facility
Loan that does not constitute all of the credit extended to the underlying
borrower under the relevant underlying loan documents and a Financing Subsidiary
holds any interest in the




90
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


loans or other extensions of credit under such loan documents, (x) not permit
such Financing Subsidiary to have a participation acquired from an Obligor in
such underlying loan documents and the extensions of credit thereunder or any
other indirect interest therein acquired from an Obligor; and (y) ensure that,
subject to Section 5.08(c)(v) below, all amounts owing to any Obligor by the
underlying borrower or other obligated party are remitted by such borrower or
obligated party (or the applicable administrative agents, collateral agents or
equivalent Person) directly to a Custodian Account and no other amounts owing by
such underlying borrower or obligated party are remitted to such Custodian
Account;
(v)    in the event that any Obligor is acting as an agent or administrative
agent under any loan documents with respect to any Credit Facility Loan (or is
acting in an analogous agency capacity under any agreement related to any
Portfolio Investment) and such Obligor does not hold all of the credit extended
to the underlying borrower or issuer under the relevant underlying loan
documents or other agreements, ensure that (1) all funds held by such Obligor in
such capacity as agent or administrative agent are segregated from all other
funds of such Obligor and clearly identified as being held in an agency capacity
(an “Agency Account”); (2) all amounts owing on account of such Credit Facility
Loan or Portfolio Investment by the underlying borrower or other obligated party
are remitted by such borrower or obligated party to either (A) such Agency
Account or (B) directly to an account in the name of the underlying lender to
whom such amounts are owed (for the avoidance of doubt, no funds representing
amounts owing to more than one underlying lender may be remitted to any single
account other than the Agency Account); and (3) within two (2) Business Days
after receipt of such funds, such Obligor acting in its capacity as agent or
administrative agent shall distribute any such funds belonging to any Obligor to
a Custodian Account (provided that if any distribution referred to in this
clause (v) is not permitted by applicable bankruptcy law to be made within such
two (2) Business Day period as a result of the bankruptcy of the underlying
borrower, such Obligor shall use commercially reasonable efforts to obtain
permission to make such distribution and shall make such distribution as soon as
legally permitted to do so); and
(vi)    in the case of any Portfolio Investment held by any Financing
Subsidiary, including any cash collection related thereto, ensure that such
Portfolio Investment shall not be held in any Custodian Account, or any other
account of any Obligor.
SECTION 5.09.    Use of Proceeds. The Borrower will use the proceeds of the
Loans and the issuances of Letters of Credit only for general corporate purposes
of the Borrower and its Subsidiaries (other than Financing Subsidiaries except
as expressly permitted under Section 6.03(e) or 6.03(i)) in the ordinary course
of business, including making distributions not prohibited by this Agreement and
the acquisition and funding (either directly or indirectly as permitted
hereunder) of leveraged loans, mezzanine loans, high-yield securities,
convertible securities, preferred stock, common stock and other Investments in
each case to the extent otherwise permitted hereunder; provided that neither the
Administrative Agent nor any Lender shall have any responsibility as to the use
of any of such proceeds. No part of the proceeds of any Loan will be used in
violation of applicable law, rule or regulation or, directly or indirectly, for
the purpose, whether immediate, incidental or ultimate, of buying or carrying
any Margin Stock. On the Restatement Effective Date, the first day (if any) an
Obligor acquires any Margin




91
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


Stock and at any other time requested by the Administrative Agent or any Lender,
the Borrower shall furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U-1, as applicable, referred to in Regulation U. Margin Stock
shall be purchased by the Obligors only with the proceeds of Indebtedness not
directly or indirectly secured by Margin Stock (within the meaning of
Regulation U), or with the proceeds of equity capital of the Borrower. No
Obligor will directly or knowingly indirectly use the proceeds of the Loans or
otherwise make available such proceeds (I) to any Person for the purpose of
financing the activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of any Sanctions or (II) for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of any Anti-Corruption Laws. For the avoidance of doubt, Letters of Credit may
be issued to support obligations of any Portfolio Company; provided that the
underlying obligations of such Portfolio Company to the applicable Obligors in
respect of such Letters of Credit shall not be included in the Borrowing Base.
SECTION 5.10.    Status of RIC and BDC. The Borrower shall at all times maintain
its status as a “business development company” under the Investment Company Act
and as a RIC under the Code.


SECTION 5.11.    Investment Policies. The Borrower shall at all times be in
compliance in all material respects with its Investment Policies and its
Valuation Policy.
SECTION 5.12.    Portfolio Valuation and Diversification Etc.
(a)    Industry Classification Groups. For purposes of this Agreement, the
Borrower shall assign each Eligible Portfolio Investment to an Industry
Classification Group as reasonably determined by the Borrower. To the extent
that the Borrower reasonably determines that any Eligible Portfolio Investment
is not correlated with the risks of other Eligible Portfolio Investments in an
Industry Classification Group, such Eligible Portfolio Investment may be
assigned by the Borrower to an Industry Classification Group that is more
closely correlated to such Eligible Portfolio Investment.
(b)    Portfolio Valuation Etc.
(i)    Settlement-Date Basis. For purposes of this Agreement and the other Loan
Documents, all determinations of whether a Portfolio Investment is an Eligible
Portfolio Investment shall be determined on a Settlement-Date Basis, provided
that no such investment shall be included as an Eligible Portfolio Investment to
the extent it has not been paid for in full.
(ii)    Determination of Values. The Borrower will conduct reviews of the value
to be assigned to each of its Eligible Portfolio Investments as follows:
(A)    Quoted Investments External Review. With respect to Eligible Portfolio
Investments (including Cash Equivalents) traded in an active




92
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


and orderly market for which market quotations are readily available (“Quoted
Investments”), the Borrower shall, not less frequently than once each calendar
week, determine the market value of such Quoted Investments which shall, in each
case, be determined in accordance with one of the following methodologies as
selected by the Borrower (each such value, an “External Quoted Value”):
(w)    in the case of public and 144A securities, the average of the most recent
mid-prices as determined by at least two Approved Dealers selected by the
Borrower or an Approved Pricing Service with respect to such public and 144A
securities,


(x)    in the case of Credit Facility Loans, the average of the most recent
mid-prices as determined by at least two Approved Dealers selected by the
Borrower or an Approved Pricing Service with respect to such Credit Facility
Loans,


(y)    in the case of any Quoted Investment traded on an exchange, the closing
price for such Eligible Portfolio Investment most recently posted on such
exchange, and


(z)    in the case of any other Quoted Investment, the fair market value thereof
as determined by an Approved Pricing Service; and


(B)    Unquoted Investments External Review. With respect to Eligible Portfolio
Investments for which market quotations are not readily available (“Unquoted
Investments”):
(x)     Commencing with the quarter ending December  31, 2017, and for each
calendar quarter thereafter (or such other dates as are reasonably agreed by the
Borrower and the Administrative Agent (provided that such testing dates shall
occur not less than quarterly), each an “IVP Testing Date”), the Administrative
Agent through an Independent Valuation Provider will, solely for purposes of
determining the Borrowing Base, test the values as of such IVP Testing Date of
those Unquoted Investments that are Portfolio Investments included in the
Borrowing Base selected by the Administrative Agent (such selected assets, the
“IVP Tested Assets” and such value, the “IVP External Unquoted Value”);
provided, that the fair value of such Portfolio Investments tested by the
Independent Valuation Provider as of any IVP Testing Date shall be approximately
25% (but in no event shall exceed 30%) of the aggregate value of the Eligible
PortfolioUnquoted Investments owned by the Obligors included in the Borrowing
Base (the determination of fair value for such percentage thresholds shall be
based off of the last determination of value of the Portfolio Investments
pursuant to this Section 5.12); provided, further, that the Administrative Agent
shall provide written notice to the Borrower, setting forth a description of
which Unquoted Investments shall be IVP Tested Assets as of such IVP Testing
Date, not




93
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


later than 15 days prior to the IVP Testing Date (or such later date as agreed
to between the Administrative Agent and the Borrower). For the avoidance of
doubt, Unquoted Investments that are part of the Collateral but not included in
the Borrowing Base shall not be subject to testing under this Section
5.12(b)(ii)(B)(x).


(y)    The Borrower shall value Unquoted Investments as of each IVP Testing Date
in a manner consistent with its “Net Asset Valuation Policy”, as the same may be
amended, supplemented, waived or otherwise modified from time to time consistent
with standard industry practice and in a manner not prohibited by this Agreement
(the “Valuation Policy”). The Borrower shall request an Approved Third-Party
Appraiser to assist the Board of Directors of the Borrower in determining the
fair market value of certain of the Unquoted Investments in the Borrowing Base
that are not IVP Tested Assets as of each IVP Testing Date selected by the
Borrower (such assets, the “Borrower Tested Assets” and such value, the
“Borrower External Unquoted Value”). The fair value of such Portfolio
Investments tested by the Approved Third-Party Appraiser as of any IVP Testing
Date shall not be less than 35% of the aggregate value of the Eligible Portfolio
Investments owned by the Obligors included in the Borrowing Base (the
determination of fair value for such 35% threshold shall be based off of the
last determination of the value of the Portfolio Investments pursuant to this
Section 5.12), as of each IVP Testing Date, such assistance each quarter to
include providing the Directing Body of the Borrower (with a copy to the
Administrative Agent) with a written independent valuation report.


(C)    Internal Review. The Borrower shall conduct internal reviews to determine
the value of all Eligible Portfolio Investments in accordance with its Valuation
Policy at least once each calendar quarter, and shall conduct internal reviews
with respect to the Eligible Portfolio Investments at least once each calendar
week for the purpose of reviewing and discussing the Borrower’s asset portfolio
(including any known changes to the performance or value of any Investment to
the extent the Borrower determines that the value of any such Portfolio
Investment should be updated) (each such value established pursuant to this
clause (C), an “Internal Value”).
(D)    Credit Agreement Value of Quoted Investments. Subject to clause (G) of
this Section 5.12(b)(ii), the “Value” of each Quoted Investment for all purposes
of this Agreement shall be the lowest of (1) the Internal Value of such Quoted
Investment as most recently determined by the Borrower pursuant to
Section 5.12(b)(ii)(C), (2) the External Quoted Value of such Quoted Investment
as most recently determined pursuant to Section 5.12(b)(ii)(A) and (3) the par
or face value of such Quoted Investment.






94
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


(E)    Credit Agreement Value of Unquoted Investments. Subject to clause (G) of
this Section 5.12(b)(ii) and, as applicable, Section 5.12(b)(iii),
(x)    if the Internal Value of any Unquoted Investment as most recently
determined by the Borrower pursuant to Section 5.12(b)(ii)(C) falls below the
range of the Applicable External Value of such Unquoted Investment as most
recently determined pursuant to Section 5.12(b)(ii)(B), then the “Value” of such
Unquoted Investment for all purposes of this Agreement shall be deemed to be the
lower of (i) the Internal Value and (ii) the par or face value of such Unquoted
Investment;


(y)    (i) if the Internal Value of any Unquoted Investment as most recently
determined by the Borrower pursuant to Section 5.12(b)(ii)(C) falls above the
range of the Borrower External Unquoted Value of such Unquoted Investment as
most recently determined pursuant to Section 5.12(b)(ii)(B) (and the Applicable
External Value of such Unquoted Investment is such Borrower External Unquoted
Value), then the “Value” of such Unquoted Investment for all purposes of this
Agreement shall be deemed to be the lower of (i) the midpoint of the range of
the Borrower External Unquoted Value and (ii) the par or face value of such
Unquoted Investment.


(ii)    if the Internal Value of any Unquoted Investment as most recently
determined by the Borrower pursuant to Section 5.12(b)(ii)(C) falls more than 5%
above the midpoint of the range of the IVP External Unquoted Value of such
Unquoted Investment as most recently determined pursuant to
Section 5.12(b)(ii)(B) (and the Applicable External Value of such Unquoted
Investment is such IVP External Unquoted Value), then the “Value” of such
Unquoted Investment for all purposes of this Agreement shall be deemed to be the
lower of (i) the midpoint of the range of the IVP External Unquoted Value and
(ii) the par or face value of such Unquoted Investment; and


(z)    if the Internal Value of any Unquoted Investment as most recently
determined by the Borrower pursuant to Section 5.12(b)(ii)(C) is within the
range of the Borrower External Unquoted Value of such Unquoted Investment (and
the Applicable External Value of such Unquoted Investment is such Borrower
External Unquoted Value), or within or not more than 5% above the midpoint of
the range of the IVP External Unquoted Value of such Unquoted Investment (and
the Applicable External Value of such Unquoted Investment is such IVP External
Unquoted Value), in each case as most recently determined pursuant to
Section 5.12(b)(ii)(B), then the “Value” of such Unquoted Investment for all
purposes of this Agreement shall be deemed to




95
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


be the lower of (i) the Internal Value and (ii) the par or face value of such
Unquoted Investment,


except that:
(1) with respect to an Unquoted Investment for which the most recent Borrower
External Unquoted Value is the Applicable External Value, if the difference
between the highest and lowest Borrower External Unquoted Value in such range
exceeds an amount equal to 6% of the midpoint of such range, the “Value” of such
Unquoted Investment shall instead be deemed to be the lowest of (i) the lowest
Borrower External Unquoted Value in such range, (ii) the Internal Value
determined pursuant to Section 5.12(b)(ii)(C), and (iii) the par or face value
of such Unquoted Investment; and
(2) if an Applicable External Value with respect to an Unquoted Investment has
not been obtained, the “Value” of such Unquoted Investment shall be deemed to be
equal to the lowest of (i) the Internal Value of such Unquoted Investment as
determined by the Borrower pursuant to Section 5.12(b)(ii)(C), (ii) the cost of
such Unquoted Investment, until such time as the External Unquoted Value of such
Unquoted Investment is determined in accordance with Section 5.12(b)(ii)(B) as
at the IVP Testing Date; and (iii) the par or face value of such Unquoted
Investment.


(F)    Actions Upon a Borrowing Base Deficiency. If, based upon such weekly
internal review, the Borrower determines that a Borrowing Base Deficiency
exists, then the Borrower shall, promptly and in any event within two Business
Days as provided in Section 5.01(e), deliver a Borrowing Base Certificate
reflecting the new amount of the Borrowing Base and shall take the actions, and
make prepayments (and, to the extent necessary, provide cover for Letters of
Credit as contemplated by Section 2.04(k)), but only to the extent required by
Section 2.09(b).
(G)    Failure to Determine Values. If the Borrower shall fail to determine the
value of any Eligible Portfolio Investment as at any date pursuant to the
requirements (but subject to the exclusions) of the foregoing subclauses (A),
(B), (C), (D) or (E) (or if the Administrative Agent shall fail to determine the
value of any Eligible Portfolio Investment as described in the foregoing
subclause (B) as a result of any action, inaction or lack of cooperation of the
Borrower or any of its Affiliates), then the “Value” of such Eligible Portfolio
Investment as at such date shall be deemed to be zero. If the Administrative
Agent shall fail to determine the value of any Eligible Portfolio Investment as
at any date pursuant to clause (B)(x) (except as provided above), then the
“Value” of such Eligible Portfolio Investment as at such date (subject to clause
(iii) below) shall be the lower of (x) the Internal Value with respect to such
Eligible Portfolio Investment and (y) the par or face value of such Eligible
Portfolio Investment; provided,




96
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


however, that if an Applicable External Value has been obtained with respect to
such asset for any quarterly period preceding the current quarterly testing
period, then the “Value” of such Eligible Portfolio Investment will be
determined as provided in clause (E) above.
(H)    [Intentionally omitted.]


(iii)    Supplemental Testing of Values; Valuation Dispute Resolutions
Notwithstanding the foregoing, the Administrative Agent, individually or at the
request of the Required Lenders, shall at any time have the right, solely for
purposes of the Borrowing Base, to request in its reasonable discretion any
Portfolio Investment included in the Borrowing Base with a value assigned by the
Borrower (other than IVP Tested Assets as of the most recent IVP Testing Date)
to be independently valued by an Independent Valuation Provider for purposes of
the Borrowing Base. There shall be no limit on the number of such appraisals
requested by the Administrative Agent in its reasonable discretion and, subject
to Section 5.12(b)(iv)(C) below, the costs of any such valuation shall be at the
expense of the Borrower. If (x) the value of any Borrower Tested Asset
determined pursuant to Section 5.12(b)(ii) is less than the value determined by
the Independent Valuation Provider pursuant to this clause, then the value
determined pursuant to Section 5.12(b)(ii) shall continue to be used as the
“Value” for purposes of this Agreement and (y) if the value of any Borrower
Tested Asset determined pursuant to Section 5.12(b)(ii) is greater than the
value determined by the Independent Valuation Provider and the difference
between such values is (1) less than or equal to 5% of the value determined
pursuant to Section 5.12(b)(ii), then the value determined pursuant to
Section 5.12(b)(ii) shall become the “Value” of such Portfolio Investment,
(2) greater than 5% and less than or equal to 20% of the value determined
pursuant to Section 5.12(b)(ii), then the “Value” of such Portfolio Investment
shall become the average of the value determined pursuant to
Section 5.12(b)(ii) and the value determined by the Independent Valuation
Provider, and (3) greater than 20% of the value determined pursuant to
Section 5.12(b)(ii), then the Borrower and the Administrative Agent shall retain
an additional third-party appraiser and, upon the completion of such appraisal,
the “Value” of such Portfolio Investment shall become the average of the three
valuations (with the average of the value of the Independent Valuation Provider
and value determined pursuant to Section 5.12(b)(ii) to be used until the third
value is obtained).
(iv)    Generally Applicable Valuation Provisions
(A)    The Value of any Portfolio Investment for which the Independent Valuation
Provider’s value is used shall be the midpoint of the range (if any) determined
by the Independent Valuation Provider. The Independent Valuation Provider shall
apply a recognized valuation methodology that is commonly accepted in the
Borrower’s industry for valuing Portfolio Investments of the type being valued
and held by the Obligors. Other procedures relating to




97
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


the valuation will be reasonably agreed upon by the Administrative Agent and the
Borrower.
(B)    All valuations shall be on a Settlement-Date Basis. For the avoidance of
doubt, the value of any Portfolio Investments determined in accordance with any
provision of this Section 5.12 shall be the Value of such Portfolio Investment
for purposes of this Agreement until a new Value for such Portfolio Investment
is subsequently determined in good faith in accordance with this Section 5.12.
(C)    Subject to the last sentence of Section 9.03(a), the reasonable and
documented out-of-pocket costs of any valuation reasonably incurred by the
Administrative Agent under this Section 5.12 shall be at the expense of the
Borrower; provided that the Borrower’s obligation to reimburse valuation costs
incurred by the Administrative Agent under Section 5.12(b)(iii) shall under no
circumstances be in excess of the IVP Supplemental Cap.
(D)    The values determined by the Independent Valuation Provider shall be
deemed to be “Information” hereunder and subject to Section 9.13 hereof.
(E)    The Administrative Agent shall provide a copy of the final results of any
valuation received by the Administrative Agent and performed by the Independent
Valuation Provider or an Approved Third-Party Appraiser to any Lender within ten
(10) Business Days after such Lender’s request, except to the extent that such
recipient has not executed and delivered a non-reliance letter, confidentiality
agreement or similar agreement requested or required by such Independent
Valuation Provider or Approved Third-Party Appraiser, as applicable.
(F)    The foregoing valuation procedures shall only be required to be used for
purposes of calculating the Borrowing Base and related concepts and shall not be
required to be utilized by the Borrower for any other purpose, including,
without limitation, the delivery of financial statements or valuations required
under ASC820 or the Investment Company Act.
(G)    The Independent Valuation Provider shall be instructed to conduct its
tests in a manner not disruptive to the business of the Borrower in any material
respect. The Administrative Agent shall notify the Borrower of its receipt of
the written final results of any such test within ten (10) Business Days after
its receipt thereof and shall provide a copy of such results and the related
report to the Borrower within ten (10) Business Days after the Borrower’s
request.
(c)    Investment Company Diversification Requirements. The Borrower (together
with its Subsidiaries to the extent required by the Investment Company Act) will
at all times comply in all material respects with the portfolio diversification
and similar requirements set forth in the Investment Company Act applicable to
business development companies. The






98
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


Borrower will at all times, subject to applicable grace periods set forth in the
Code, comply with the portfolio diversification and similar requirements set
forth in the Code applicable to RICs.
SECTION 5.13.    Calculation of Borrowing Base. For purposes of this Agreement,
the “Borrowing Base” shall be determined, as at any date of determination, as
the sum of the products obtained by multiplying (x) the Value of each Eligible
Portfolio Investment (excluding any Cash Collateral) by (y) the applicable
Advance Rate; provided that:
(a)    the Advance Rate applicable to the aggregate Value of all Eligible
Portfolio Investments in their entirety shall be 0% at any time when the
Borrowing Base is composed entirely of Eligible Portfolio Investments issued by
fewer than 20 different issuers;
(b)    if, as of such date, the Relevant Asset Coverage Ratio is (i) greater
than or equal to 2.00:1.00, the Advance Rate applicable to that portion of the
Value of the Eligible Portfolio Investments issued by a single Portfolio Company
exceeding 6% of the aggregate Value of all Eligible Portfolio Investments
included in the Borrowing Base (for the avoidance of doubt, the calculation of
Value for purposes of this subclause shall be made without taking into account
any Advance Rate), shall be 50% of the otherwise applicable Advance Rate; (ii)
less than 2.00:1.00 and greater than or equal to 1.75:1.00, the Advance Rate
applicable to that portion of the Value of the Eligible Portfolio Investments
issued by a single Portfolio Company exceeding 5% of the aggregate Value of all
Eligible Portfolio Investments included in the Borrowing Base (for the avoidance
of doubt, the calculation of Value for purposes of this subclause shall be made
without taking into account any Advance Rate), shall be 50% of the otherwise
applicable Advance Rate; or (iii) less than 1.75:1.00, the Advance Rate
applicable to that portion of the Value of the Eligible Portfolio Investments
issued by a single Portfolio Company exceeding 4% of the aggregate Value of all
Eligible Portfolio Investments included in the Borrowing Base (for the avoidance
of doubt, the calculation of Value for purposes of this subclause shall be made
without taking into account any Advance Rate), shall be 50% of the otherwise
applicable Advance Rate;
(c)    if, as of such date, the Relevant Asset Coverage Ratio is (i) greater
than or equal to 2.00:1.00, the Advance Rate applicable to that portion of the
Value of the Eligible Portfolio Investments issued by a single Portfolio Company
exceeding 12% of the aggregate Value of all Eligible Portfolio Investments
included in the Borrowing Base (for the avoidance of doubt, the calculation of
Value for purposes of this subclause shall be made without taking into account
any Advance Rate), shall be 0%; (ii) less than 2.00:1.00 and greater than or
equal to 1.75:1.00, the Advance Rate applicable to that portion of the Value of
the Eligible Portfolio Investments issued by a single Portfolio Company
exceeding 10% of the aggregate Value of all Eligible Portfolio Investments
included in the Borrowing Base (for the avoidance of doubt, the calculation of
Value for purposes of this subclause shall be made without taking into account
any Advance Rate), shall be 0%; or (iii) less than 1.75:1.00, the Advance Rate
applicable to that portion of the Value of the Eligible Portfolio Investments
issued by a single Portfolio Company exceeding 8% of the aggregate Value of all
Eligible Portfolio Investments included in the






99
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


Borrowing Base (for the avoidance of doubt, the calculation of Value for
purposes of this subclause shall be made without taking into account any Advance
Rate), shall be 0%;
(d)    the portion of the Borrowing Base attributable to Eligible Portfolio
Investments that are Performing PIK Obligations or Performing DIP Loans shall
not exceed (i) commencing from the Amendment No. 2 Effective Date and ending on
and through December 31, 2020, 15% of the Borrowing Base and (ii) at all other
times, 10% of the Borrowing Base;
(e)    if, as of such date, the Relevant Asset Coverage Ratio is (A) (i) greater
than or equal to 2.00:1.00 or (ii) less than 2.00:1.00 and greater than or equal
to 1.75:1.00 and, with respect to this subclause (ii), the Borrowing Base
(without giving effect to any adjustment required pursuant to this paragraph
(e), the “Gross Borrowing Base”) is greater than or equal to 1.50 times the
Senior Debt Amount, the portion of the Borrowing Base attributable to Eligible
Portfolio Investments that are Senior Investments shall be at least 35% of the
Borrowing Base; (B) less than 2.00:1.00 and greater than or equal to 1.75:1.00,
and the Gross Borrowing Base is less than 1.50 times the Senior Debt Amount, the
portion of the Borrowing Base attributable to Eligible Portfolio Investments
that are Senior Investments shall be at least 60% of the Borrowing Base; or (C)
less than 1.75:1.00, the portion of the Borrowing Base attributable to Eligible
Portfolio Investments that are Senior Investments shall be at least (i) 50% of
the Borrowing Base if the Gross Borrowing Base is greater than or equal to 1.50
times the Senior Debt Amount, and (ii) 75% of the Borrowing Base if the Gross
Borrowing Base is less than 1.50 times the Senior Debt Amount;
(f)    if, as of such date, the Relevant Asset Coverage Ratio is (i) greater
than or equal to 2.00:1.00, the portion of the Borrowing Base attributable to
Eligible Portfolio Investments that are Performing High Yield Securities and
Performing Mezzanine Investments shall not exceed 50% of the Borrowing Base;
(ii) less than 2.00:1.00 and greater than or equal to 1.75:1.00, the portion of
the Borrowing Base attributable to Eligible Portfolio Investments that are
Performing High Yield Securities and Performing Mezzanine Investments shall not
exceed 30% of the Borrowing Base; or (iii) less than 1.75:1.00, the portion of
the Borrowing Base attributable to Eligible Portfolio Investments that are
Performing High Yield Securities and Performing Mezzanine Investments shall not
exceed 20% of the Borrowing Base;
(g)    if, as of such date, the Relevant Asset Coverage Ratio is greater than or
equal to 1.75:1.00, the portion of the Borrowing Base attributable to Eligible
Portfolio Investments in the (i) Largest Industry Classification Group shall not
exceed 25% of the Borrowing Base, (ii) Second Largest Industry Classification
Group shall not exceed 20% of the Borrowing Base and (iii) the Third Largest
Industry Classification Group shall not exceed 20% of the Borrowing Base;
(h)    if, as of such date, the Relevant Asset Coverage Ratio is less than
1.75:1.00, the portion of the Borrowing Base attributable to Eligible Portfolio
Investments in each of the Industry Classification Groups that are part of the
Largest Industry Classification Group, Second Largest Industry Classification
Group and the




100
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


Third Largest Industry Classification Group shall, in each case, not exceed 20%
of the Borrowing Base;
(i)    the portion of the Borrowing Base attributable to Eligible Portfolio
Investments in any single Industry Classification Group (other than the Largest
Industry Classification Group, the Second Largest Industry Classification Group
and the Third Largest Industry Classification Group) shall, in each case, not
exceed 15% of the Borrowing Base;
(j)    the weighted average maturity (based on the fair value of such Eligible
Portfolio Investments to the extent included in the Borrowing Base) of all
Unquoted Investments that are Debt Eligible Portfolio Investments (excluding
Long-Term U.S. Government Securities) shall not exceed 5 years;
(k)    the portion of the Borrowing Base attributable to Unquoted Investments
that are Debt Eligible Portfolio Investments (excluding Long-Term U.S.
Government Securities) with a maturity greater than 7 years shall not exceed 20%
of the Borrowing Base;
(l)    the portion of the Borrowing Base attributable to Eligible Portfolio
Investments that are Affiliate Investments shall not exceed 10% of the Borrowing
Base;
(m)    the portion of the Borrowing Base attributable to Eligible Portfolio
Investments that are investments in a Permitted Foreign Jurisdiction shall not
exceed 20% of the Borrowing Base;
(n)    [intentionally omitted];
(o)    [intentionally omitted];
(p)    the portion of the Borrowing Base attributable to Eligible Portfolio
Investments that are Performing Mezzanine Investments, Performing Second Lien
Credit Facility Loans and Performing Subordinated Covenant-Lite Loans shall not
exceed 50% of the Borrowing Base; provided, that the constraints contained in
this paragraph (p) shall not apply at such time the Borrower obtains and for so
long as the Borrower maintains a credit rating of at least BBB- from S&P (or
equivalent rating from Moody’s or Fitch); and
(q)    the portion of the Borrowing Base attributable to Eligible Portfolio
Investments that are Performing Mezzanine Investments shall not exceed 35% of
the Borrowing Base; provided, that the constraints contained in this paragraph
(q) shall not apply at such time the Borrower obtains and for so long as the
Borrower maintains a credit rating of at least BBB- from S&P (or equivalent
rating from Moody’s or Fitch).
For all purposes of this Section 5.13, to the extent the Borrowing Base is
required to be reduced to comply with this Section 5.13, the Borrower shall be
permitted to choose the Eligible Portfolio Investments to be so removed to
effect such reduction. For the avoidance of doubt, no Portfolio Investment shall
be an Eligible Portfolio Investment unless, among the other






101
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


requirements set forth in this Agreement, (i) such Investment is subject only to
Eligible Liens, (ii) such Investment is Transferable and (iii) such Investment
meets all of the other criteria set forth on Schedule 1.01(c) hereto. In
addition, as used herein, the following terms have the following meanings:


“Advance Rate” means, as to any Eligible Portfolio Investment and subject to
adjustment as provided above and as provided below based on the Relevant Asset
Coverage Ratio as of such date, the following percentages with respect to such
Eligible Portfolio Investment:


 
Relevant Asset Coverage Ratio ≥ 2.00:1.00
2.00:1.00 > Relevant Asset Coverage Ratio ≥ 1.75:1.00
1.75:1.00 > Relevant Asset Coverage Ratio ≥ 1.50:1.00
Eligible Portfolio Investment
Quoted
Unquoted
Quoted
Unquoted
Quoted
Unquoted
Cash and Cash Equivalents
100%
n/a
100%
n/a
100%
n/a
Long-Term U.S. Government Securities
90%
n/a
90%
n/a
90%
n/a
Performing First Lien Credit Facility Loans
85%
75%
85%
75%
8580%


7570%


Performing Last Out Loans
75%
65%
70%
60%
6560%


5550%


Performing Second Lien Credit Facility Loans and Performing First Lien
Covenant-Lite Loans
70%
60%
65%
55%
6055%


5045%


Performing High Yield Securities
65%
55%
60%
50%
5550%


4540%


Performing Mezzanine Investments and Performing Subordinated Covenant-Lite Loans
60%
50%
55%
45%
5045%


4035%


Performing PIK Obligations and Performing DIP Loans
50%
40%
45%
35%
40%
30%
Non-Performing Portfolio Investments
0%
0%
0%
0%
0%
0%



For the avoidance of doubt, the categories above are intended to be indicative
of the traditional investment types. All determinations of whether a particular
Portfolio Investment belongs to one category or another shall be made by the
Borrower on a consistent basis with the foregoing. For example, a secured bank
loan solely at a holding company, the only assets of which are the




102
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


shares of an operating company, may constitute Mezzanine Investments, but would
not ordinarily constitute a First Lien Credit Facility Loan.


“Affiliate Investment” means any Portfolio Investment in a Person in which
either (i) the Borrower or any of its Subsidiaries owns or controls more than
10% of the equity interests or (ii) is controlled by the Borrower or any
Subsidiary.


“Capital Stock” of any Person means any and all shares of corporate stock
(however designated) of and any and all other Equity Interests and
participations representing ownership interests (including membership interests
and limited liability company interests) in, such Person.
“Cash” has the meaning assigned to such term in Section 1.01 of this Agreement.
“Cash Equivalents” has the meaning assigned to such term in Section 1.01 of this
Agreement.


“Covenant-Lite Loan” means a Credit Facility Loan that does not require the
Portfolio Company thereunder to comply with at least one financial maintenance
covenant (including, without limitation, any covenant relating to a borrowing
base, asset valuation or similar asset-based requirement), in each case,
regardless of whether compliance with one or more incurrence covenants is
otherwise required by such Credit Facility Loan.


“Credit Facility Loans” means debt obligations (including, without limitation,
term loans, revolving loans, debtor-in-possession financings, the funded portion
of revolving credit lines and other similar loans and investments including
interim loans, bridge loans and senior subordinated loans) that are generally
provided under a syndicated loan or credit facility or pursuant to any loan
agreement or other similar credit facility, whether or not syndicated.


“Debt Eligible Portfolio Investment” means an Eligible Portfolio Investment that
is an Investment in Indebtedness.


“Defaulted Obligation” means any Investment in Indebtedness (a) as to which, (x)
a default as to the payment of principal and/or interest has occurred and is
continuing for a period of thirty two (32) consecutive days with respect to such
Indebtedness (without regard to any grace period applicable thereto, or waiver
thereof) or (y) a default not set forth in clause (x) has occurred and the
holders of such Indebtedness have accelerated all or a portion of the principal
amount thereof as a result of such default; (b) as to which a default as to the
payment of principal and/or interest has occurred and is continuing for a period
of thirty two (32) consecutive days with respect to another material debt
obligation of the Portfolio Company under such Indebtedness which is senior or
pari passu in right of payment to such Indebtedness; (c) as to which the
Portfolio Company under such Indebtedness or others have instituted proceedings
to have such Portfolio Company adjudicated bankrupt or insolvent or placed into
receivership and such proceedings have not been stayed or dismissed or such
Portfolio Company has filed for protection under the United States Bankruptcy
Code or under any foreign bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation




103
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


of its business or custodian, appointed for it (unless, in the case of clause
(b) or (c), such Indebtedness is a DIP Loan, in which case it shall not be
deemed to be a Defaulted Obligation under such clause); (d) as to which a
default rate of interest has been and continues to be charged for more than 120
consecutive days, or foreclosure on collateral for such Indebtedness has been
commenced and is being pursued by or on behalf of the holders thereof; (e) as to
which the Borrower has delivered written notice to the Portfolio Company
declaring such Indebtedness in default or as to which the Borrower otherwise
exercises significant remedies following a default; or (f) that the Borrower has
in its reasonable commercial judgment otherwise declared to be a Defaulted
Obligation.


“DIP Loan” means a Credit Facility Loan, whether revolving or term, that is
originated after the commencement of a case under Chapter 11 of the Bankruptcy
Code by a Portfolio Company, which is a debtor in possession as described in
Section 1107 of the Bankruptcy Code or a debtor as defined in Section 101(13) of
the Bankruptcy Code in such case (a “Debtor”) organized under the laws of the
United States or any state therein and domiciled in the United States, and which
satisfies the following criteria: (a) the DIP Loan is duly authorized by a final
order of the applicable bankruptcy court or federal district court under the
provisions of subsection (b), (c) or (d) of 11 U.S.C. Section 364; (b) the
Debtor’s bankruptcy case is still pending as a case under the provisions of
Chapter 11 of Title 11 of the Bankruptcy Code and has not been dismissed or
converted to a case under the provisions of Chapter 7 of Title 11 of the
Bankruptcy Code; (c) the Debtor’s obligations under such loan have not been (i)
disallowed, in whole or in part, or (ii) subordinated, in whole or in part, to
the claims or interests of any other Person under the provisions of 11 U.S.C.
Section 510; (d) the DIP Loan is secured and the Liens granted by the applicable
bankruptcy court or federal district court in relation to the Loan have not been
subordinated or junior to, or pari passu with, in whole or in part, to the Liens
of any other lender under the provisions of 11 U.S.C. Section 364(d) or
otherwise; (e) the Debtor is not in default on its obligations under the loan;
(f) neither the Debtor nor any party in interest has filed a Chapter 11 plan
with the applicable federal bankruptcy or district court that, upon
confirmation, would (i) disallow or subordinate the loan, in whole or in part,
(ii) subordinate, in whole or in part, any Lien granted in connection with such
loan, (iii) fail to provide for the repayment, in full and in cash, of the loan
upon the effective date of such plan or (iv) otherwise impair, in any manner,
the claim evidenced by the loan; (g) the DIP Loan is documented in a form that
is commercially reasonable; (h) the DIP Loan shall not provide for more than 50%
(or a higher percentage with the consent of the Required Lenders) of the
proceeds of such loan to be used to repay prepetition obligations owing to all
or some of the same lender(s) in a “roll-up” or similar transaction; (i) no
portion of the DIP Loan is payable in consideration other than cash; and (j) no
portion of the DIP Loan has been credit bid under Section 363(k) of the
Bankruptcy Code or otherwise. For the purposes of this definition, an order is a
“final order” if the applicable period for filing a motion to reconsider or
notice of appeal in respect of a permanent order authorizing the Debtor to
obtain credit has lapsed and no such motion or notice has been filed with the
applicable bankruptcy court or federal district court or the clerk thereof.


“EBITDA” means the consolidated net income of the applicable Person (excluding
extraordinary, unusual or non-recurring gains and extraordinary losses (to the
extent excluded in the definition of “EBITDA” (or similar defined term used for
the purposes contemplated herein) in the relevant agreement relating to the
applicable Eligible Portfolio








104
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


Investment)) for the relevant period plus, without duplication, the following to
the extent deducted in calculating such consolidated net income in the relevant
agreement relating to the applicable Eligible Portfolio Investment for such
period: (i) consolidated interest charges for such period, (ii) the provision
for Federal, state, local and foreign income taxes payable for such period,
(iii) depreciation and amortization expense for such period, and (iv) such other
adjustments included in the definition of “EBITDA” (or similar defined term used
for the purposes contemplated herein) in the relevant agreement relating to the
applicable Eligible Portfolio Investment, provided that such adjustments are
usual and customary and substantially comparable to market terms for
substantially similar debt of other similarly situated borrowers at the time
such relevant agreements are entered into as reasonably determined in good faith
by the Borrower.


“Eligible Liens” has the meaning assigned to such term in Section 1.01 of this
Agreement.


“Eligible Portfolio Investment” has the meaning assigned to such term in Section
1.01 of this Agreement.


“First Lien Credit Facility Loan” means a Credit Facility Loan that is entitled
to the benefit of a first lien and first priority perfected security interest on
all or substantially all of the assets of the respective borrower and guarantors
obligated in respect thereof, and which has the most senior pre-petition
priority in any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceedings in such collateral; provided, however, that, in the case
of accounts receivable and inventory (and the proceeds thereof), such lien and
security interest may be second in priority to a Permitted Prior Working Capital
Lien; and further provided that any portion (and only such portion) of such a
Credit Facility Loan which has a total first lien debt to EBITDA ratio above
4.00 to 1.00 will have the Advance Rate of a Second Lien Credit Facility Loan
applied to such portion. For the avoidance of doubt, in no event shall a First
Lien Credit Facility Loan include a Last Out Loan or a Performing DIP Loan.


“Fixed Rate Portfolio Investment” means a Debt Eligible Portfolio Investment
that bears interest at a fixed rate.
“Floating Rate Portfolio Investment” means a Debt Eligible Portfolio Investment
that bears interest at a floating rate.
“High Yield Securities” means debt Securities, in each case (a) issued by public
or private issuers, (b) issued pursuant to an effective registration statement
or pursuant to Rule 144A under the Securities Act (or any successor provision
thereunder) and (c) that are not Cash Equivalents, Mezzanine Investments
(described under clause (i) of the definition thereof) or Credit Facility Loans.


“Last Out Loan” means, with respect to any Credit Facility Loan that is a term
loan structured in a first out tranche and a last out tranche (with the first
out tranche entitled to a lower interest rate but priority with respect to
payments), that portion of such Credit Facility Loan that is the last out
tranche; provided that:






105
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


(a) such last out tranche is entitled (along with the first out tranche) to the
benefit of a first lien and first priority perfected security interest on all or
substantially all of the assets of the respective borrower and guarantors
obligated in respect thereof (subject to customary exceptions), and which has
the most senior pre-petition priority in any bankruptcy, reorganization,
arrangement, insolvency, or liquidation proceedings (taking into account the
payment priority of the first out tranche and subject to customary permitted
liens as contemplated by the applicable Credit Facility Loan documents);


(b) the ratio of (x) the amount of the first out tranche to (y) EBITDA of the
underlying obligor does not at any time exceed 2.25 to 1.00;
 
(c) such last out tranche (i) gives the holders of such last out tranche full
enforcement rights during the existence of an event of default (subject to
customary standstill and other customary limitations and exceptions, including
if the holders of the first out tranche have previously exercised enforcement
rights), (ii) shall have the same maturity date as the first out tranche, (iii)
is entitled to the same representations, covenants and events of default as the
holders of the first out tranche, and (iv) provides the holders of such last out
tranche with customary protections (including consent rights with respect to (1)
any increase of the principal balance of the first out tranche, (2) any increase
of the margins (other than as a result of the imposition of default interest)
applicable to the interest rates with respect to the first out tranche, (3) any
reduction of the final maturity of the first out tranche, and (4) amending or
waiving any provision in the underlying loan documents that is specific to the
holders of such last out tranche); and
(d) such first out tranche is not subject to multiple drawings (unless, at the
time of such drawing and after giving effect thereto, the ratio referenced in
clause (b) above is not exceeded).


For clarity, any last out loan that complies with subsection (a) above, but
fails to qualify under any of (b), (c) and/or (d) above, shall be deemed a
Second Lien Credit Facility Loan (to the extent it otherwise meets the
definition of Second Lien Credit Facility Loan).


“Long-Term U.S. Government Securities” means U.S. Government Securities maturing
more than three months from the applicable date of determination.


“Mezzanine Investments” means (i) debt Securities (including convertible debt
Securities (other than the “in-the-money” equity component thereof)) (a) issued
by public or private Portfolio Companies, (b) issued without registration under
the Securities Act, (c) not issued pursuant to Rule 144A under the Securities
Act (or any successor provision thereunder), (d) that are not Cash Equivalents
and (e) contractually subordinated in right of payment to other debt of the same
Portfolio Company and (ii) a Credit Facility Loan that is not a First Lien
Credit Facility Loan, Last Out Loan, a Covenant-Lite Loan, a High Yield Security
or Second Lien Credit Facility Loan.
“Non-Performing Portfolio Investment” means any Eligible Portfolio Investment
that is not a Performing (as defined below) Eligible Portfolio Investment.










106
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


“Performing” means, with respect to any Eligible Portfolio Investment, that such
Eligible Portfolio Investment (i) is not a Defaulted Obligation, (ii) other than
with respect to DIP Loans, does not represent debt or Capital Stock of an issuer
that has issued any Defaulted Obligation and (iii) is not on non-accrual
(provided that for this clause (iii), any Eligible Portfolio Investment that is
on “PIK non-accrual” may continue to be Performing for so long as such Eligible
Portfolio Investment is not a PIK Obligation).


“Performing Covenant-Lite Loans” means Performing First Lien Covenant-Lite Loans
or Performing Subordinated Covenant-Lite Loans.


“Performing DIP Loans” means funded DIP Loans that (a) are not PIK Obligations
and (b) are not Defaulted Obligations.


“Performing First Lien Covenant-Lite Loans” means funded Covenant-Lite Loans
that (a) are not PIK Obligations or DIP Loans, (b) are First Lien Credit
Facility Loans, and (c) are Performing.


“Performing First Lien Credit Facility Loans” means funded First Lien Credit
Facility Loans that (a) are not PIK Obligations, DIP Loans, Covenant-Lite Loans
or Last Out Loans and (b) are Performing.


“Performing High Yield Securities” means funded High Yield Securities that (a)
are not PIK Obligations or DIP Loans and (b) are Performing.


“Performing Last Out Loans” means funded Last Out Loans that (a) are not PIK
Obligations, DIP Loans or Covenant-Lite Loans and (b) are Performing.


“Performing Mezzanine Investments” means funded Mezzanine Investments that (a)
are not PIK Obligations, DIP Loans or Covenant-Lite Loans and (b) are
Performing.


“Performing PIK Obligations” means funded PIK Obligations that (a) are not DIP
Loans and (b) are Performing.


“Performing Subordinated Covenant-Lite Loans” means funded Covenant-Lite Loans
that (a) are not PIK Obligations, DIP Loans or Performing First Lien
Covenant-Lite Loans and (b) are Performing.


“Performing Second Lien Credit Facility Loans” means funded Second Lien Credit
Facility Loans that (a) are not PIK Obligations, DIP Loans, Covenant-Lite Loans
or Last Out Loans and (b) are Performing.


“Permitted Foreign Jurisdiction” means Australia, Bermuda, Canada, Germany,
Ireland, Luxembourg, New Zealand, Sweden, Switzerland, the Netherlands and the
United Kingdom.








107
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


“Permitted Prior Working Capital Lien” means, with respect to a Portfolio
Company that is a borrower under a Credit Facility Loan, a security interest to
secure a working capital facility for such Portfolio Company in the accounts
receivable and/or inventory (and the proceeds thereof) of such Portfolio Company
and any of its subsidiaries that are guarantors of such working capital
facility; provided that (i) such Credit Facility Loan has a second priority lien
on such accounts receivable and/or inventory, as applicable (and the proceeds
thereof), (ii) such working capital facility is not secured by any other assets
(other than a second priority lien, subject to the first priority lien of the
Credit Facility Loan on such other assets) and does not benefit from any
standstill rights or other agreements (other than customary rights) with respect
to any other assets and (iii) the maximum principal amount of such working
capital facility is not at any time greater than 15% of the aggregate enterprise
value of the Portfolio Company (as determined in accordance with the valuation
methodology for determining the enterprise value of the applicable Portfolio
Company as established by an Approved Third Party Appraiser).


“PIK Obligation” means an obligation that provides that any portion of the
interest accrued for a specified period of time or until the maturity thereof
is, or at the option of the obligor may be, added to the principal balance of
such obligation or otherwise deferred and accrued rather than being paid in
cash, provided that any such obligation shall not constitute a PIK Obligation if
it (i) is a fixed rate obligation and requires payment of interest in cash on an
at least quarterly basis at a rate of not less than 8% per annum or (ii) is not
a fixed rate obligation and requires payment of interest in cash on an at least
quarterly basis at a rate of not less than 4.5% per annum in excess of the
applicable index.


“Restructured Investment” means, as of any date of determination, (a) any
Portfolio Investment that has been a Defaulted Obligation within the past six
months, or (b) any Portfolio Investment that has in the past six months been (x)
on cash non-accrual, or (y) amended or subject to a deferral or waiver the
effect of which is to (i) change the amount of previously required scheduled
debt amortization (other than by reason of repayment thereof) or (ii) extend the
tenor of previously required scheduled debt amortization, in each case such that
the remaining weighted average life of such Portfolio Investment is extended by
more than 20% and the reason for such amendment, deferral or waiver is related
to the deterioration of the credit profile of the underlying borrower such that,
in the absence of such amendment, deferral or waiver, it is reasonably expected
by the Borrower that such underlying borrower either (x) will not be able to
make any such previously required scheduled debt amortization payment or (y) is
anticipated to incur a breach of a material financial covenant. A DIP Loan shall
not be deemed to be a Restructured Investment, so long as it does not meet the
conditions of the definition of Restructured Investment. An “exit” financing for
an obligor that emerges from a case under Chapter 11 of the Bankruptcy Code in
accordance with a Chapter 11 plan that has been duly confirmed by the federal
bankruptcy court exercising jurisdiction over the obligor pursuant to a final
non-appealable order and such “exit” financing has been duly approved by a final
non-appealable order of the federal bankruptcy court exercising jurisdiction
over the obligor in connection with the confirmed Chapter 11 plan of the obligor
shall not be deemed to be a Restructured Investment, so long as such “exit”
financing is a new facility and does not otherwise meet the conditions of the
definition of Restructured Investment.










108
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


“Second Lien Credit Facility Loan” means a Credit Facility Loan (other than a
First Lien Credit Facility Loan and a Last Out Loan) that is entitled to the
benefit of a first and/or second lien and first and/or second priority perfected
security interest on all or substantially all of the assets of the respective
borrower and guarantors obligated in respect thereof.


“Securities” means common and preferred stock, units and participations, member
interests in limited liability companies, partnership interests in partnerships,
notes, bonds, debentures, trust receipts and other obligations, instruments or
evidences of indebtedness, including debt instruments of public and private
issuers and tax-exempt securities (including warrants, rights, put and call
options and other options relating thereto, representing rights, or any
combination thereof) and other property or interests commonly regarded as
securities or any form of interest or participation therein, but not including
Credit Facility Loans.


“Securities Act” means the United States Securities Act of 1933, as amended.


“Senior Debt Amount” means, on any date, the greater of (i) the Covered Debt
Amount and (ii) the Combined Debt Amount.


“Senior Investments” means Cash, Cash Equivalents, Long-Term U.S. Government
Securities, Performing First Lien Credit Facility Loans and Quoted Investments
that are Performing First Lien Covenant-Lite Loans.


“Short-Term U.S. Government Securities” means U.S. Government Securities
maturing within three months of the applicable date of determination.


“Structured Finance Obligation” means any obligation issued by a special purpose
vehicle (or similar obligor) and secured directly by, referenced to, or
representing ownership of or investment in, a pool of receivables or other
financial assets of any obligor, including collateralized loan obligations,
collateralized debt obligations and mortgage-backed securities, or any finance
lease. For the avoidance of doubt, if an obligation satisfies this definition,
such obligation (a) shall not qualify as any other category of Eligible
Portfolio Investment and (b) shall not be included in the Borrowing Base.


“U.S. Government Securities” has the meaning assigned to such term in Section
1.01 of this Agreement.


“Value” means, with respect to any Eligible Portfolio Investment, the value
thereof determined for purposes of this Agreement in accordance with Section
5.12(b)(ii) or 5.12(b)(iii), as applicable.


SECTION 5.14.    Taxes. Each of the Borrower and its Subsidiaries will timely
file or cause to be timely filed all U.S. federal, state and material local Tax
returns that are required to be filed by it and all other material Tax returns
that are required to be filed by it and will pay all Taxes for which it is
directly or indirectly liable and any assessments made against it or any of its
property and all other Taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority, except Taxes that are being contested in
good faith by




109
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


appropriate proceedings, and with respect to which reserves in conformity with
GAAP are provided on the books of the Borrower or its Subsidiaries, as the case
may be. The charges, accruals and reserves on the books of the Borrower and any
of its Subsidiaries in respect of Taxes and other governmental charges will be
adequate in accordance with GAAP.
SECTION 5.15.    Post-Closing Matters. Notwithstanding anything to the contrary
contained herein, to the extent not delivered on the Restatement Effective Date,
within thirty (30) days (or such longer period approved by the Administrative
Agent in its discretion), the Administrative Agent shall have received
certificates from the Borrower’s insurance broker or other evidence reasonably
satisfactory to it that all insurance required to be maintained pursuant to the
Loan Documents is in full force and effect, together with endorsements naming
the Collateral Agent, for the benefit of the Administrative Agent and the
Lenders, as additional insured and lender’s loss payee, as applicable,
thereunder.
Article VI    

NEGATIVE COVENANTS
Until the Termination Date, the Borrower covenants and agrees with the Lenders
that:
SECTION 6.01.    Indebtedness. The Borrower will not nor will it permit any of
its Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
except:
(a)    Indebtedness created under this Agreement;
(b)    (i) Unsecured Shorter-Term Indebtedness in an aggregate principal amount
not to exceed (1) prior to the payment in full of the 2019 Notes, $20,000,000
and (2) after the payment in full of the 2019 Notes, $100,000,00050,000,000, and
(ii) Secured Longer-Term Indebtedness with the consent of the Administrative
Agent and the Required Lenders, so long as, in the case of each clause (i) and
(ii), (w) no Default or Event of Default exists at the time of the incurrence,
refinancing or replacement thereof (or immediately after the incurrence,
refinancing or replacement thereof), (x) prior to and immediately after giving
effect to the incurrence, refinancing or replacement thereof, the Borrower is in
pro forma compliance with each of the covenants set forth in Sections 6.07(a),
(b), (d) and (e), and on the date of such incurrence, refinancing or replacement
the Borrower delivers to the Administrative Agent a certificate of a Financial
Officer to such effect, (y) prior to and immediately after giving effect to the
incurrence, refinancing or replacement thereof, the Covered Debt Amount does not
or would not exceed the Borrowing Base then in effect and (z) on the date of the
incurrence, refinancing or replacement thereof, the Borrower delivers to the
Administrative Agent and each Lender a Borrowing Base Certificate as at such
date demonstrating compliance with subclause (y) after giving effect to such
incurrence, refinancing or replacement. For purposes of preparing such Borrowing
Base Certificate, (A) the fair market value of Quoted Investments shall be the
most recent quotation available for such Eligible Portfolio Investment and
(B) the fair market value of Unquoted Investments shall be the Value set forth
in the Borrowing Base Certificate most recently delivered by the Borrower to the
Administrative Agent pursuant to Section 5.01(d) or if




110
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


an Unquoted Investment is acquired after the delivery of the Borrowing Base
Certificate most recently delivered, then the Value of such Unquoted Investment
shall be the lower of the cost of such Unquoted Investment and the Internal
Value of such Unquoted Investment; provided, that the Borrower shall reduce or
increase, as applicable, the Value of any Eligible Portfolio Investment referred
to in this subclause (B), in a manner consistent with the valuation methodology
set forth in Section 5.12, to the extent necessary to take into account any
events of which the Borrower has knowledge that adversely or positively, as
applicable, affect the value of such Eligible Portfolio Investment;
(c)    Unsecured Longer-Term Indebtedness pursuant to clause (B) of the
definition thereof, so long as (x) no Default or Event of Default exists at the
time of the incurrence, refinancing or replacement thereof (or immediately after
the incurrence, refinancing or replacement thereof) and (y) prior to and
immediately after giving effect to the incurrence, refinancing or replacement
thereof, the Borrower is in pro forma compliance with each of the covenants set
forth in Sections 6.07(a), (b), (d) and (e) and on the date of such incurrence,
refinancing or replacement the Borrower delivers to the Administrative Agent a
certificate of a Financial Officer to such effect;
(d)    Indebtedness of Financing Subsidiaries; provided that (i) on the date
that such Indebtedness is incurred (for clarity, with respect to any and all
revolving loan facilities, term loan facilities, staged advance loan facilities
or any other credit facilities, “incurrence” shall be deemed to take place at
the time such facility is entered into, and not upon each borrowing thereunder),
prior to and immediately after giving effect to the incurrence thereof, the
Borrower is in pro forma compliance with each of the covenants set forth in
Sections 6.07(a), (b), (d) and (e) and on the date of such incurrence Borrower
delivers to the Administrative Agent a certificate of a Financial Officer to
such effect and (ii) in the case of revolving loan facilities or staged advance
loan facilities, upon each borrowing thereunder, the Borrower is in pro forma
compliance with the covenant set forth in Sections 6.07(b);
(e)    repurchase obligations arising in the ordinary course of business with
respect to U.S. Government Securities;
(f)    obligations payable to clearing agencies, brokers or dealers in
connection with the purchase or sale of securities in the ordinary course of
business;
(g)    obligations of the Borrower under a Permitted SBIC Guarantee and
obligations (including Guarantees) in respect of Standard Securitization
Undertakings;
(h)    Indebtedness of the Borrower under any Hedging Agreements entered into in
the ordinary course of the Borrower’s business and not for speculative purposes,
in an aggregate amount not to exceed $20,000,000 at any time outstanding (for
the avoidance of doubt, the amount of any Indebtedness under any Hedging
Agreement shall be the amount such Obligor would be obligated for under such
Hedging Agreement if such Hedging Agreement were terminated at the time of
determination);






111
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


(i)    Indebtedness in respect of judgments or awards that have been in force
for less than the applicable period for taking an appeal, so long as such
judgments or awards do not constitute an Event of Default;
(j)    Indebtedness (i) of an Obligor to any other Obligor, (ii) of a Financing
Subsidiary to any Obligor to the extent such Indebtedness is an Investment
permitted under Section 6.04(e), (iii) of an Immaterial Subsidiary to any
Obligor to the extent such Indebtedness is an Investment permitted under Section
6.04(i) and (iv) of any other Subsidiary to any Obligor to the extent such
Indebtedness is an Investment permitted under Section 6.04(j);
(k)    additional Indebtedness not for borrowed money, in an aggregate amount
not to exceed $25,000,000 at any time outstanding;
(l)    the 2019 Notes as in effect on the date hereof; and
(m)    the 2024 Notes and 2028 Notes, in each case, so long as the 2024 Notes
and the 2028 Notes continue to satisfy clause (B) of the definition of Unsecured
Longer-Term Indebtedness.
SECTION 6.02.    Liens. The Borrower will not, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof except:
(a)    any Lien on any property or asset of the Borrower existing on the
Restatement Effective Date and set forth in Schedule 3.11(b), provided that
(i) no such Lien shall extend to any other property or asset of the Borrower or
any of its Subsidiaries, and (ii) any such Lien shall secure only those
obligations which it secures on the Restatement Effective Date and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;
(b)    Liens created pursuant to the Security Documents;
(c)    Liens on assets owned by Financing Subsidiaries;
(d)    Permitted Liens;
(e)    Liens on Equity Interests in any SBIC Subsidiary created in favor of the
SBA and Liens on Equity Interests in any Structured Subsidiary described in
clause (a) of the definition thereof in favor of and required by any lender
providing third-party financing to such Structured Subsidiary;
(f)    Liens on assets owned by (i) Immaterial Subsidiaries created in favor of
an Obligor to the extent solely securing Indebtedness permitted under Section
6.01(j)(iii) and (ii) any other Subsidiary (other than (1) an Obligor or (2) a
Financing Subsidiary) created in favor of an Obligor to the extent solely
securing Indebtedness permitted under Section 6.01(j)(iv); and






112
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


(g)    additional Liens securing Indebtedness not for borrowed money not to
exceed $5,000,000 in the aggregate provided such Indebtedness is not otherwise
prohibited under Section 6.01(k).
SECTION 6.03.    Fundamental Changes. The Borrower will not, nor will it permit
any of its Subsidiaries (other than a Financing Subsidiary or an Immaterial
Subsidiary) to, enter into any transaction of merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution). The Borrower will not, nor will it permit any of
its Subsidiaries (other than a Financing Subsidiary or an Immaterial Subsidiary)
to, acquire any business or property from, or capital stock of, or be a party to
any acquisition of, any Person, except for purchases or acquisitions of
Portfolio Investments and other assets in the normal course of the day-to-day
business activities of the Borrower and its Subsidiaries and not in violation of
the terms and conditions of this Agreement or any other Loan Document. The
Borrower will not, nor will it permit any of its Subsidiaries (other than
Financing Subsidiaries or Immaterial Subsidiaries) to, convey, sell, lease,
transfer or otherwise dispose of, in one transaction or a series of
transactions, any part of its assets (including Cash, Cash Equivalents and
Equity Interests), whether now owned or hereafter acquired, but excluding
(x) assets (including Cash and Cash Equivalents but excluding Portfolio
Investments) sold or disposed of in the ordinary course of business of the
Borrower and its Subsidiaries (including to make expenditures of cash in the
normal course of the day-to-day business activities of the Borrower and its
Subsidiaries (other than a Financing Subsidiary)) and (y) subject to the
provisions of clauses (d) and (e) below, Portfolio Investments. The Borrower
will not, nor will it permit any of its Subsidiaries to, file a certificate of
division; adopt a plan of division or otherwise take any action to effectuate a
division pursuant to Section 18-217 of the Delaware Limited Liability Company
Act (or any analogous action taken pursuant to applicable law with respect to
any corporation, limited liability company, partnership or other entity).


Notwithstanding the foregoing provisions of this Section:
(a)    any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower or any other Subsidiary Guarantor; provided that if any such
transaction shall be (i) between a Subsidiary or a wholly-owned Subsidiary
Guarantor and the Borrower, the Borrower shall be the continuing or surviving
entity and (ii) between a Subsidiary and a wholly owned Subsidiary Guarantor,
the wholly owned Subsidiary Guarantor shall be the continuing or surviving
entity;
(b)    any Subsidiary of the Borrower may sell, lease, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
the Borrower or any wholly owned Subsidiary Guarantor of the Borrower;
(c)    the capital stock of any Subsidiary of the Borrower may be sold,
transferred or otherwise disposed of to the Borrower or any wholly owned
Subsidiary Guarantor of the Borrower;
(d)    the Obligors may sell, transfer or otherwise dispose of Portfolio
Investments (other than to a Financing Subsidiary or a Restricted Investment) so
long as prior to and after giving effect to such sale, transfer or other
disposition (and any concurrent acquisitions




113
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


of Portfolio Investments or payment of outstanding Loans or Other Covered
Indebtedness) the Covered Debt Amount does not exceed the Borrowing Base;
(e)    the Obligors may sell, transfer or otherwise dispose of Portfolio
Investments (other than ownership interests in Financing Subsidiaries or
Restricted Investments), Cash and Cash Equivalents to a Financing Subsidiary or
a Restricted Investment (including, for clarity, as investments (debt or equity)
or capital contributions) so long as (i) prior to and immediately after giving
effect to such sale, transfer or other disposition (and any concurrent
acquisitions of Portfolio Investments or payment of outstanding Loans or Other
Covered Indebtedness) the Covered Debt Amount does not exceed the Borrowing Base
and no Default or Event of Default exists, and the Borrower delivers to the
Administrative Agent a certificate of a Financial Officer to such effect and
(ii) after giving effect to such sale, transfer or other disposition (and any
concurrent acquisitions of Portfolio Investments or payment of outstanding Loans
or Other Covered Indebtedness), either (x) the amount by which the Borrowing
Base exceeds the Covered Debt Amount immediately prior to such sale, transfer or
other disposition is not diminished as a result of such sale, transfer or other
disposition or (y) the Borrowing Base immediately after giving effect to such
sale, transfer or other disposition (and any concurrent acquisitions of
Portfolio Investments or payment of outstanding Loans or Other Covered
Indebtedness) is at least 115% of the Covered Debt Amount;
(f)    the Borrower may merge or consolidate with any other Person, so long as
(i) the Borrower is the continuing or surviving entity in such transaction and
(ii) at the time thereof and after giving effect thereto, no Default or Event of
Default shall have occurred or be continuing;
(g)    the Borrower and its Subsidiaries may sell, lease, transfer or otherwise
dispose of equipment or other property or assets that do not consist of
Portfolio Investments so long as the aggregate amount of all such sales, leases,
transfer and dispositions does not exceed $10,000,000 in any fiscal year;
(h)    any Subsidiary of the Borrower may be liquidated or dissolved; provided
that in connection with such liquidation or dissolution, any and all of the
assets of such Subsidiary shall be distributed or otherwise transferred to the
Borrower or any wholly owned Subsidiary Guarantor of the Borrower; and
(i)    an Obligor may transfer assets to a Financing Subsidiary for the sole
purpose of facilitating the transfer of assets from one Financing Subsidiary (or
a Subsidiary that was a Financing Subsidiary immediately prior to such
disposition) to another Financing Subsidiary, directly or indirectly through
such Obligor (such assets, the “Transferred Assets”), provided that (i) no
Default exists or is continuing at such time, (ii) the Covered Debt Amount shall
not exceed the Borrowing Base at such time and (iii) the Transferred Assets were
transferred to such Obligor by the transferor Financing Subsidiary on the same
Business Day that such assets are transferred by such Obligor to the transferee
Financing Subsidiary.


SECTION 6.04.    Investments. The Borrower will not, nor will it permit any of
its Subsidiaries to, acquire, make or enter into, or hold, any Investments
except:








114
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


(a)    operating deposit accounts with banks;
(b)    Investments by the Borrower and the Subsidiary Guarantors in the Borrower
and the Subsidiary Guarantors;
(c)    Hedging Agreements entered into in the ordinary course of the Borrower’s
business for financial planning and not for speculative purposes;
(d)    Portfolio Investments (other than Restricted Investments) by the Borrower
and its Subsidiaries to the extent such Portfolio Investments are permitted
under the Investment Company Act (to the extent such applicable Person is
subject to the Investment Company Act) and the Investment Policies; provided
that no proceeds from any new Investment made in First Star Bermuda and/or First
Star Ireland after the Original Effective Date may be used to make payments
(directly or indirectly) on account of any obligations owed by First Star
Bermuda and/or First Star Ireland to any Obligor;
(e)    Investments in (x) (or capital contribution to) Financing Subsidiaries to
the extent expressly permitted by Section 6.03(e) or 6.03(i), and (y) Restricted
Investments to the extent expressly permitted by Section 6.03(e);
(f)    Investments by any Financing Subsidiary or any Immaterial Subsidiary;
(g)    Investments in Cash and Cash Equivalents;
(h)    Investments described on Schedule 3.12(b) hereto;
(i)    Investments in Immaterial Subsidiaries; and
(j)    other Investments in an aggregate amount for all such Investments not to
exceed $25,000,000 (for purposes of this clause (j), the aggregate amount of an
Investment at any time shall be deemed to be equal to (A) the aggregate amount
of cash, together with the aggregate fair market value of property loaned,
advanced, contributed, transferred or otherwise invested that gives rise to such
Investment (calculated at the time such Investment is made), minus (B) the
aggregate amount of dividends, distributions or other payments received in cash
in respect of capital or principal on account of such Investment (other than,
for the avoidance of doubt, interest or on account of taxes), provided that in
no event shall the aggregate amount of any Investment be less than zero, and
provided further that the amount of any Investment shall not be reduced by
reason of any write-off of such Investment, nor increased by way of any increase
in the amount of earnings retained in the Person in which such Investment is
made that have not been dividended, distributed or otherwise paid out).
SECTION 6.05.    Restricted Payments. The Borrower will not, nor will it permit
any of its Subsidiaries (other than the Financing Subsidiaries) to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
except that:
(a)    the Borrower may declare and pay dividends with respect to the capital
stock of the Borrower payable solely in additional shares of the Borrower’s
common stock;




115
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


(b)    (1) the Borrower may declare and pay dividends and distributions in
either case in cash or other property (excluding for this purpose the Borrower’s
common stock) in or with respect to any taxable year of the Borrower (or any
calendar year, as relevant) in amounts not to exceed 110% (tested as of
September 30 of each year) of the higher of (x) the net investment income of the
Borrower for the applicable fiscal year determined in accordance with GAAP and
as specified in the annual financial statements most recently delivered pursuant
to Section 5.1(a) and (y) the amount that is estimated by the Borrower in good
faith to be required by the Borrower to be distributed to: (i) allow the
Borrower to satisfy the minimum distribution requirements imposed by Section
852(a) of the Code (or any successor thereto) to maintain its eligibility to be
taxed as a RIC for any such taxable year, (ii) reduce to zero for any such
taxable year its liability for federal income taxes imposed on (y) its
investment company taxable income pursuant to Section 852(b)(1) of the Code (or
any successor thereto), or (z) its net capital gain pursuant to Section
852(b)(3) of the Code (or any successor thereto), and (iii) reduce to zero its
liability for federal excise taxes for any such calendar year imposed pursuant
to Section 4982 of the Code (or any successor thereto) (the “Tax Amount”) (such
higher amount of (x) and (y) (and without, for the avoidance of doubt, taking
into account the 110% multiplier), the “Required Payment Amount”), and (2) with
respect to any other Restricted Payment, if at the time of any such Restricted
Payment, (i) no Default or Event of Default shall have occurred and be
continuing, and (ii) the Covered Debt Amount does not exceed 85% of the
Borrowing Base calculated on a pro forma basis after giving effect to any such
Restricted Payment), then in addition to any dividend or distribution in clause
(1), the Borrower may make additional Restricted Payments (including dividends,
other distributions and repurchases or redemptions of Equity Interests of the
Borrower), so long as (x) the aggregate amount of all such Restricted Payments
together with any dividends and distributions paid pursuant to clause (1) in any
calendar year does not exceed an amount equal to 125% of the Required Payment
Amount for such calendar year and (y) solely with respect to any repurchase or
redemption of Equity Interests of the Borrower, prior to and immediately after
giving effect to such Restricted Payment, the Asset Coverage Ratio shall not be
less than 1.75 to 1.00;
(c)    the Subsidiaries of the Borrower may make Restricted Payments to the
Borrower or to any Subsidiary Guarantor; and
(d)    the Obligors may make Restricted Payments to repurchase Equity Interests
of the Borrower from officers, directors and employees of the Investment
Advisor, the Borrower or any of its Subsidiaries or their respective authorized
representatives upon the death, disability or termination of employment of such
employees or termination of their seat on the Board of Directors of the
Investment Advisor, the Borrower or any of its Subsidiaries, in an aggregate
amount not to exceed $1,000,000 in any calendar year with unused amounts in any
calendar year being carried over to succeeding calendar years subject to a
maximum of $2,000,000 in any calendar year.
For the avoidance of doubt, the Borrower shall not declare any dividend to the
extent such declaration violates the provisions of the Investment Company Act
that are applicable to it.
SECTION 6.06.    Certain Restrictions on Subsidiaries. The Borrower will not
permit any of its Subsidiaries to enter into or suffer to exist any indenture,
agreement, instrument






116
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


or other arrangement (other than the Loan Documents) that prohibits or
restrains, in each case in any material respect, or imposes materially adverse
conditions upon, (v) the incurrence or payment of Indebtedness, (w) the granting
of Liens, (x) the declaration or payment of dividends, (y) the making of loans,
advances, guarantees or Investments or (z) the sale, assignment, transfer or
other disposition of property, in each case by the Borrower or any of its
Subsidiaries (other than Financing Subsidiaries), except for any prohibitions or
restraints contained in (i) any Indebtedness permitted under Section 6.01(b),
(c), (l) or (m), (ii) any Indebtedness permitted under Section 6.01(h) or (i)
secured by a Permitted Lien provided that such prohibitions and restraints are
applicable by their terms only to the assets that are subject to such Lien and
(iii) any agreement, instrument or other arrangement pertaining to any sale or
other disposition of any asset permitted by this Agreement so long as the
applicable restrictions (A) only apply to such assets and (B) do not restrict
prior to the consummation of such sale or disposition the creation or existence
of the Liens in favor of the Collateral Agent pursuant to the Security Documents
or otherwise required by this Agreement, or the incurrence or payment of
Indebtedness under this Agreement or the ability of the Borrower and its
Subsidiaries to perform any other obligation under any of the Loan Documents.


SECTION 6.07.    Certain Financial Covenants.
(a)    Minimum Stockholders’ Equity. After the Original Effective Date, the
Borrower will not permit Stockholders’ Equity as of the last day of any fiscal
quarter of the Borrower to be less than the greater of (i) 40% of the total
assets of the Borrower and its Subsidiaries as at the last day of such fiscal
quarter (determined on a consolidated basis, without duplication, in accordance
with GAAP) and (ii) the sum of (x) $700,000,000sum of (x) $550,000,000, plus
(y) 50% of the aggregate net proceeds of all sales of Equity Interests by the
Borrower after the OriginalAmendment No. 2 Effective Date.
(b)    Asset Coverage Ratio. After the Original Effective Date, the Borrower
will not permit the Asset Coverage Ratio to be less than the greater of (i) 1.50
to 1.00 and (b) the statutory test applicable to the Borrower at any time.
(c)    Consolidated Interest Coverage Ratio. On and after the Restatement
Effective Date, the Borrower will not permit the Consolidated Interest Coverage
Ratio to be less than (i) 2.00 to 1.00 as of the last day of each of the first
four fiscal quarters of the Borrower after the Restatement Effective Date or
(ii) 2.25 to 1.00 as of the last day of any fiscal quarter of the Borrower
thereafter.
(d)    Liquidity Test. After the Original Effective Date, the Borrower will not
permit the aggregate Value of the Eligible Portfolio Investments that can be
converted to Cash in fewer than 20 Business Days without more than a 5% change
in price to be less than 10% of the Covered Debt Amount for more than 30
Business Days during any period when the Adjusted Covered Debt Balance is
greater than 90% of the Adjusted Borrowing Base.
(e)    Obligors’ Net Worth Test. On and after the Restatement Effective Date,
the Borrower will not permit the Obligors’ Net Worth to be less than
$600,000,000500,000,000.






117
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


SECTION 6.08.    Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, enter into any transactions with any of
its Affiliates, even if otherwise permitted under this Agreement, except (a)
transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary (or, in the
case of a transaction between an Obligor and a non-Obligor Subsidiary, not less
favorable to such Obligor) than could be obtained at the time on an arm’s-length
basis from unrelated third parties, (b) transactions between or among the
Obligors not involving any other Affiliate, (c) Restricted Payments permitted by
Section 6.05, dispositions permitted by Section 6.03(e) and 6.03(i) and
Investments permitted by Section 6.04(e), (d) the transactions provided in the
Affiliate Agreements as the same may be amended in accordance with Section
6.11(b), (e) existing transactions with Affiliates as set forth in Schedule
6.08, (f) the payment of compensation and reimbursement of expenses of directors
in a manner consistent with current practice of the Borrower and general market
practice, and indemnification to directors in the ordinary course of business or
(g) co-investments with other funds advised by Oaktree shall be permitted to the
extent permitted by applicable law and/or SEC guidance (including exemptive
relief from the SEC and/or a no-action letter).
SECTION 6.09.    Lines of Business. The Borrower will not, nor will it permit
any of its Subsidiaries (other than Immaterial Subsidiaries) to, engage to any
material extent in any business other than in accordance with its Investment
Policies.
SECTION 6.10.    No Further Negative Pledge. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any agreement, instrument, deed or
lease which prohibits or limits the ability of any Obligor to create, incur,
assume or suffer to exist any Lien upon any of its properties, assets or
revenues, whether now owned or hereafter acquired, or which requires the grant
of any security for an obligation if security is granted for another obligation,
except the following: (a) this Agreement and the other Loan Documents and
documents with respect to Indebtedness permitted under Sections 6.01(b)(ii) and
6.01(k); (b) covenants in documents creating Liens permitted by Section 6.02
prohibiting further Liens on the assets encumbered thereby; (c) customary
restrictions contained in leases not subject to a waiver; and (d) any other
agreement that does not restrict in any manner (directly or indirectly) Liens
created pursuant to the Loan Documents on any Collateral securing the “Secured
Obligations” under and as defined in the Guarantee and Security Agreement and
does not require the direct or indirect granting of any Lien securing any
Indebtedness or other obligation by virtue of the granting of Liens on or pledge
of property of any Obligor to secure the Loans or any Hedging Agreement.
SECTION 6.11.    Modifications of Indebtedness and Affiliate Agreements. The
Borrower will not, and will not permit any of its Subsidiaries to, consent to
any modification, supplement or waiver of:
(a)     any of the provisions of any agreement, instrument or other document
evidencing or relating to any Secured Longer-Term Indebtedness, Unsecured
Longer-Term Indebtedness or Unsecured Shorter-Term Indebtedness that would
result in such Indebtedness not meeting the requirements of the definition of
“Secured Longer-Term Indebtedness”, clause (B) of the definition of “Unsecured
Longer-Term Indebtedness” or the definition of “Unsecured Shorter-Term
Indebtedness”, as applicable, set forth in Section 1.01 of this Agreement,
unless, in




118
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


the case of Unsecured Longer-Term Indebtedness, such Indebtedness would have
been permitted to be incurred as Unsecured Shorter-Term Indebtedness at the time
of such modification, supplement or waiver and the Borrower so designates such
Indebtedness as “Unsecured Shorter-Term Indebtedness” (whereupon such
Indebtedness shall be deemed to constitute “Unsecured Shorter-Term Indebtedness”
for all purposes of this Agreement);
(b)    any of the Affiliate Agreements, unless such modification, supplement or
waiver is not materially less favorable to the Borrower than could be obtained
on an arm’s-length basis from unrelated third parties.
The Administrative Agent and the Lenders hereby acknowledge and agree that the
Borrower may, at any time and from time to time, without the consent of the
Administrative Agent, freely amend, restate, terminate, or otherwise modify any
documents, instruments and agreements evidencing, securing or relating to
Indebtedness permitted pursuant to Section 6.01(d), including increases in the
principal amount thereof, modifications to the advance rates and/or
modifications to the interest rate, fees or other pricing terms; provided that
no such amendment, restatement or modification shall, for so long as the
Borrower complies with the terms of Section 5.08(a)(i) hereof, cause a Financing
Subsidiary to fail to be a “Financing Subsidiary” in accordance with the
definition thereof.
SECTION 6.12.    Payments of Longer-Term Indebtedness. The Borrower will not,
nor will it permit any of its Subsidiaries to, purchase, redeem, retire or
otherwise acquire for value, or set apart any money for a sinking, defeasance or
other analogous fund for the purchase, redemption, retirement or other
acquisition of or make any voluntary or involuntary payment or prepayment of the
principal of or interest on, or any other amount owing in respect of, any
Secured Longer-Term Indebtedness or Unsecured Longer-Term Indebtedness (other
than (i) to refinance any such Secured Longer-Term Indebtedness or Unsecured
Longer-Term Indebtedness with Indebtedness permitted under Section 6.01(b)(ii)
and (c), (ii) with the proceeds of any issuance of Equity Interests (in each
case with respect to clauses (i) and (ii) of this Section 6.12 to the extent not
required to be used to repay Loans), or (iii) the 2019 Notes and the 2024 Notes,
which are addressed in Section 6.13 below), except (a) for regularly scheduled
payments of interest in respect thereof required pursuant to the instruments
evidencing such Indebtedness and the payment when due of the types of fees and
expenses that are customarily paid in connection with such Indebtedness (it
being understood that (w) the conversion features into Permitted Equity
Interests under convertible notes, (x) the triggering of such conversion and/or
settlement thereof solely with Permitted Equity Interests, and (y) any cash
payment on account of interest or expenses on such convertible notes made by the
Borrower in respect of such triggering and/or settlement thereof, shall be
permitted under this clause (a)) or (b) for payments and prepayments of Secured
Longer-Term Indebtedness required to comply with requirements of Section
2.09(b).
SECTION 6.13.    Payments of the 2019 Notes and the 2024 Notes. Except for
regularly scheduled payments of interest required pursuant to the 2019 Notes and
the 2024 Notes and the payment when due of the fees and expenses that are
required to be paid in connection with the 2019 Notes and the 2024 Notes, the
Borrower will not purchase, redeem, retire or otherwise acquire for value, or
set apart any money for a sinking, defeasance or other analogous fund for the
purchase, redemption, retirement or other acquisition of or make any voluntary
or involuntary payment or prepayment of the principal of or interest on, or any
other amount owing




119
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


in respect of, the 2019 Notes or the 2024 Notes other than (i) to refinance the
2019 Notes or the 2024 Notes in full or in part with Indebtedness permitted
under Section 6.01(b)(ii) and (c), (ii) to prepay the 2019 Notes or the 2024
Notes in full or in part with the proceeds of any issuance of Equity Interests,
or (iii) to pay or prepay the 2019 Notes or the 2024 Notes in full or in part
using Cash and/or the proceeds of Loans (including in combination with, as
applicable, proceeds permitted pursuant to the immediately preceding clauses (i)
or (ii))); provided, that in the case of any such refinancing or prepayment (1)
no Default or Event of Default shall have occurred and be continuing and (2)
immediately after giving effect to such refinancing or prepayment pursuant to
clause (iii) of this Section 6.13, the Covered Debt Amount does not exceed 90%
of the Borrowing Base calculated on a pro forma basis after giving effect to any
such refinancing or prepayment.
SECTION 6.14.    Modification of Investment Policies. Other than with respect to
Permitted Policy Amendments, the Borrower will not amend, supplement, waive or
otherwise modify in any material respect the Investment Policies as in effect on
the Original Effective Date.
SECTION 6.15.    SBIC Guarantee. The Borrower will not, nor will it permit any
of its Subsidiaries to, cause or permit the occurrence of any event or condition
that would result in any recourse to any Obligor under any Permitted SBIC
Guarantee.


SECTION 6.16.    Derivative Transactions. The Borrower will not, nor will it
permit any of its Subsidiaries (other than a Financing Subsidiary) to, enter
into any swap or derivative transactions (including total return swaps) or other
similar transactions or agreements, except for Hedging Agreements to the extent
permitted pursuant to Section 6.01(h) and Section 6.04(c).
Article VII    
EVENTS OF DEFAULT
SECTION 7.01.    Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
(a)    (i) the Borrower shall fail to pay any principal of any Loan (including,
without limitation, any principal payable under Section 2.09(b) or (c)) or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise or (ii) fail to Cash Collateralize any LC
Exposure as and when required by Section 2.04(k);
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or under any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five (5) or more Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries in or in connection with this Agreement or
any other




120
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


Loan Document or any amendment or modification hereof or thereof, or in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with this Agreement or any other Loan Document or any amendment
or modification hereof or thereof, shall prove to have been incorrect when made
or deemed made in any material respect (except that such materiality qualifier
shall not be applicable to any representation or warranty already qualified by
materiality or Material Adverse Effect);
(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in (i) Section 5.01(e), Section 5.03 (with respect to the
Borrower’s and its Subsidiaries’ existence only, and not with respect to the
Borrower’s and its Subsidiaries’ rights, licenses, permits, privileges or
franchises), Sections 5.08(a) or (b), Section 5.10, Section 5.12(c) or
Article VI or any Obligor shall default in the performance of any of its
obligations contained in Section 7 of the Guarantee and Security Agreement or
(ii) Section 5.01(f), Sections 5.02 or Section 5.09 and, in the case of this
clause (ii), such failure shall continue unremedied for a period of five (5) or
more days after the earlier of (A) notice thereof by the Administrative Agent
(given at the request of any Lender) to the Borrower and (B) a Financial Officer
of the Borrower’s actual knowledge of such failure;
(e)    the Borrower or any Obligor, as applicable, shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in clause (a), (b) or (d) of this Article) or any other
Loan Document and such failure shall continue unremedied for a period of thirty
(30) or more days after the earlier of (A) notice thereof by the Administrative
Agent (given at the request of any Lender) to the Borrower and (B) a Financial
Officer of the Borrower’s actual knowledge of such failure;
(f)    the Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable, taking
into account (other than with respect to payments of principal) any applicable
grace period;
(g)    any event or condition occurs that (i) results in all or any portion of
any Material Indebtedness becoming due prior to its scheduled maturity or
(ii) that enables or permits (after giving effect to any applicable grace
periods) the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity, unless, in the case of this clause (ii), such
event or condition is no longer continuing or has been waived in accordance with
the terms of such Material Indebtedness such that the holder or holders thereof
or any trustee or agent on its or their behalf are no longer enabled or
permitted to cause such Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to (1) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness; or (2) convertible debt that
becomes due as a result of a contingent mandatory conversion or redemption event
provided such conversion or redemption is effectuated only in capital stock that
is not Disqualified Equity Interests;






121
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Subsidiaries (other than Immaterial
Subsidiaries) or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of its Subsidiaries (other than Immaterial Subsidiaries) or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed and unstayed for a period of 60 or more days or an order or
decree approving or ordering any of the foregoing shall be entered;
(i)    the Borrower or any of its Subsidiaries (other than Immaterial
Subsidiaries) shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of its Subsidiaries (other than Immaterial Subsidiaries) or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;
(j)    the Borrower or any of its Subsidiaries (other than Immaterial
Subsidiaries) shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;
(k)    there is rendered against the Borrower or any of its Subsidiaries (other
than Immaterial Subsidiaries) or any combination thereof (i) one or more
judgments or orders for the payment of money in an aggregate amount (as to all
such judgments and orders) in excess of $20,000,000 (to the extent not covered
by independent third-party insurance as to which the insurer has been notified
of the potential claim and does not dispute coverage) or (ii) any one or more
non-monetary judgments that, individually or in the aggregate, has resulted in
or could reasonably be expected to result in a Material Adverse Effect and, in
either case, (1) enforcement proceedings, actions or collection efforts are
commenced by any creditor upon such judgment or order, or (2) there is a period
of thirty (30) consecutive days during which such judgment is undischarged or a
stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect;
(l)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;
(m)    a Change in Control shall occur;
(n)    any SBIC Subsidiary shall become the subject of an enforcement action and
be transferred into liquidation status by the SBA;






122
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


(o)    the Liens created by the Security Documents shall, at any time with
respect to Portfolio Investments held by Obligors having an aggregate Value in
excess of 5% of the aggregate Value of all Portfolio Investments held by
Obligors, not be valid and perfected (to the extent perfection by filing,
registration, recordation, possession or control is required herein or
therein) in favor of the Collateral Agent (or any Obligor or any Affiliate of an
Obligor shall so assert in writing), free and clear of all other Liens (other
than Liens permitted under Section 6.02 or under the respective Security
Documents), except to the extent that any such loss of perfection results from
the failure of the Collateral Agent to maintain possession of certificates
representing securities pledged under the Guarantee and Security Agreement;
(p)    except for expiration or termination in accordance with its terms, any of
the Security Documents shall for whatever reason be terminated or cease to be in
full force and effect in any material respect, or the enforceability thereof
shall be contested by any Obligor, or there shall be any actual invalidity of
any guaranty thereunder or any Obligor or any Affiliate of an Obligor shall so
assert in writing;
(q)    the Borrower or any of its Subsidiaries shall cause or permit the
occurrence of any condition or event that would result in any recourse to any
Obligor under any Permitted SBIC Guarantee; or
(r)    the Investment Advisor shall cease to be the investment advisor of the
Borrower;
then, and in every such event (other than an event described in clause (h),  (i)
or (j) of this Article), and at any time thereafter during the continuance of
such event, the Administrative Agent may, and at the request of the Required
Lenders shall, by notice to the Borrower, take either or both of the following
actions, at the same or different times: (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately, and (ii) declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder and under the other Loan
Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event described in clause (h),  (i) or (j) of
this Article, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other obligations of the Borrower accrued hereunder and under the other Loan
Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.
In the event that the Loans shall be declared, or shall become, due and payable
pursuant to the immediately preceding paragraph then, upon notice from the
Administrative Agent, the Issuing Bank or Lenders with LC Exposure representing
more than 50% of the total LC Exposure demanding the deposit of Cash Collateral
pursuant to this paragraph, the Borrower shall immediately Cash Collateralize
such LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to Cash Collateralize such LC Exposure shall become
effective immediately, and such deposit shall become immediately due and
payable,




123
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


without demand or other notice of any kind, upon the occurrence of any Event of
Default described in clause (h), (i) or (j) of this Article.
Article VIII    

THE ADMINISTRATIVE AGENT
SECTION 8.01.    Appointment.
(a)    Appointment of the Administrative Agent. Each of the Lenders and the
Issuing Bank hereby irrevocably appoints the Administrative Agent as its agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.
(b)    Appointment of the Collateral Agent. The Collateral Agent is hereby
confirmed and reaffirmed as having been appointed as the collateral agent
hereunder and under the other Loan Documents and in such capacity has been and
is authorized to have all the rights and benefits hereunder and thereunder
(including Section 9 of the Guarantee and Security Agreement), and to take such
actions on its behalf and to exercise such powers as are delegated to the
Collateral Agent by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto. In addition to the rights,
privileges and immunities in the Guarantee and Security Agreement, the
Collateral Agent has been and shall be entitled to all rights, privileges,
immunities, exculpations and indemnities of the Administrative Agent for such
purpose and each reference to the Administrative Agent in this Article VIII
shall be deemed to include the Collateral Agent.
SECTION 8.02.    Capacity as Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may (without having to
account therefor to any other Lender) accept deposits from, lend money to, make
investments in and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if it were not the Administrative
Agent hereunder, and such Person and its Affiliates may accept fees and other
consideration from the Borrower or any Subsidiary or other Affiliate thereof for
services in connection with this Agreement or otherwise without having to
account for the same to the other Lenders.


SECTION 8.03.    Limitation of Duties; Exculpation. The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default or Event of Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent is required to exercise in writing
by the Required Lenders, and (c) except




124
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


as expressly set forth herein and in the other Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents) or in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
non-appealable judgment. The Administrative Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, (v) the creation, perfection or priority of any Lien
purported to be created by the Loan Documents or the value or the sufficiency of
any Collateral or (vi) the satisfaction of any condition set forth in Article IV
or elsewhere herein or therein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent. Notwithstanding anything
to the contrary contained herein, in no event shall the Administrative Agent be
liable or responsible in any way or manner for the failure to obtain or receive
an IVP External Unquoted Value for any asset or for the failure to send any
notice required under Section 5.12(b)(ii)(B)(x). The Administrative Agent shall
not be responsible or have any liability for, or have any duty to ascertain,
inquire into, monitor or enforce, compliance with the provisions hereof relating
to Disqualified Lenders. Without limiting the generality of the foregoing, the
Administrative Agent shall not (x) be obligated to ascertain, monitor or inquire
as to whether any Lender or Participant or prospective Lender or Participant is
a Disqualified Lender or (y) have any liability with respect to or arising out
of any assignment or participation of Loans, or disclosure of confidential
information, to any Disqualified Lender.
SECTION 8.04.    Reliance. The Administrative Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by or on behalf
of the proper Person or Persons, and shall not incur any liability for relying
thereon. The Administrative Agent may consult with legal counsel, independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.


SECTION 8.05.    Sub-Agents. The Administrative Agent may perform any and all
its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related




125
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


Parties. The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.
SECTION 8.06.    Resignation; Successor Administrative Agent. The Administrative
Agent may resign at any time by notifying the Lenders, the Issuing Bank and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
with the consent of the Borrower not to be unreasonably withheld (provided that
no such consent shall be required if an Event of Default has occurred and is
continuing), to appoint a successor, which is not a Disqualified Lender. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent’s
resignation shall nonetheless become effective except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Bank under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and (2) the Required Lenders shall perform the duties of the
Administrative Agent (and all payments and communications provided to be made
by, to or through the Administrative Agent shall instead be made by or to each
Lender directly) until such time as the Required Lenders appoint a successor
agent as provided for above in this paragraph. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article VIII and Section 9.03
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as Administrative Agent.
SECTION 8.07.    Reliance by Lenders. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


SECTION 8.08.    Modifications to Loan Documents. Except as otherwise provided
in Section 9.02(b) or 9.02(c) with respect to this Agreement, the Administrative
Agent may, with the prior consent of the Required Lenders (but not otherwise),
consent to any modification, supplement or waiver under any of the Loan
Documents; provided that, without the prior consent of each Lender, the
Administrative Agent shall not (except as provided herein




126
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


or in the Security Documents) release all or substantially all of the Collateral
or otherwise terminate all or substantially all of the Liens under any Security
Document providing for collateral security, agree to additional obligations
being secured by all or substantially all of such collateral security, or alter
the relative priorities of the obligations entitled to the benefits of the Liens
created under the Security Documents with respect to all or substantially all of
the Collateral, except that no such consent shall be required, and the
Administrative Agent is hereby authorized, to release any Lien covering property
that is the subject of either (x) a disposition of property permitted hereunder
(which release described in this clause (x) shall be automatic and require no
further action from any party) or (y) a disposition to which the Required
Lenders have consented.


SECTION 8.09.    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, each Joint Lead Arranger
and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the Borrower or any other Obligor, that at least one of the
following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR
§2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or






127
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless subclause (i) in the immediately preceding clause (a)
is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in subclause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Joint Lead Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Obligor, that:
(i)    none of the Administrative Agent or any Joint Lead Arranger or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto),
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent or any Joint Lead Arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.
(c)    The Administrative Agent and each Joint Lead Arranger hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby,






128
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


and that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Letters of Credit, the Commitments
and this Agreement, (ii) may recognize a gain if it extended the Loans, the
Letters of Credit or the Commitments for an amount less than the amount being
paid for an interest in the Loans, the Letters of Credit or the Commitments by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.
SECTION 8.10.    Agents. None of the Syndication Agent, any Co-Documentation
Agent or any Lead Arranger shall have obligations or duties whatsoever in such
capacity under this Agreement or any other Loan Document and shall incur no
liability hereunder or thereunder in such capacity, but all such persons shall
have the benefit of the indemnities provided for hereunder.
SECTION 8.11.    Collateral Matters. (a) Except with respect to the exercise of
setoff rights in accordance with Section 9.08 or with respect to a Secured
Party’s right to file a proof of claim in an insolvency proceeding, no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce any Guarantee of the Guaranteed Obligations (as defined in the
Guarantee and Security Agreement), it being understood and agreed that all
powers, rights and remedies under the Loan Documents may be exercised solely by
the Administrative Agent and/or the Collateral Agent on behalf of the Secured
Parties in accordance with the terms thereof.
(b)    In furtherance of the foregoing and not in limitation thereof, no
arrangements in respect of any Hedging Agreement the obligations under which
constitute Hedging Agreement Obligations, will create (or be deemed to create)
in favor of any Secured Party that is a party thereto any rights in connection
with the management or release of any Collateral or of the obligations of any
Obligor under any Loan Document. By accepting the benefits of the Collateral,
each Secured Party that is a party to any such arrangement in respect of Hedging
Agreements shall be deemed to have appointed the Administrative Agent and
Collateral Agent to serve as administrative agent and collateral agent,
respectively, under the Loan Documents and agreed to be bound by the Loan
Documents as a Secured Party thereunder, subject to the limitations set forth in
this paragraph.
(c)    Neither the Administrative Agent nor the Collateral Agent shall be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Administrative Agent’s or the
Collateral Agent’s Lien thereon or any certificate prepared by any Obligor in
connection therewith, nor shall the Administrative Agent or the Collateral Agent
be responsible or liable to the Lenders or any other Secured Party for any
failure to monitor or maintain any portion of the Collateral.








129
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


SECTION 8.12.    Credit Bidding. The Secured Parties hereby irrevocably
authorize the Collateral Agent, at the direction of the Required Lenders, to
credit bid all or any portion of the Secured Obligations (including by accepting
some or all of the Collateral in satisfaction of some or all of the Secured
Obligations pursuant to a deed in lieu of foreclosure or otherwise) and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code, including under Sections 363, 1123 or 1129 of
the Bankruptcy Code, or any similar laws in any other jurisdictions to which an
Obligor is subject, or (b) at any other sale, foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Collateral Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Secured Obligations owed to the Secured Parties shall be entitled to be, and
shall be, credit bid by the Collateral Agent at the direction of the Required
Lenders on a ratable basis (with Secured Obligations with respect to contingent
or unliquidated claims receiving contingent interests in the acquired assets on
a ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid, (i) the Collateral Agent shall be authorized to form one or more
acquisition vehicles and to assign any successful credit bid to such acquisition
vehicle or vehicles, (ii) each of the Secured Parties’ ratable interests in the
Secured Obligations which were credit bid shall be deemed without any further
action under this Agreement to be assigned to such vehicle or vehicles for the
purpose of closing such sale, (iii) the Collateral Agent shall be authorized to
adopt documents providing for the governance of the acquisition vehicle or
vehicles (provided that any actions by the Collateral Agent with respect to such
acquisition vehicle or vehicles, including any disposition of the assets or
equity interests thereof, shall be governed, directly or indirectly, by, and the
governing documents shall provide for, control by the vote of the Required
Lenders or their permitted assignees under the terms of this Agreement or the
governing documents of the applicable acquisition vehicle or vehicles, as the
case may be, irrespective of the termination of this Agreement and without
giving effect to the limitations on actions by the Required Lenders contained in
Section 9.02 of this Agreement), (iv) the Collateral Agent on behalf of such
acquisition vehicle or vehicles shall be authorized to issue to each of the
Secured Parties, ratably on account of the relevant Secured Obligations which
were credit bid, interests, whether as equity, partnership, limited partnership
interests or membership interests, in any such acquisition vehicle and/or debt
instruments issued by such acquisition vehicle, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (v) to the
extent that Secured Obligations that are assigned to an acquisition vehicle are
not used to acquire Collateral for any reason (as a result of another bid being
higher or better, because the amount of Secured Obligations assigned to the
acquisition vehicle exceeds the amount of Secured Obligations credit bid by the
acquisition vehicle or otherwise), such Secured Obligations shall automatically
be reassigned to the Secured Parties pro rata with their original interest in
such Secured Obligations and the equity interests and/or debt instruments issued
by any acquisition vehicle on account of such Secured Obligations shall
automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action. Notwithstanding that the ratable
portion of the Secured Obligations of each Secured Party are deemed assigned to
the acquisition vehicle or vehicles as set forth in clause (ii) above, each




130
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


Secured Party shall execute such documents and provide such information
regarding the Secured Party (and/or any designee of the Secured Party which will
receive interests in or debt instruments issued by such acquisition vehicle) as
the Collateral Agent may reasonably request in connection with the formation of
any acquisition vehicle, the formulation or submission of any credit bid or the
consummation of the transactions contemplated by such credit bid.
Article IX    

MISCELLANEOUS
SECTION 9.01.    Notices; Electronic Communications.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy or to the extent permitted by Section 9.01(b) or otherwise
herein, e-mail, as follows:
(i)    if to the Borrower, to it at:
Oaktree Specialty Lending Corporation
333 South Grand Ave., 28th Floor
Los Angeles, CA 90071
Attention: Mathew M. Pendo
Telephone: (213) 830-6740
Facsimile: (213) 356-3357
E-Mail: mpendo@oaktreecapital.com


with a copy to (which shall not constitute notice):


Latham & Watkins LLP
355 South Grand Avenue, Suite 100
Los Angeles, CA 90071
Attention: Douglas H. Burnaford
Telephone: (213) 891-8259
Facsimile: (213) 891-8763
E-Mail: douglas.burnaford@lw.com


(ii)    if to the Administrative Agent or the Issuing Bank, to it at:
ING Capital LLC
1133 Avenue of the Americas
New York, New York 10036
Attention:  Patrick Frisch
Telephone: (646) 424-6912
Facsimile: (646) 424-6919






131
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


E-Mail: patrick.frisch@ing.com


with a copy, which shall not constitute notice, to:

Dechert LLP
1095 Avenue of the Americas
New York, New York 10036
Attention: Jay R. Alicandri, Esq.
Telephone: (212) 698-3800
Facsimile: (212) 698-3599
E-Mail: jay.alicandri@dechert.com


(iii)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
Any party hereto may change its address, telecopy number or e-mail address for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt. Notices delivered through electronic
communications to the extent provided in paragraph (b) below, shall be effective
as provided in said paragraph (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender or the Issuing Bank
pursuant to Section 2.03 if such Lender or the Issuing Bank, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day, and (ii) notices or communications posted to an Internet
or intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.
(c)    Posting of Communications.






132
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


(i)    For so long as a Debtdomain™ or equivalent website is available to each
of the Lenders hereunder, the Borrower may satisfy its obligation to deliver
documents to the Administrative Agent or the Lenders under Section 5.01 by
delivering one hard copy thereof to the Administrative Agent and either an
electronic copy or a notice identifying the website where such information is
located for posting by the Administrative Agent on Debtdomain™ or such
equivalent website; provided that the Administrative Agent shall have no
responsibility to maintain access to Debtdomain™ or an equivalent website.
(ii)    The Obligors agree that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders by posting the
Communications on IntraLinks™, Debtdomain™, SyndTrak, ClearPar or any other
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”).
(iii)    Although the Approved Electronic Platform and its primary web portal
are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Restatement Effective Date, a user ID/password
authorization system) and the Approved Electronic Platform is secured through a
per-deal authorization method whereby each user may access the Approved
Electronic Platform only on a deal-by-deal basis, each of the Lenders and each
of the Obligors acknowledges and agrees that the distribution of material
through an electronic medium is not necessarily secure, that the Administrative
Agent is not responsible for approving or vetting the representatives or
contacts of any Lender that are added to the Approved Electronic Platform, and
that there are confidentiality and other risks associated with such
distribution. Each of the Lenders and each Obligor hereby approves distribution
of the Communications through the Approved Electronic Platform and understands
and assumes the risks of such distribution.
(iv)    THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS
IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE
APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, ANY LEAD
ARRANGER, ANY CO-DOCUMENTATION AGENT, ANY SYNDICATION AGENT OR ANY OF THEIR
RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY
LIABILITY TO ANY OBLIGOR, ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES
OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,




133
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


CONTRACT OR OTHERWISE) ARISING OUT OF ANY OBLIGOR’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED
ELECTRONIC PLATFORM.
SECTION 9.02.    Waivers; Amendments.
(a)    No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default or Event of Default, regardless of whether
the Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default or Event of Default at the time.
(b)    Amendments to this Agreement. Except as set forth in the definition of
Secured Longer-Term Indebtedness and Unsecured Longer-Term Indebtedness, neither
this Agreement nor any provision hereof may be waived, amended or modified
except pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or by the Borrower and the Administrative
Agent with the consent of the Required Lenders; provided that, subject to
Section 2.17(b), no such agreement shall
(i)    increase the Commitment of any Lender without the written consent of such
Lender,
(ii)    reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender directly affected thereby,
(iii)    postpone the scheduled date of payment of the principal amount of any
Loan or LC Disbursement, or any interest thereon, or any fees or other amounts
payable to a Lender hereunder, or reduce the amount or waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly affected thereby,
(iv)    change Section 2.16(b), (c) or (d) (or other sections referred to
therein to the extent relating to pro rata payments) in a manner that would
alter the pro rata reduction of commitments, sharing of payments, or making of
disbursements, required thereby without the written consent of each Lender
directly affected thereby,






134
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


(v)    change any of the provisions of this Section or the percentage in the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender, or
(vi)    permit the assignment or transfer by any Obligor of any of its rights or
obligations under any Loan Document without the consent of each Lender;
provided further that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or the Issuing Bank
hereunder without the prior written consent of the Administrative Agent or the
Issuing Bank, as the case may be, and (y) the consent of Lenders holding not
less than two-thirds of the total Credit Exposures and unused Commitments will
be required for (A) any change adverse to the Lenders affecting the provisions
of this Agreement relating to the Borrowing Base (including the definitions used
therein) and/or the valuation procedures set forth in Section 5.12, and (B) any
release of any material portion of the Collateral other than for fair value or
as otherwise permitted hereunder or under the other Loan Documents.


For purposes of this Section, the “scheduled date of payment” of any amount
shall refer to the date of payment of such amount specified in this Agreement,
and shall not refer to a date or other event specified for the mandatory or
optional prepayment of such amount.


(c)    Amendments to Security Documents.  No Security Document nor any provision
thereof may be waived, amended or modified, except to the extent otherwise
expressly contemplated by the Guarantee and Security Agreement, and the Liens
granted under the Guarantee and Security Agreement may not be spread to secure
any additional obligations (including any increase in Loans hereunder, but
excluding (i) any such increase pursuant to a Commitment Increase under
Section 2.07(e) and (ii) any Secured Longer-Term Indebtedness permitted
hereunder) except to the extent otherwise expressly contemplated by the
Guarantee and Security Agreement and except pursuant to an agreement or
agreements in writing entered into by the Borrower, and by the Collateral Agent
with the consent of the Required Lenders; provided that, subject to Section
2.17(b), (i) without the written consent of the holders of not less than
two-thirds of the total Credit Exposures and unused Commitments, no such waiver,
amendment or modification to the Guarantee and Security Agreement shall (A)
release any Obligor representing more than 10% of the Stockholders’ Equity from
its obligations under the Security Documents, (B) release any guarantor
representing more than 10% of the Stockholders’ Equity under the Guarantee and
Security Agreement from its guarantee obligations thereunder, or (C) amend the
definition of “Collateral” under the Security Documents (except to add
additional collateral) and (ii) without the written consent of each Lender, no
such agreement shall (W) release all or substantially all of the Obligors from
their respective obligations under the Security Documents, (X) release all or
substantially all of the collateral security or otherwise terminate all or
substantially all of the Liens under the Security Documents, (Y) release all or
substantially all of the guarantors under the Guarantee and Security Agreement
from their guarantee obligations thereunder, or (Z) alter the relative
priorities of the obligations entitled to the Liens created under the Security
Documents (except in connection with securing additional obligations equally and
ratably with the Loans and other obligations hereunder) with respect to




135
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


all or substantially all of the collateral security provided thereby; except
that no such consent described in clause (i) or (ii) above shall be required,
and the Administrative Agent is hereby authorized (and so agrees with the
Borrower) to direct the Collateral Agent under the Guarantee and Security
Agreement, to (1) release any Lien covering property (and to release any such
guarantor) that is the subject of either a disposition of property permitted
hereunder or a disposition to which the Required Lenders or the required number
or percentage of Lenders have consented (and such Lien shall be released
automatically to the extent provided in Section 10.03(c) of the Guarantee and
Security Agreement), or otherwise in accordance with Section 9.15 and (2)
release from the Guarantee and Security Agreement any Subsidiary Guarantor (and
any property of such Subsidiary Guarantor) that is designated as a Financing
Subsidiary in accordance with this Agreement or which ceases to be consolidated
on the Borrower’s financial statements and is no longer required to be a
“Subsidiary Guarantor”, so long as in the case of this clause (2): (A) prior to
and immediately after giving effect to any such release (and any concurrent
acquisitions of Portfolio Investments or payment of outstanding Loans or Other
Covered Indebtedness) the Covered Debt Amount does not exceed the Borrowing Base
and no Default or Event of Default exists, and the Borrower delivers to the
Administrative Agent a certificate of a Financial Officer to such effect and (B)
after giving effect to such release (and any concurrent acquisitions of
Portfolio Investments or payment of outstanding Loans or Other Covered
Indebtedness), either (I) the amount by which the Borrowing Base exceeds the
Covered Debt Amount immediately prior to such release is not diminished as a
result of such release or (II) the Borrowing Base immediately after giving
effect to such release is at least 115% of the Covered Debt Amount.
(d)    Replacement of Non-Consenting Lender. If, in connection with any proposed
amendment, waiver or consent requiring (i) the consent of “each Lender” or “each
Lender affected thereby,” or (ii) the consent of “two-thirds of the holders of
the total Credit Exposures and unused Commitments”, the consent of the Required
Lenders is obtained, but the consent of other necessary Lenders is not obtained
(any such Lender whose consent is necessary but not obtained being referred to
herein as a “Non-Consenting Lender”), then the Borrower shall have the right, at
its sole cost and expense, to replace each such Non-Consenting Lender or Lenders
with one or more replacement Lenders pursuant to Section 2.18(b) so long as at
the time of such replacement, each such replacement Lender consents to the
proposed change, waiver, discharge or termination.
(e)    Ambiguity, Omission, Mistake or Typographical Error. Notwithstanding the
foregoing, if the Administrative Agent and the Borrower acting together identify
any ambiguity, omission, mistake, typographical error or other defect in any
provision of this Agreement or any other Loan Document, then the Administrative
Agent and the Borrower shall be permitted to amend, modify or supplement such
provision to cure such ambiguity, omission, mistake, typographical error or
other defect, and such amendment shall become effective without any further
action or consent of any other party to this Agreement.
SECTION 9.03.    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay all reasonable and documented
out-of-pocket fees, costs and expenses incurred (i)  by the Administrative
Agent, the Collateral Agent and their Affiliates (including the reasonable fees,
charges and disbursements of






136
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


one outside counsel and of any necessary special and/or local counsel for the
Administrative Agent and the Collateral Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation of
this Agreement and the other Loan Documents and any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) including all costs and
expenses of the Independent Valuation Provider, (ii)  by the Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, (iii) by the Administrative Agent,
the Collateral Agent, the Issuing Bank or any Lender, (including fees, charges
and disbursements of counsel for the Administrative Agent, the Collateral Agent,
the Issuing Bank or any Lender), in connection with the administration (other
than internal overhead charges), enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect thereof and (iv) 
in connection with any filing, registration, recording or perfection of any
security interest contemplated by any Security Document or any other document
referred to therein. Unless an Event of Default has occurred and is continuing,
the Borrower shall not be responsible for the reimbursement of any fees, costs
and expenses of the Independent Valuation Provider incurred pursuant to
5.12(b)(iii) in excess of $200,000 in the aggregate incurred for all such fees,
costs and expenses in any 12-month period (the “IVP Supplemental Cap”).
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, the Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (other than Taxes or
Other Taxes which shall only be indemnified by the Borrower to the extent
provided in Section 2.15), including the reasonable and documented out-of-pocket
fees, charges and disbursements of any counsel for any Indemnitee (other than
the allocated costs of internal counsel), incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby (including any arrangement entered into with an
Independent Valuation Provider), (ii) any Loan or Letter of Credit or the use of
the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit) or (iii) any actual or prospective claim, litigation, investigation
or proceeding (including any investigation or inquiry) relating to any of the
foregoing, whether based on contract, tort or any other theory and whether
brought by the Borrower, any Indemnitee or a third party and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (x) the
willful misconduct or gross negligence of such Indemnitee, (y) a material breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document or (z) a claim between any Indemnitee or Indemnitees, on the one hand,
and any other Indemnitee or Indemnitees, on the other hand (other than (1) any
dispute involving claims against the Administrative Agent or the Issuing Bank,
in each case in their




137
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


respective capacities as such, and (2) claims arising out of any act or omission
by the Borrower and/or its Related Parties).
The Borrower shall not be liable to any Indemnitee for any special, indirect,
consequential or punitive damages (as opposed to direct or actual damages (other
than in respect of any such damages incurred or paid by an Indemnitee to a third
party)) arising out of, in connection with, or as a result of the Transactions
asserted by an Indemnitee against the Borrower or any other Obligor; provided
that the foregoing limitation shall not be deemed to impair or affect the
obligations of the Borrower under the preceding provisions of this subsection.
(c)    Reimbursement by Lenders. To the extent that the Borrower fails to pay
any amount required to be paid by it to the Administrative Agent or the Issuing
Bank under paragraph (a) or (b) of this Section (and without limiting its
obligation to do so) or to the extent that the fees, costs and expenses of the
Independent Valuation Provider incurred pursuant to Section 5.12(b)(iii) exceed
the IVP Supplemental Cap for any 12-month period (provided that prior to
incurring expenses in excess of the IVP Supplemental Cap, the Administrative
Agent shall have afforded the Lenders an opportunity to consult with the
Administrative Agent regarding such expenses), each Lender severally agrees to
pay to the Administrative Agent or the Issuing Bank, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or the Issuing Bank in its capacity as such.
(d)    Waiver of Consequential Damages, Etc. To the extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, the Transactions, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee shall be
liable for any damages arising from the use by unauthorized Persons of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, except to the extent caused by the willful misconduct or gross
negligence of such Indemnitee, as determined by a final, non-appealable judgment
of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable promptly
after written demand therefor.
(f)    No Fiduciary Relationship. The Administrative Agent, each Lender and
their Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of the Borrower
or any of its Subsidiaries, their stockholders and/or their affiliates. The
Borrower, on behalf of itself and each of its Subsidiaries, agrees that nothing
in the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between the
Lender, on the






138
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


one hand, and the Borrower or any of its Subsidiaries, its stockholders or its
Affiliates, on the other. The Borrower and each of its Subsidiaries each
acknowledge and agree that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Borrower and its Subsidiaries, on the other, and (ii) in
connection therewith and with the process leading thereto, (x) except as
otherwise provided in any of the Loan Documents, no Lender has assumed an
advisory or fiduciary responsibility in favor of the Borrower or any of its
Subsidiaries, any of their stockholders or affiliates (irrespective of whether
any Lender has advised, is currently advising or will advise the Borrower or any
of its Subsidiaries, their stockholders or their affiliates on other matters)
and (y) each Lender is acting hereunder solely as principal and not as the agent
or fiduciary of the Borrower or any of its Subsidiaries, their management or
stockholders. The Borrower and each Obligor each acknowledge and agree that it
has consulted legal and financial advisors to the extent it deemed appropriate
and that it is responsible for making its own independent judgment with respect
to such transactions and the process leading thereto. The Borrower and each
Obligor each agree that it will not claim that any Lender has rendered advisory
services hereunder of any nature or respect, or owes a fiduciary duty to the
Borrower or any of its Subsidiaries, in each case, in connection with such
transactions contemplated hereby or the process leading thereto.
SECTION 9.04.    Successors and Assigns.
(a)    Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except in accordance with this Section (and any attempted assignment
or transfer by any Lender which is not in accordance with this Section shall be
treated as provided in the last sentence of Section 9.04(b)(iii)). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Bank and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    Assignments by Lenders.
(i)    Assignments Generally. Subject to the conditions set forth in clause
(ii) below, any Lender may assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans and LC Exposure at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld, conditioned
or delayed) of:
(A)    the Borrower; provided that (i) no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, or, if a
Default or








139
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


an Event of Default has occurred and is continuing, any other assignee, and (ii)
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received written notice thereof; and


(B)    the Administrative Agent and the Issuing Bank; provided that no consent
of the Administrative Agent or the Issuing Bank shall be required for an
assignment by a Lender to a Lender or an Affiliate of a Lender with prior
written notice by such assigning Lender to the Administrative Agent and the
Issuing Bank.


Notwithstanding anything to the contrary contained herein, Borrower’s consent
shall be required with respect to an assignment to any Disqualified Lender. The
Administrative Agent shall provide, and the Borrower hereby expressly authorizes
the Administrative Agent to provide, the Disqualified Lender list to each Lender
requesting the same.


(ii)    Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans and LC Exposure, the amount of the Commitment or Loans and
LC Exposure of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent; provided
that no such consent of the Borrower shall be required if a Default or an Event
of Default has occurred and is continuing;
(B)    each partial assignment of Commitments or Loans and LC Exposure shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement in respect of such Commitments and
Loans and LC Exposure;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption in substantially the form of
Exhibit A hereto, together with a processing and recordation fee of $3,500
(which fee shall not be payable in connection with an assignment to a Lender or
to an Affiliate of a Lender), for which the Borrower and the Guarantors shall
not be obligated (except in the case of an assignment pursuant to Section
2.18(b)); and
(D)    the assignee, if it shall not already be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
(iii)    Effectiveness of Assignments. Subject to acceptance and recording
thereof pursuant to paragraph (c) of this Section, from and after the effective
date






140
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.13, 2.14, 2.15 and 9.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (f) of this Section.
(c)    Maintenance of Registers by Administrative Agent. The Administrative
Agent, acting solely for this purpose as a non-fiduciary agent of the Borrower,
shall maintain at one of its offices in New York City a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amount and
stated interest of the Loans and LC Disbursements owing to, each Lender pursuant
to the terms hereof from time to time (the “Registers” and each individually, a
“Register”). The entries in the Registers shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders shall treat each Person whose name is recorded in the Registers pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Registers shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.
(d)    Acceptance of Assignments by Administrative Agent. Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
(e)    Special Purposes Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle other than a Disqualified Lender (an “SPC”) owned or
administered by such Granting Lender, identified as such in writing from time to
time by the Granting Lender to the Administrative Agent and the Borrower, the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make; provided that (i) nothing herein shall
constitute a commitment to make any Loan by any SPC, (ii) if an SPC elects not
to exercise such option or otherwise fails to provide all or any part of such
Loan, the Granting Lender shall, subject to the terms of this Agreement, make
such Loan pursuant to the terms hereof, (iii) the rights of any such SPC shall
be derivative of the rights of the Granting Lender, and such SPC shall be
subject to all of the restrictions upon the Granting Lender herein contained,
and (iv) no




141
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


SPC shall be entitled to the benefits of Section 2.13 (or any other increased
costs protection provision), 2.14 or 2.15. Each SPC shall be conclusively
presumed to have made arrangements with its Granting Lender for the exercise of
voting and other rights hereunder in a manner which is acceptable to the SPC,
the Administrative Agent, the Lenders and the Borrower, and each of the
Administrative Agent, the Lenders and the Obligors shall be entitled to rely
upon and deal solely with the Granting Lender with respect to Loans made by or
through its SPC. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by the Granting Lender.
Each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such
SPC, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or similar proceedings under the laws of the United States or any
State thereof, in respect of claims arising out of this Agreement; provided that
the Granting Lender for each SPC hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage and expense arising
out of their inability to institute any such proceeding against its SPC. In
addition, notwithstanding anything to the contrary contained in this Section,
any SPC may (i) without the prior written consent of the Borrower and the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to its Granting Lender or to any
financial institutions providing liquidity and/or credit facilities to or for
the account of such SPC to fund the Loans made by such SPC or to support the
securities (if any) issued by such SPC to fund such Loans (but nothing contained
herein shall be construed in derogation of the obligation of the Granting Lender
to make Loans hereunder); provided that neither the consent of the SPC or of any
such assignee shall be required for amendments or waivers hereunder except for
those amendments or waivers for which the consent of participants is required
under paragraph (f) below, and (ii) disclose on a confidential basis (in the
same manner described in Section 9.13(b)) any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of a surety,
guarantee or credit or liquidity enhancement to such SPC.
(f)    Participations. Any Lender may, with notice to the Borrower (which notice
shall not be required to identify the name of any Participant or include any
other information), sell participations to one or more banks or other entities
other than a Disqualified Lender (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement and the other Loan
Documents (including all or a portion of its Commitments and the Loans and LC
Disbursements owing to it); provided that (i) such Lender’s obligations under
this Agreement and the other Loan Documents shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first




142
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


proviso to Section 9.02(b) that affects such Participant. Subject to paragraph
(g) of this Section, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.13, 2.14 and 2.15 (subject to the requirements and
limitations therein, including Sections 2.15(f) and (g) (it being understood
that the documentation required under Sections 2.15(f) and (g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant agrees to be subject to the
provisions of Section 2.18 as if it were an assignee under paragraph (b) of this
Section 9.04. Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 2.18 with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.16(d) as though it were a Lender hereunder.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts and stated
interest of each Participant’s interest in the Loans or other obligations under
the Loan Documents (each a “Participant Register”); provided, that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in each
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as the Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(g)    Limitations on Rights of Participants. A Participant shall not be
entitled to receive any greater payment under Section 2.13, 2.14 or 2.15 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.15 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with paragraphs (c) and (f) of Section 2.15
as though it were a Lender (it being understood that that the documentation
required under Section 2.15(f) shall be delivered to the participating Lender).
(h)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or assignment to a Federal
Reserve Bank or any other central bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such assignee for such Lender as a party
hereto.
(i)    No Assignments or Participations to the Borrower or Affiliates or Certain
Other Persons. Anything in this Section to the contrary notwithstanding, no
Lender may




143
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


(i) assign or participate any interest in any Commitment, Loan or LC Exposure
held by it hereunder to the Borrower or any of its Affiliates or Subsidiaries
without the prior consent of each Lender, or (ii) assign any interest in any
Commitment, Loan or LC Exposure held by it hereunder to a natural person (or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person) or to any Person known by such Lender at
the time of such assignment to be a Defaulting Lender, a Subsidiary of a
Defaulting Lender or a Person who, upon consummation of such assignment would be
a Defaulting Lender.
SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Sections 2.13, 2.14, 2.15 and
9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.


SECTION 9.06.    Counterparts; Integration; Effectiveness; Electronic Execution.
(a)    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract between and among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page to this Agreement by telecopy or electronic mail shall be
effective as delivery of a manually executed counterpart of this Agreement.
(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect validity or enforceability
as a manually executed signature or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce




144
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act.
SECTION 9.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, the Issuing Bank and their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Lender, the Issuing Bank or any such Affiliate to or for
the credit or the account of any Obligor against any of and all the obligations
of any Obligor now or hereafter existing under this Agreement or any other Loan
Document held by such Lender or Issuing Bank, irrespective of whether or not
such Lender or Issuing Bank shall have made any demand under this Agreement and
although such obligations may be contingent or unmatured, or are owed to a
branch, office or Affiliate of such Lender or Issuing Bank different from the
branch, office or Affiliate holding such deposit or obligated on such
Indebtedness. The rights of each Lender, the Issuing Bank and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender, the Issuing Bank or
Affiliate may have; provided that in the event that any Defaulting Lender
exercises any such right of setoff, (a) all amounts so set off will be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.17 and, pending such payment, will be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Bank and the
Lenders and (b) the Defaulting Lender will provide promptly to the
Administrative Agent a statement describing in reasonable detail the obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender agrees promptly to notify the Borrower after any such set-off and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such set-off and application.
SECTION 9.09.    Governing Law; Jurisdiction; Etc.
(a)    Governing Law. This Agreement and each of the other Loan Documents
(unless otherwise set forth therein) shall be construed in accordance with and
governed by the law of the State of New York.
(b)    Submission to Jurisdiction. The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document (unless
otherwise set forth therein), or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the




145
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.
(c)    Waiver of Venue. The Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(d)    Service of Process. Each party to this Agreement (i) irrevocably consents
to service of process in the manner provided for notices in Section 9.01 and
(ii) agrees that service as provided in the manner provided for notices in
Section 9.01 is sufficient to confer personal jurisdiction over such party in
any proceeding in any court and otherwise constitutes effective and binding
service in every respect. Nothing in this Agreement will affect the right of any
party to this Agreement to serve process in any other manner permitted by law.
SECTION 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


SECTION 9.11.    Judgment Currency. This is a loan transaction in which the
specification of Dollars and payment in New York City is of the essence, and
Dollars shall be the currency of account in all events relating to Loans. The
payment obligations of the Borrower under this Agreement shall not be discharged
or satisfied by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to Dollars and transfer to New York City under normal banking
procedures does not yield the amount of Dollars in New York City due hereunder.
If for the purpose of obtaining judgment in any court it is necessary to convert
a sum due hereunder into another currency (the “Other Currency”), the rate of
exchange that shall be applied shall be the rate at which in accordance with
normal banking procedures the Administrative Agent could purchase Dollars with
the Other Currency on the Business Day next preceding the day on which such
judgment is rendered. The obligation of the Borrower in respect of any such sum
due from it to the Administrative Agent or




146
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


any Lender hereunder or under any other Loan Document (in this Section called an
“Entitled Person”) shall, notwithstanding the rate of exchange actually applied
in rendering such judgment, be discharged only to the extent that on the
Business Day following receipt by such Entitled Person of any sum adjudged to be
due hereunder in the Other Currency such Entitled Person may in accordance with
normal banking procedures purchase and transfer Dollars to New York City with
the amount of the Other Currency so adjudged to be due; and the Borrower hereby,
as a separate obligation and notwithstanding any such judgment, agrees to
indemnify such Entitled Person against, and to pay such Entitled Person on
demand, in Dollars, the amount (if any) by which the sum originally due to such
Entitled Person in Dollars hereunder exceeds the amount of Dollars so purchased
and transferred.
SECTION 9.12.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.13.    Treatment of Certain Information; Confidentiality.
(a)    Treatment of Certain Information. The Borrower acknowledges that from
time to time financial advisory, investment banking and other services may be
offered or provided to the Borrower or one or more of its Subsidiaries (in
connection with this Agreement or otherwise) by any Lender or by one or more
subsidiaries or affiliates of such Lender and the Borrower hereby authorizes
each Lender to share any information delivered to such Lender by the Borrower
and its Subsidiaries pursuant to this Agreement, or in connection with the
decision of such Lender to enter into this Agreement, to any such subsidiary or
affiliate, it being understood that any such subsidiary or affiliate receiving
such information shall be bound by the provisions of paragraph (b) of this
Section as if it were a Lender hereunder. Such authorization shall survive the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.
(b)    Confidentiality. Each of the Administrative Agent (including in its
capacity as Collateral Agent), the Lenders and the Issuing Bank agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and consultants and to its
and its Affiliates’ and consultants respective partners, directors, officers,
employees, agents, advisors and other representatives (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority), (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement,
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, or (iii)
any insurer, (g) with the consent of the Borrower, (h) on a confidential basis
to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the Loans and (ii) the CUSIP Service Bureau or any similar




147
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the Loans, (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, the Issuing Bank or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower or (j) in connection with the Lenders’ right to grant a security
interest pursuant to Section 9.04(h) to the Federal Reserve Bank or any other
central bank, or subject to an agreement containing provisions substantially the
same as those of this Section, to any other pledgee or assignee pursuant to
Section 9.04(h).
For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses (including any Portfolio
Investments), other than any such information that is available to the
Administrative Agent, any Lender or the Issuing Bank on a nonconfidential basis
prior to disclosure by the Borrower or any of its Subsidiaries, provided that,
in the case of information received from the Borrower or any of its Subsidiaries
after the Original Effective Date, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
SECTION 9.14.    USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107‑56
(signed into law October 26, 2001)), it is required to obtain, verify and record
information that identifies each Obligor, which information includes the name
and address of such Obligor and other information that will allow such Lender to
identify such Obligor in accordance with said Act.


SECTION 9.15.    Termination. Promptly (and in any event within 3 Business Days)
upon the Termination Date, the Administrative Agent shall direct the Collateral
Agent to, on behalf of the Administrative Agent, the Collateral Agent and the
Lenders, deliver to Borrower such termination statements and releases and other
documents reasonably necessary or appropriate to evidence the termination of
this Agreement, the Loan Documents, and each of the documents securing the
obligations hereunder as the Borrower may reasonably request, all at the sole
cost and expense of the Borrower.


SECTION 9.16.    Acknowledgment and Consent to Bail-In of EEAAffected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEAAffected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEAthe
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:






148
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


(a)    the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an EEAAffected Financial
Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEAAffected Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEAthe applicable
Resolution Authority.
SECTION 9.17.    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to Borrower. In determining whether
the interest contracted for, charged, or received by Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
SECTION 9.18.    Amendment and Restatement. On the Restatement Effective Date,
the Existing Credit Agreement shall be amended and restated in its entirety by
this Agreement, and the Existing Credit Agreement shall thereafter be of no
further force and effect, except to evidence (i) the incurrence by the Borrower
of the obligations under the Existing Credit Agreement (whether or not such
obligations are contingent as of the Restatement Effective Date), (ii) the
representations and warranties made by the Borrower prior to the Restatement
Effective Date and (iii) any action or omission performed or required to be
performed pursuant to such Existing Credit Agreement prior to the Restatement
Effective Date (including any failure, prior to the Restatement Effective Date,
to comply with the covenants contained in such Existing Credit Agreement). The
amendments and restatements set forth herein shall not cure any breach thereof
or any “Default” or “Event of Default” under and as defined in the Existing
Credit Agreement prior to the Restatement Effective Date. It is the intention of
each of the parties hereto that the Existing Credit Agreement be amended and
restated hereunder so as to preserve the perfection and priority of all Liens
securing the “Secured Obligations” under the Loan




149
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


Documents and that all “Secured Obligations” of the Borrower and the Subsidiary
Guarantors hereunder shall continue to be secured by Liens evidenced under the
Security Documents, and that this Agreement does not constitute a novation or
termination of the Indebtedness and obligations existing under the Existing
Credit Agreement. The terms and conditions of this Agreement and the
Administrative Agent’s and the Lenders’ rights and remedies under this Agreement
and the other Loan Documents shall apply to all of the obligations incurred
under the Existing Credit Agreement. This amendment and restatement is limited
as written and is not a consent to any other amendment, restatement or waiver,
whether or not similar and, unless specifically amended hereby or by any other
Loan Document, each of the Loan Documents shall continue in full force and
effect and, from and after the Restatement Effective Date, all references to the
“Credit Agreement” contained therein shall be deemed to refer to this Agreement.
SECTION 9.19.    Acknowledgement Regarding any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Hedging Agreements or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in




150
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------

                


no event affect the rights of any Covered Party with respect to a Supported QFC
or any QFC Credit Support.
(b)    As used in this Section 9.19, the following terms have the following
meanings:
(i)    “BHC Act Affiliate” of a party means an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. § 1841(k)) of such
party.
(ii)    “Covered Entity” means any of the following:
(A)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R.§ 252.82(b);
(B)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R.§ 47.3(b); or
(C)    a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R.§ 382.2(b).
(iii)    “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, §§ 12 C.F.R.§ 252.81, 47.2 or 382.1, as
applicable.
(iv)    “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C. §
5390(c)(8)(D).


[Remainder of Page Intentionally Left Blank]




151
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------


                





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


OAKTREE SPECIALTY LENDING CORPORATION




By:
                    
Name:
Title:





    






[Signature Page to the Amended and Restated Revolving Credit Agreement]
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------


                




ING CAPITAL LLC, as Administrative Agent and an Increasing Lender




By:
                    
Name:
Title:



By:
                    
Name:
Title:





[Signature Page to the Amended and Restated Revolving Credit Agreement]
26661682.226661682.11.BUSINESS

--------------------------------------------------------------------------------


                




JP MORGAN CHASE BANK, N.A., as an Increasing Lender




By:
                    
Name:
Title:






BANK OF AMERICA, N.A., as an Increasing Lender




By:
                    
Name:
Title:










ROYAL BANK OF CANADA, as an Existing Continuing Lender




By:
                    
Name:
Title:






CITY NATIONAL BANK, as a New Lender




By:
                    
Name:
Title:












KEYBANK N.A., as an Existing Continuing Lender




By:
                    
Name:
Title:








BARCLAYS BANK PLC, as an Increasing Lender




By:
                    
Name:
Title:






CITIBANK, N.A., as an Existing Continuing Lender




By:
                    
Name:
Title:




DEUTSCHE BANK AG NEW YORK BRANCH, as an Increasing Lender




By:
                    
Name:
Title:




GOLDMAN SACHS BANK USA, as an Increasing Lender




By:
                    
Name:
Title:




HSBC BANK USA, N.A., as an Existing Continuing Lender




By:
                    
Name:
Title:




MORGAN STANLEY BANK, N.A., as an Existing Continuing Lender




By:
                    
Name:
Title:




CIT BANK, N.A., as an Increasing Lender




By:
                    
Name:
Title:




LIBERTY BANK, as an Increasing Lender




By:
                    
Name:
Title:






STATE STREET BANK AND TRUST COMPANY, as a New Lender




By:
                    
Name:
Title:








TIAA, FSB, as a Departing Lender




By:
                    
Name:
Title:










[Signature Page to the Amended and Restated Revolving Credit Agreement]
26661682.226661682.11.BUSINESS